 

EXHIBIT 10.9

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of January 15,
2013 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2013
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

 

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     11.20

Servicer Shall Provide Access and Information as

Reasonably Required.

 

 

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     Addendum I Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section       11.09 Transfer of Accounts.     11.16 Statements to the Owner.    

Subsection 2.04

of Addendum I

Servicer Compliance Statement.    

Subsection 2.05

of Addendum I

Report on Assessment of Compliance and Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

 

 

 

Flow Servicing Agreement:

 

Section

Matter

 

Clause (i) of the last paragraph of Section 11.13

 

Payment by Servicing Administrator for Opinion of Counsel Last sentence of
11.14, with respect to Servicing Advances only Payment of Servicing Advances to
Servicer

 

11.17

 

P&I Advances

 

   

11.25(b)

 

 

 11.25(c)

Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15

 

Funding of Servicing Advances

 



14.03 Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

 

 

 

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

 

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-1

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

 

 

 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-1

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39107500, Sequoia Mortgage Trust 2013-1
Distribution Account

 

 

 

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-1” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.



 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION
CORPORATION       By: /s/ John Isbrandtsen       Name: John Isbrandtsen      
Title: Authorized Officer

 

  DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING, INC.       By: /s/ John
Isbrandtsen       Name: John Isbrandtsen       Title: Authorized Officer

 

  ASSIGNEE:       Christiana Trust, a division of
Wilmington Savings Fund
Society, FSB, not in its individual
capacity but solely as Trustee       By: /s/ Jeffrey R. Everhart       Name:
Jeffrey R. Everhart       Title: AVP

 

  SERVICER:       CENLAR FSB       By: /s/ Gregory S. Tornquist       Name:
Gregory S. Tornquist       Title: President / CEO

 

[Signatures continue on following page]

 

[SEMT 2013-1 Cenlar AAR Signature Page]

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION
CORPORATION       By: /s/ John Isbrandtsen       Name: John Isbrandtsen      
Title: Authorized Officer

 

Accepted and agreed to by:       MASTER SERVICER:       WELLS FARGO BANK, N.A.  
    By: /s/ Graham M. Oglesby       Name: Graham M. Oglesby       Title: VP  

 

[SEMT 2013-1 Cenlar AAR Signature Page]

  

 

 

 

EXHIBIT I

 



 

 

 

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500     1000199
Group 2 1422002341 1 1 0 2 1000383 0.002500     1000199 Group 2 2332000033 1 1 0
3 1000383 0.002500     1000199 Group 2 2862000125 1 1 0 4 1000383 0.002500    
1000199 Group 2 1122000280 1 1 0 5 1000383 0.002500     1000199 Group 2
236-2000690 1 1 0 6 1000383 0.002500     1000235 Group 2 1212109SEA 1 1 0 7
1000383 0.002500     1000235 Group 2 1215046BEL 1 1 0 8 1000383 0.002500    
1000235 Group 2 1202466LNG 1 1 0 9 1000383 0.002500     1000235 Group 2
1214658BEL 1 1 0 10 1000383 0.002500     1000290 Group 2 505737 1 1 0 11 1000383
0.002500     1000302 Group 2 916906413 1 1 0 12 1000383 0.002500     1000302
Group 2 945900871 1 1 0 13 1000383 0.002500     1000312 Group 2 001112209 1 1 0
14 1000383 0.002500     1000312 Group 2 001122669 1 1 0 15 1000383 0.002500    
1000312 Group 2 001122208 1 1 0 16 1000383 0.002500     1000312 Group 2
001122310 1 1 0 17 1000383 0.002500     1000312 Group 2 001121369 1 1 0 18
1000383 0.002500     1000312 Group 2 001124219 1 1 0 19 1000383 0.002500    
1000312 Group 2 001118664 1 1 0 20 1000383 0.002500     1000312 Group 2
001118756 1 1 0 21 1000383 0.002500     1000324 Group 1 1351232443 1 1 0 22
1000383 0.002500     1000324 Group 2 1351246085 1 1 0 23 1000383 0.002500    
1000324 Group 2 1351235665 1 1 0 24 1000383 0.002500     1000324 Group 2
1351242529 1 1 0 25 1000383 0.002500     1000324 Group 2 1351234103 1 1 0 26
1000383 0.002500     1000324 Group 2 1451237959 1 1 0 27 1000383 0.002500    
1000324 Group 1 1030003526 2 1 0 28 1000383 0.002500     1000324 Group 2
1451239628 1 1 0 29 1000383 0.002500     1000324 Group 2 1312124697 1 1 0 30
1000383 0.002500     1000324 Group 1 1030004351 2 1 0 31 1000383 0.002500    
1000324 Group 2 1351243337 1 1 0 32 1000383 0.002500     1000324 Group 2
1351243370 1 1 0 33 1000383 0.002500     1000324 Group 1 1351210044 1 1 0 34
1000383 0.002500     1000324 Group 2 1351223409 1 1 0 35 1000383 0.002500    
1000324 Group 2 1351238410 1 1 0 36 1000383 0.002500     1000324 Group 1
1351225464 1 1 0 37 1000383 0.002500     1000324 Group 2 1351236831 1 1 0 38
1000383 0.002500     1000324 Group 1 1351237188 1 1 0 39 1000383 0.002500    
1000324 Group 2 1351234400 1 1 0 40 1000383 0.002500     1000324 Group 2
1451244731 1 1 0 41 1000383 0.002500     1000324 Group 2 1351220715 1 1 0 42
1000383 0.002500     1000324 Group 2 1351240944 1 1 0 43 1000383 0.002500    
1000324 Group 2 1351227548 1 1 0 44 1000383 0.002500     1000324 Group 1
1030002373 2 1 0 45 1000383 0.002500     1000342 Group 2 81252135 1 1 0 46
1000383 0.002500     1000342 Group 2 81254945 1 1 0 47 1000383 0.002500    
1000342 Group 2 81248513 1 1 0 48 1000383 0.002500     1000457 Group 2 89865232
1 1 0 49 1000383 0.002500     1000457 Group 2 89821706 1 1 0 50 1000383 0.002500
    1000457 Group 1 89761316 2 1 0 51 1000383 0.002500     1000522 Group 2
1401511286 1 1 0 52 1000383 0.002500     1000522 Group 2 1001522113 1 1 0 53
1000383 0.002500     1000536 Group 1 2333600245 1 1 0 54 1000383 0.002500    
1000536 Group 1 20031100152 1 1 0 55 1000383 0.002500     1000536 Group 1
20401100023 1 1 0 56 1000383 0.002500     1000536 Group 2 20011101400 1 1 0 57
1000383 0.002500     1000536 Group 2 2036608541 1 1 0 58 1000383 0.002500    
1000536 Group 2 2117602961 1 1 0 59 1000383 0.002500     1000536 Group 2
2044602609 1 1 0 60 1000383 0.002500     1000536 Group 1 1050004428 2 1 0 61
1000383 0.002500     1000536 Group 2 36441100227 1 1 0 62 1000383 0.002500    
1000536 Group 1 20171100795 1 1 0 63 1000383 0.002500     1000536 Group 1
30521100720 1 1 0 64 1000383 0.002500     1000536 Group 1 1050002660 2 1 0 65
1000383 0.002500     1000536 Group 1 1050005252 2 1 0 66 1000383 0.002500    
1000536 Group 1 1050004724 2 1 0 67 1000383 0.002500     1000536 Group 1
1050005056 2 1 0 68 1000383 0.002500     1000536 Group 1 1050004442 2 1 0 69
1000383 0.002500     1000536 Group 1 1050003333 2 1 0 70 1000383 0.002500    
1000536 Group 2 2107600896 1 1 0 71 1000383 0.002500     1000536 Group 1
1050002029 2 1 0 72 1000383 0.002500     1000536 Group 1 1050004173 2 1 0 73
1000383 0.002500     1000536 Group 2 20011101440 1 1 0 74 1000383 0.002500    
1000536 Group 2 23071100291 1 1 0 75 1000383 0.002500     1000536 Group 2
21511100266 1 1 0 76 1000383 0.002500     1000536 Group 2 23071100004 1 1 0 77
1000383 0.002500     1000536 Group 2 3650603304 1 1 0 78 1000383 0.002500    
1000536 Group 2 20731100579 1 1 0 79 1000383 0.002500     1000536 Group 1
20361100215 2 1 0 80 1000383 0.002500     1000536 Group 1 20731100149 2 1 0 81
1000383 0.002500     1000536 Group 1 3726600901 2 1 0 82 1000383 0.002500    
1000536 Group 1 20631101530 2 1 0 83 1000383 0.002500     1000953 Group 2
1380360115 1 1 0 84 1000383 0.002500     1001098 Group 1 2412080082 1 1 0 85
1000383 0.002500     1001098 Group 2 4212080152 1 1 0 86 1000383 0.002500    
1001098 Group 2 3812100109 1 1 0 87 1000383 0.002500     1001098 Group 2
4212090151 1 1 0 88 1000383 0.002500     1001098 Group 2 4812100038 1 1 0 89
1000383 0.002500     1001105 Group 2 8001174427 1 1 0 90 1000383 0.002500    
1001105 Group 2 8001147571 1 1 0 91 1000383 0.002500     1001105 Group 2
8001178386 1 1 0 92 1000383 0.002500     1001105 Group 2 8001083818 1 1 0 93
1000383 0.002500     1001105 Group 2 6000150513 1 1 0 94 1000383 0.002500    
1001105 Group 2 6000145935 1 1 0 95 1000383 0.002500     1001105 Group 2
8001144438 1 1 0 96 1000383 0.002500     1001105 Group 2 6000151446 1 1 0 97
1000383 0.002500     1001105 Group 2 8001148116 1 1 0 98 1000383 0.002500    
1001105 Group 2 6000140993 1 1 0 99 1000383 0.002500     1001105 Group 2
8001177024 1 1 0 100 1000383 0.002500     1001105 Group 2 6000120227 1 1 0 101
1000383 0.002500     1001105 Group 2 8001151300 1 1 0 102 1000383 0.002500    
1001105 Group 1 6000135092 1 1 0 103 1000383 0.002500     1001105 Group 2
6000135795 1 1 0 104 1000383 0.002500     1001105 Group 2 6000134061 1 1 0 105
1000383 0.002500     1001105 Group 2 6000137940 1 1 0 106 1000383 0.002500    
1001105 Group 2 6000152220 1 1 0 107 1000383 0.002500     1001105 Group 2
6000150851 1 1 0 108 1000383 0.002500     1001105 Group 2 6000149184 1 1 0 109
1000383 0.002500     1001105 Group 2 6000140803 1 1 0 110 1000383 0.002500    
1001105 Group 2 8001047490 1 1 0 111 1000383 0.002500     1001105 Group 2
8001172025 1 1 0 112 1000383 0.002500     1001105 Group 2 6000146644 1 1 0 113
1000383 0.002500     1001105 Group 2 8001136632 1 1 0 114 1000383 0.002500    
1001105 Group 2 6000141108 1 1 0 115 1000383 0.002500     1001105 Group 2
6000137585 1 1 0 116 1000383 0.002500     1001105 Group 2 6000145141 1 1 0 117
1000383 0.002500     1001105 Group 2 6000136710 1 1 0 118 1000383 0.002500    
1001464 Group 2 407400210 1 1 0 119 1000383 0.002500     1001770 Group 2
5960000138 1 1 0 120 1000383 0.002500     1001770 Group 1 3060000590 2 1 0 121
1000383 0.002500     1001770 Group 2 5210000642 1 1 0 122 1000383 0.002500    
1001770 Group 1 1400008139 2 1 0 123 1000383 0.002500     1001770 Group 2
6120000283 1 1 0 124 1000383 0.002500     1001770 Group 1 1750003038 2 1 0 125
1000383 0.002500     1001770 Group 2 3900000671 1 1 0 126 1000383 0.002500    
1001863 Group 1 228916 2 1 0 127 1000383 0.002500     1001863 Group 2 254172 1 1
0 128 1000383 0.002500     1001863 Group 2 257131 1 1 0 129 1000383 0.002500    
1001863 Group 2 269922 1 1 0 130 1000383 0.002500     1001863 Group 2 267825 1 1
0 131 1000383 0.002500     1001863 Group 2 261161 1 1 0 132 1000383 0.002500    
1002793 Group 2 000048525 1 1 0 133 1000383 0.002500     1002793 Group 2
000050052 1 1 0 134 1000383 0.002500     1002793 Group 1 000051588 1 1 0 135
1000383 0.002500     1002793 Group 2 000051791 1 1 0 136 1000383 0.002500    
1002793 Group 2 000051419 1 1 0 137 1000383 0.002500     1002793 Group 2
000049864 1 1 0 138 1000383 0.002500     1002793 Group 2 000049767 1 1 0 139
1000383 0.002500     1002793 Group 2 000060602 1 1 0 140 1000383 0.002500    
1002793 Group 2 000060886 1 1 0 141 1000383 0.002500     1002793 Group 2
000052476 1 1 0 142 1000383 0.002500     1002956 Group 2 1400065969 1 1 0 143
1000383 0.002500     1003626 Group 2 23094 1 1 0 144 1000383 0.002500    
1003626 Group 2 23686 1 1 0 145 1000383 0.002500     1003626 Group 2 23682 1 1 0
146 1000383 0.002500     1003626 Group 2 23855 1 1 0 147 1000383 0.002500    
1003626 Group 2 23445 1 1 0 148 1000383 0.002500     1003626 Group 2 23216 1 1 0
149 1000383 0.002500     1003626 Group 2 23712 1 1 0 150 1000383 0.002500    
1003626 Group 2 23786 1 1 0 151 1000383 0.002500     1003626 Group 2 23670 1 1 0
152 1000383 0.002500     1003626 Group 2 23037 1 1 0 153 1000383 0.002500    
1003647 Group 2 0312090700 1 1 0 154 1000383 0.002500     1003647 Group 2
0312091304 1 1 0 155 1000383 0.002500     1003647 Group 2 0312092001 1 1 0 156
1000383 0.002500     1003647 Group 2 0512082300 1 1 0 157 1000383 0.002500    
1003647 Group 2 0412052501 1 1 0 158 1000383 0.002500     1003647 Group 2
0212091100 1 1 0 159 1000383 0.002500     1003647 Group 2 0312082720 1 1 0 160
1000383 0.002500     1003647 Group 1 0312060734 1 1 0 161 1000383 0.002500    
1003924 Group 1 401083775 1 1 0 162 1000383 0.002500     1003924 Group 2
886100592 1 1 0 163 1000383 0.002500     1003970 Group 2 2012001830 1 1 0 164
1000383 0.002500     1003970 Group 2 2012001636 1 1 0 165 1000383 0.002500    
1003970 Group 2 2012001807 1 1 0 166 1000383 0.002500     1003970 Group 2
2012001287 1 1 0 167 1000383 0.002500     1004333 Group 2 1028120100 1 1 0 168
1000383 0.002500     1004333 Group 2 1034120133 1 1 0 169 1000383 0.002500    
1004333 Group 2 1017122256 1 1 0 170 1000383 0.002500     1004639 Group 2
104-12080574 1 1 0 171 1000383 0.002500     1005723 Group 2 38358867 1 1 0 172
1000383 0.002500     1005723 Group 2 38352829 1 1 0 173 1000383 0.002500    
1005723 Group 2 38348967 1 1 0 174 1000383 0.002500     1005723 Group 2 38355632
1 1 0 175 1000383 0.002500     1006166 Group 2 70003490 1 1 0 176 1000383
0.002500     1006166 Group 2 70003502 1 1 0 177 1000383 0.002500     1006166
Group 2 70003286 1 1 0 178 1000383 0.002500     1006318 Group 2 1240043358 1 1 0
179 1000383 0.002500     1006318 Group 2 1320044001 1 1 0 180 1000383 0.002500  
  1006318 Group 2 1300043707 1 1 0 181 1000383 0.002500     1006318 Group 2
1200043825 1 1 0 182 1000383 0.002500     1006318 Group 2 1010043831 1 1 0 183
1000383 0.002500     1006318 Group 2 1000043474 1 1 0 184 1000383 0.002500    
1006318 Group 2 1000040288 1 1 0 185 1000383 0.002500     1006318 Group 2
1000044205 1 1 0 186 1000383 0.002500     1008118 Group 2 108103 1 1 0 187
1000383 0.002500     1008118 Group 2 113295 1 1 0 188 1000383 0.002500    
1008118 Group 2 112722 1 1 0 189 1000383 0.002500     1008118 Group 2 111455 1 1
0 190 1000383 0.002500     1008498 Group 2 503700551 1 1 0 191 1000383 0.002500
    1008498 Group 2 503696011 1 1 0 192 1000383 0.002500     1008498 Group 2
503599235 1 1 0 193 1000383 0.002500     1008498 Group 2 503669347 1 1 0 194
1000383 0.002500     1008498 Group 2 503451084 1 1 0 195 1000383 0.002500    
1008498 Group 1 503597817 1 1 0 196 1000383 0.002500     1008498 Group 2
503666267 1 1 0 197 1000383 0.002500     1008498 Group 2 503702906 1 1 0 198
1000383 0.002500     1008498 Group 2 503678593 1 1 0 199 1000383 0.002500    
1008498 Group 2 503688522 1 1 0 200 1000383 0.002500     1008498 Group 2
503693641 1 1 0 201 1000383 0.002500     1008498 Group 2 503679752 1 1 0 202
1000383 0.002500     1008498 Group 2 503604719 1 1 0 203 1000383 0.002500    
1008498 Group 2 503715225 1 1 0 204 1000383 0.002500     1008498 Group 2
503598014 1 1 0 205 1000383 0.002500     1008498 Group 1 1150004457 2 1 0 206
1000383 0.002500     1008498 Group 2 503631611 1 1 0 207 1000383 0.002500    
1008498 Group 2 503565279 1 1 0 208 1000383 0.002500     1008498 Group 2
503689757 1 1 0 209 1000383 0.002500     1008498 Group 2 503664370 1 1 0 210
1000383 0.002500     1008498 Group 2 503552789 1 1 0 211 1000383 0.002500    
1008498 Group 2 503695671 1 1 0 212 1000383 0.002500     1008498 Group 2
503618520 1 1 0 213 1000383 0.002500     1008498 Group 2 503691061 1 1 0 214
1000383 0.002500     1008498 Group 2 503577821 1 1 0 215 1000383 0.002500    
1008498 Group 1 503304019 2 1 0 216 1000383 0.002500     1008808 Group 2 6031203
1 1 0 217 1000383 0.002500     1008808 Group 2 1015844 1 1 0 218 1000383
0.002500     1008808 Group 2 1013537 1 1 0 219 1000383 0.002500     1008808
Group 2 8001941 1 1 0 220 1000383 0.002500     1008808 Group 2 6032206 1 1 0 221
1000383 0.002500     1008808 Group 2 6029908 1 1 0 222 1000383 0.002500    
1008808 Group 2 8002353 1 1 0 223 1000383 0.002500     1008808 Group 2 6028198 1
1 0 224 1000383 0.002500     1008808 Group 2 1018395 1 1 0 225 1000383 0.002500
    1008808 Group 2 6027763 1 1 0 226 1000383 0.002500     1008808 Group 2
6028863 1 1 0 227 1000383 0.002500     1008808 Group 2 6026150 1 1 0 228 1000383
0.002500     1008808 Group 2 6033614 1 1 0 229 1000383 0.002500     1008808
Group 2 6026169 1 1 0 230 1000383 0.002500     1008808 Group 2 6030132 1 1 0 231
1000383 0.002500     1008808 Group 2 6026566 1 1 0 232 1000383 0.002500    
1008808 Group 2 6028318 1 1 0 233 1000383 0.002500     1008808 Group 2 6031582 1
1 0 234 1000383 0.002500     1009011 Group 2 12-0227402 1 1 0 235 1000383
0.002500     1009011 Group 2 12-0232539 1 1 0 236 1000383 0.002500     1009011
Group 2 12-0223382 1 1 0 237 1000383 0.002500     1009229 Group 2 110113878 1 1
0 238 1000383 0.002500     1009229 Group 2 110113464 1 1 0 239 1000383 0.002500
    1009229 Group 2 110117846 1 1 0 240 1000383 0.002500     1009229 Group 2
110118059 1 1 0 241 1000383 0.002500     1009229 Group 2 110117861 1 1 0 242
1000383 0.002500     1009229 Group 2 110118364 1 1 0 243 1000383 0.002500    
1009229 Group 2 110118117 1 1 0 244 1000383 0.002500     1009229 Group 2
110114934 1 1 0 245 1000383 0.002500     1009229 Group 2 110116327 1 1 0 246
1000383 0.002500     1009229 Group 2 110113050 1 1 0 247 1000383 0.002500    
1009229 Group 2 110118497 1 1 0 248 1000383 0.002500     1009229 Group 2
110118521 1 1 0 249 1000383 0.002500     1009229 Group 2 110117234 1 1 0 250
1000383 0.002500     1009229 Group 2 110117341 1 1 0 251 1000383 0.002500    
1009229 Group 2 110117408 1 1 0 252 1000383 0.002500     1009229 Group 2
110118711 1 1 0 253 1000383 0.002500     1009229 Group 2 110117432 1 1 0 254
1000383 0.002500     1009229 Group 2 110117069 1 1 0 255 1000383 0.002500    
1009229 Group 2 110114298 1 1 0 256 1000383 0.002500     1009229 Group 2
110111286 1 1 0 257 1000383 0.002500     1009229 Group 2 110116277 1 1 0 258
1000383 0.002500     1009229 Group 2 110115048 1 1 0 259 1000383 0.002500    
1009229 Group 2 110116830 1 1 0 260 1000383 0.002500     1009229 Group 2
110110809 1 1 0 261 1000383 0.002500     1009229 Group 2 110117036 1 1 0 262
1000383 0.002500     1009229 Group 2 110116848 1 1 0 263 1000383 0.002500    
1009229 Group 2 110118430 1 1 0 264 1000383 0.002500     1009229 Group 2
110116053 1 1 0 265 1000383 0.002500     1009229 Group 2 110117283 1 1 0 266
1000383 0.002500     9999995 Group 2 11971622 1 1 0 267 1000383 0.002500    
9999996 Group 2 3000108496 1 1 0 268 1000383 0.002500     9999996 Group 2
3000135964 1 1 0 269 1000383 0.002500     9999996 Group 2 3000130094 1 1 0 270
1000383 0.002500     9999996 Group 2 3000123576 1 1 0 271 1000383 0.002500    
9999996 Group 2 3000135026 1 1 0 272 1000383 0.002500     9999996 Group 2
3000133479 1 1 0 273 1000383 0.002500     9999996 Group 2 3000134288 1 1 0 274
1000383 0.002500     9999996 Group 2 3000136875 1 1 0 275 1000383 0.002500    
9999996 Group 1 3000132789 1 1 0 276 1000383 0.002500     9999996 Group 2
3000127402 1 1 0 277 1000383 0.002500     9999996 Group 2 3000136277 1 1 0 278
1000383 0.002500     9999996 Group 2 3000129127 1 1 0 279 1000383 0.002500    
9999996 Group 2 3000137437 1 1 0

 

  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 6           5 4 0   2 9           1 0 0   3 3           1 0 0   4
9           1 0 0   5 9           1 0 0   6 7           1 4 0   7 9           1
4 0   8 9           1 0 0   9 9           1 4 0   10 7           1 0 0   11 7  
        1 4 0   12 9           1 4 0   13 3           1 4 0   14 9           1 0
0   15 9           1 4 0   16 9           1 0 0   17 9           1 4 0   18 9  
        1 0 0   19 7           1 4 0   20 7           1 4 0   21 9           2 0
0   22 3           1 0 0   23 9           2 4 0   24 7           2 4 0   25 9  
        2 4 0   26 9           2 4 0   27 7           2 0 0   28 9           1 4
0   29 9           2 4 0   30 9           2 0 0   31 9           2 4 0   32 7  
        2 4 0   33 9           2 0 0   34 9           2 0 0   35 9           2 4
0   36 9           1 0 0   37 3           2 0 0   38 9           2 0 0   39 9  
        2 0 0   40 9           2 4 0   41 9           2 0 0   42 3           2 0
0   43 9           2 4 0   44 9           2 0 0   45 9           1 0 0   46 9  
        1 4 0   47 7           1 0 0   48 7           5 4 0   49 7           5 0
0   50 9           1 0 0   51 9           2 0 0   52 9           2 4 0   53 6  
        1 4 0   54 7           1 0 0   55 9           1 4 0   56 9           1 0
0   57 7           1 4 0   58 7           1 0 0   59 7           1 4 0   60 7  
        1 0 0   61 7           1 4 0   62 9           1 0 0   63 9           1 0
0   64 7           1 4 0   65 7           1 4 0   66 7           1 4 0   67 7  
        1 0 0   68 7           1 4 0   69 7           1 0 0   70 7           1 4
0   71 9           1 0 0   72 7           1 0 0   73 7           1 0 0   74 7  
        1 0 0   75 9           1 0 0   76 9           1 0 0   77 7           1 4
0   78 9           1 4 0   79 9           1 4 0   80 9           1 0 0   81 9  
        1 0 0   82 7           1 0 0   83 9           5 0 0   84 9           1 4
0   85 7           1 0 0   86 9           1 4 0   87 9           1 0 0   88 9  
        1 0 0   89 7           1 0 0   90 9           1 0 0   91 3           1 0
0   92 9           1 0 0   93 7           1 4 0   94 9           1 0 0   95 9  
        1 0 0   96 9           1 0 0   97 9           1 0 0   98 9           1 0
0   99 9           1 0 0   100 9           1 4 0   101 9           1 0 0   102 9
          1 0 0   103 9           1 0 0   104 6           1 0 0   105 9        
  1 0 0   106 7           1 4 0   107 7           1 0 0   108 9           1 0 0
  109 9           1 0 0   110 9           1 0 0   111 7           1 0 0   112 9
          1 0 0   113 9           1 0 0   114 7           1 0 0   115 9        
  1 0 0   116 9           1 0 0   117 9           1 4 0   118 7           1 4 0
  119 7           1 4 0   120 9           1 0 0   121 7           1 0 0   122 7
          1 0 0   123 7           1 0 0   124 7           1 0 0   125 6        
  1 0 0   126 9           1 0 0   127 7           1 4 0   128 9           1 4 0
  129 7           1 0 0   130 9           1 4 0   131 7           1 4 0   132 9
          1 0 0   133 9           1 0 0   134 9           1 0 0   135 9        
  1 4 0   136 7           1 4 0   137 9           1 0 0   138 7           1 4 0
  139 6           1 0 0   140 7           1 0 0   141 9           1 0 0   142 7
          1 4 0   143 7           1 1 0   144 9           1 0 0   145 9        
  1 0 0   146 7           1 0 0   147 6           1 0 0   148 9           1 0 0
  149 7           1 4 0   150 9           1 0 0   151 9           1 0 0   152 7
          1 0 0   153 9           1 4 0   154 9           1 4 0   155 7        
  1 0 0   156 9           1 4 0   157 9           1 4 0   158 7           1 4 0
  159 9           1 0 0   160 9           1 4 0   161 9           1 0 0   162 3
          1 4 0   163 9           1 4 0   164 7           1 4 0   165 9        
  1 0 0   166 9           1 0 0   167 7           1 4 0   168 7           1 4 0
  169 3           1 4 0   170 7           1 0 0   171 9           1 0 0   172 9
          1 4 0   173 9           1 4 0   174 9           1 0 0   175 9        
  1 0 0   176 6           1 0 0   177 9           1 0 0   178 9           1 0 0
  179 6           1 0 0   180 7           1 4 0   181 7           1 4 0   182 9
          1 0 0   183 9           1 0 0   184 9           1 0 0   185 7        
  1 0 0   186 9           1 4 0   187 7           1 4 0   188 7           1 4 0
  189 9           1 0 0   190 9           2 4 0   191 7           5 0 0   192 9
          5 0 0   193 9           5 4 0   194 9           5 0 0   195 3        
  2 0 0   196 7           2 4 0   197 9           5 0 0   198 9           5 0 0
  199 9           5 0 0   200 9           1 4 0   201 9           2 4 0   202 9
          5 0 0   203 7           1 0 0   204 3           5 4 0   205 9        
  5 0 0   206 3           2 0 0   207 9           5 4 0   208 9           5 0 0
  209 9           2 4 0   210 9           2 0 0   211 7           5 0 0   212 9
          5 0 0   213 9           5 4 0   214 9           2 0 0   215 9        
  2 0 0   216 9           2 4 0   217 9           1 0 0   218 9           1 0 0
  219 9           1 0 0   220 7           1 0 0   221 9           2 4 0   222 9
          1 0 0   223 9           2 4 0   224 9           1 4 0   225 9        
  1 0 0   226 9           2 1 0   227 9           2 0 0   228 7           1 0 0
  229 9           1 0 0   230 7           1 0 0   231 9           2 0 0   232 9
          1 0 0   233 9           1 0 0   234 9           1 4 0   235 7        
  1 4 0   236 3           1 1 0   237 7           1 1 0   238 7           1 1 0
  239 9           1 1 0   240 9           1 1 0   241 9           1 1 0   242 3
          1 1 0   243 9           1 4 0   244 7           1 1 0   245 9        
  1 1 0   246 9           1 0 0   247 3           1 1 0   248 9           1 1 0
  249 9           1 1 0   250 9           1 1 0   251 9           1 1 0   252 3
          1 1 0   253 9           1 1 0   254 3           1 1 0   255 7        
  1 1 0   256 7           1 1 0   257 7           1 1 0   258 9           1 1 0
  259 9           1 1 0   260 9           1 0 0   261 9           1 1 0   262 9
          1 4 0   263 9           1 1 0   264 9           1 1 0   265 3        
  1 4 0   266 7           1 4 0   267 9           1 0 0   268 3           1 4 0
  269 7           1 4 0   270 9           1 0 0   271 7           1 4 0   272 9
          1 0 0   273 9           1 0 0   274 9           1 0 0   275 7        
  1 0 0   276 9           1 0 0   277 3           1 0 0   278 7           1 0 0
  279 9           1 0 0  

 

  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20121105 698000.00 0.040000 360 360 20130101 2     0.00  
20121008 735700.00 0.037500 360 360 20121201 3     5050.00   20121009 840000.00
0.040000 360 360 20121201 4     0.00   20121016 875000.00 0.038750 360 360
20121201 5     0.00   20120810 999999.00 0.041250 360 360 20121001 6     0.00  
20121101 540000.00 0.036250 360 360 20130101 7     0.00   20121030 576000.00
0.041250 360 360 20121201 8     0.00   20121108 645000.00 0.042500 360 360
20130101 9     0.00   20121018 999900.00 0.040000 360 360 20121201 10     0.00  
20121026 724000.00 0.041250 360 360 20121201 11     0.00   20121023 559000.00
0.041250 360 360 20121201 12     0.00   20120711 776400.00 0.045000 360 360
20120901 13     0.00   20121008 562000.00 0.033750 360 360 20121201 14     0.00
  20121017 592000.00 0.042500 360 360 20121201 15     0.00   20121026 609000.00
0.040000 360 360 20121201 16     0.00   20120914 746000.00 0.043750 360 360
20121101 17     0.00   20121015 804000.00 0.040000 360 360 20121201 18     0.00
  20121011 841000.00 0.038750 360 360 20121201 19     0.00   20120928 999000.00
0.041250 360 360 20121101 20     0.00   20120914 1140000.00 0.043750 360 360
20121101 21     0.00   20120920 499000.00 0.037500 180 180 20121101 22     0.00
  20121112 497250.00 0.041250 360 360 20130101 23     60000.00   20121015
502000.00 0.041250 360 360 20121201 24     0.00   20121025 518400.00 0.041250
360 360 20121201 25     0.00   20121008 560000.00 0.040000 360 360 20121201 26  
  0.00   20121011 560000.00 0.043750 360 360 20121201 27     0.00   20120329
570500.00 0.043750 360 360 20120501 28     0.00   20121018 590400.00 0.041250
360 360 20121201 29     0.00   20121025 614000.00 0.038750 360 360 20121201 30  
  0.00   20120517 663500.00 0.041250 360 360 20120701 31     0.00   20121022
665000.00 0.040000 360 360 20121201 32     0.00   20121030 671250.00 0.040000
360 360 20121201 33     0.00   20120911 694000.00 0.035000 180 180 20121101 34  
  300000.00   20120828 694000.00 0.041250 360 360 20121001 35     0.00  
20121024 744000.00 0.041250 360 360 20121201 36     0.00   20120830 770000.00
0.035000 180 180 20121101 37     0.00   20121016 780000.00 0.041250 360 360
20121201 38     0.00   20120925 800000.00 0.032500 180 180 20121101 39     0.00
  20121026 932000.00 0.038570 360 360 20121201 40     210000.00   20121022
950000.00 0.038750 360 360 20121201 41     0.00   20121025 960000.00 0.041250
360 360 20121201 42     0.00   20121023 999999.00 0.040000 360 360 20121201 43  
  0.00   20120927 999999.00 0.041250 360 360 20121201 44     0.00   20120120
1120000.00 0.037500 360 360 20120301 45     0.00   20121016 501000.00 0.038750
360 360 20121201 46     0.00   20121022 733000.00 0.041250 360 360 20121201 47  
  0.00   20121026 1425000.00 0.041250 360 360 20121201 48     0.00   20120920
643200.00 0.042500 360 360 20121101 49     0.00   20120830 956250.00 0.043750
360 360 20121001 50     0.00   20120529 1020000.00 0.033750 360 360 20120701 51
    0.00   20120814 655000.00 0.041250 360 360 20121001 52     0.00   20121023
1000000.00 0.041250 360 360 20121201 53     0.00   20120927 479200.00 0.033750
180 180 20121101 54     0.00   20121016 500000.00 0.035000 180 180 20121201 55  
  0.00   20120906 534500.00 0.036250 180 180 20121101 56     0.00   20121012
562050.00 0.040000 360 360 20121201 57     0.00   20121015 562500.00 0.041250
360 360 20121201 58     0.00   20121012 562500.00 0.042500 360 360 20121201 59  
  0.00   20121011 580000.00 0.038750 360 360 20121201 60     0.00   20120608
595000.00 0.041250 360 360 20120801 61     0.00   20121015 636000.00 0.043750
360 360 20121201 62     0.00   20120904 650000.00 0.033750 180 180 20121101 63  
  0.00   20120917 672400.00 0.036250 180 180 20121101 64     0.00   20120423
675000.00 0.035000 360 360 20120601 65     0.00   20120703 750000.00 0.041250
360 360 20120801 66     0.00   20120608 754000.00 0.035000 360 360 20120801 67  
  0.00   20120703 755300.00 0.036250 360 360 20120901 68     0.00   20120530
772100.00 0.037500 360 360 20120701 69     0.00   20120326 800000.00 0.037500
360 360 20120501 70     0.00   20121012 800000.00 0.037500 360 360 20121201 71  
  0.00   20111118 838500.00 0.037500 360 360 20120101 72     0.00   20120511
845000.00 0.035000 360 360 20120701 73     0.00   20121008 841600.00 0.040000
360 360 20121201 74     0.00   20120904 874000.00 0.042500 360 360 20121101 75  
  0.00   20121031 885000.00 0.042500 360 360 20121201 76     0.00   20121002
968000.00 0.041250 360 360 20121201 77     0.00   20120928 1200000.00 0.042500
360 360 20121101 78     0.00   20120928 3000000.00 0.037500 360 360 20121101 79
    250000.00   20120926 785000.00 0.028750 360 360 20121101 80     0.00  
20120620 731250.00 0.040000 360 360 20120801 81     0.00   20120423 612650.00
0.036250 360 360 20120601 82     0.00   20120503 650000.00 0.033750 360 360
20120701 83     0.00   20121018 859590.00 0.038750 360 360 20121201 84     0.00
  20121005 560000.00 0.038750 180 180 20121201 85     0.00   20120926 783200.00
0.043750 360 360 20121101 86     0.00   20121105 885000.00 0.038750 360 360
20130101 87     0.00   20121025 898000.00 0.038750 360 360 20121201 88     0.00
  20121107 900000.00 0.037500 360 360 20130101 89     0.00   20121017 532000.00
0.037500 360 360 20121201 90     0.00   20121102 640125.00 0.037500 360 360
20130101 91     0.00   20121029 660000.00 0.036250 360 360 20130101 92    
25000.00   20120827 664500.00 0.041250 360 360 20121101 93     0.00   20121101
663000.00 0.038750 360 360 20130101 94     0.00   20121026 674000.00 0.041250
360 360 20121201 95     75000.00   20121013 676900.00 0.040000 360 360 20121201
96     0.00   20121026 680000.00 0.041250 360 360 20121201 97     0.00  
20120928 688000.00 0.037500 360 360 20121201 98     0.00   20121023 688000.00
0.042500 360 360 20121201 99     0.00   20121121 707000.00 0.035000 360 360
20130101 100     0.00   20121105 708000.00 0.043750 360 360 20130101 101    
92000.00   20121026 714695.00 0.037500 360 360 20121201 102     0.00   20120919
730000.00 0.035000 180 180 20121101 103     0.00   20121015 738500.00 0.045000
360 360 20121201 104     0.00   20120829 749200.00 0.042500 360 360 20121001 105
    0.00   20121012 760000.00 0.042500 360 360 20121201 106     0.00   20121102
780000.00 0.038750 360 360 20130101 107     0.00   20121023 784000.00 0.040000
360 360 20121201 108     0.00   20121029 789000.00 0.038750 360 360 20121201 109
    500000.00   20121022 800000.00 0.038750 360 360 20121201 110     0.00  
20120803 821000.00 0.038750 360 360 20121001 111     0.00   20121025 825000.00
0.040000 360 360 20121201 112     0.00   20121026 843000.00 0.042500 360 360
20121201 113     0.00   20120925 945000.00 0.038750 360 360 20121101 114    
0.00   20120928 975000.00 0.041250 360 360 20121201 115     0.00   20121015
1032500.00 0.041250 360 360 20121201 116     0.00   20121031 1122000.00 0.038750
360 360 20130101 117     0.00   20121015 1239500.00 0.040000 360 360 20121201
118     0.00   20120927 787500.00 0.041250 360 360 20121101 119     0.00  
20121011 592000.00 0.041250 360 360 20121201 120     0.00   20120227 712800.00
0.046250 360 360 20120401 121     0.00   20121030 725000.00 0.038750 360 360
20121201 122     0.00   20120807 900000.00 0.033750 360 360 20121001 123    
0.00   20121031 1050000.00 0.040000 360 360 20121201 124     0.00   20120216
1242500.00 0.043750 360 360 20120401 125     0.00   20121025 1299375.00 0.040000
360 360 20121201 126     57500.00   20111024 502500.00 0.046250 360 360 20111201
127     0.00   20120911 531200.00 0.038750 360 360 20121101 128     0.00  
20120921 648000.00 0.043750 360 360 20121101 129     0.00   20121029 740000.00
0.035000 360 360 20121201 130     0.00   20121023 832000.00 0.041250 360 360
20121201 131     0.00   20121016 942375.00 0.040000 360 360 20121201 132    
350000.00   20120822 652000.00 0.042500 360 360 20121001 133     0.00   20120914
675000.00 0.042500 360 360 20121101 134     250000.00   20121023 715000.00
0.035000 180 180 20121201 135     0.00   20121025 721000.00 0.040000 360 360
20121201 136     0.00   20121001 738400.00 0.042500 360 360 20121201 137    
0.00   20121009 840000.00 0.038750 360 360 20121201 138     0.00   20120828
910000.00 0.040000 360 360 20121001 139     0.00   20121101 965250.00 0.037500
360 360 20130101 140     0.00   20121029 1000000.00 0.037500 360 360 20121201
141     0.00   20121026 999990.00 0.041250 360 360 20121201 142     0.00  
20121025 584000.00 0.042500 360 360 20121201 143     0.00   20121026 650000.00
0.036250 360 360 20121201 144     0.00   20121003 700000.00 0.040000 360 360
20121201 145     0.00   20121026 780000.00 0.041250 360 360 20121201 146    
100000.00   20121026 925500.00 0.036250 360 360 20121201 147     0.00   20121001
940000.00 0.038750 360 360 20121201 148     0.00   20120829 1000000.00 0.040000
360 360 20121101 149     0.00   20121022 1000000.00 0.038750 360 360 20121201
150     0.00   20121011 1020400.00 0.040000 360 360 20121201 151     0.00  
20121022 1084000.00 0.038750 360 360 20121201 152     0.00   20121011 1181250.00
0.038750 360 360 20121201 153     0.00   20121024 501000.00 0.041250 360 360
20121201 154     0.00   20121026 573500.00 0.043750 360 360 20121201 155    
0.00   20121105 620000.00 0.038750 360 360 20130101 156     0.00   20121005
624000.00 0.043750 360 360 20121201 157     0.00   20121017 645000.00 0.042500
360 360 20121201 158     0.00   20121023 700000.00 0.037500 360 360 20121201 159
    25000.00   20121012 853000.00 0.038750 360 360 20121201 160     0.00  
20121001 930000.00 0.033750 180 180 20121101 161     0.00   20121003 816800.00
0.038750 180 180 20121201 162     0.00   20121022 861250.00 0.037500 360 360
20121201 163     0.00   20121025 689000.00 0.037500 360 360 20121201 164    
0.00   20121107 697600.00 0.042500 360 360 20130101 165     0.00   20121026
968000.00 0.038750 360 360 20121201 166     0.00   20121029 1467000.00 0.036250
360 360 20130101 167     0.00   20121005 513750.00 0.041250 360 360 20121201 168
    0.00   20121107 688000.00 0.041250 360 360 20130101 169     0.00   20121003
898272.00 0.038750 360 360 20121201 170     0.00   20121012 680000.00 0.037500
360 360 20121201 171     0.00   20121030 544500.00 0.042500 360 360 20121201 172
    0.00   20121003 551000.00 0.038750 360 360 20121201 173     0.00   20120910
604700.00 0.042500 360 360 20121101 174     0.00   20121015 612700.00 0.042500
360 360 20121201 175     0.00   20121029 665800.00 0.040000 360 360 20121201 176
    0.00   20121019 700000.00 0.043750 360 360 20121201 177     0.00   20121016
856000.00 0.040000 360 360 20121201 178     0.00   20121101 680800.00 0.041250
360 360 20130101 179     0.00   20121017 700000.00 0.037500 360 360 20121201 180
    0.00   20121026 735000.00 0.038750 360 360 20121201 181     0.00   20121106
836000.00 0.040000 360 360 20130101 182     0.00   20121029 865000.00 0.037500
360 360 20121201 183     0.00   20121018 912000.00 0.043750 360 360 20121201 184
    0.00   20120904 1000000.00 0.040000 360 360 20121101 185     0.00   20121029
1090000.00 0.036250 360 360 20130101 186     55000.00   20121019 585000.00
0.041250 360 360 20121201 187     0.00   20121030 650000.00 0.037500 360 360
20121201 188     0.00   20121024 975000.00 0.037500 360 360 20121201 189    
0.00   20121004 994000.00 0.043750 360 360 20121201 190     0.00   20121026
476000.00 0.038750 360 360 20121201 191     0.00   20121010 520000.00 0.043750
360 360 20121201 192     0.00   20121030 600000.00 0.042500 360 360 20130101 193
    0.00   20121015 650000.00 0.041250 360 360 20121201 194     0.00   20120601
656000.00 0.047500 360 360 20120801 195     0.00   20120828 690000.00 0.035000
180 180 20121001 196     0.00   20120921 703120.00 0.043750 360 360 20121101 197
    0.00   20121018 705000.00 0.040000 360 360 20121201 198     215000.00  
20121019 706000.00 0.038750 360 360 20121201 199     0.00   20121031 705000.00
0.043750 360 360 20130101 200     0.00   20121101 711000.00 0.041250 360 360
20121201 201     0.00   20121025 711000.00 0.042500 360 360 20121201 202    
0.00   20120928 715000.00 0.040000 360 360 20121101 203     0.00   20121115
720000.00 0.042500 360 360 20130101 204     0.00   20120911 736000.00 0.041250
360 360 20121101 205     0.00   20120523 815000.00 0.043750 360 360 20120701 206
    0.00   20120919 825000.00 0.041250 360 360 20121101 207     0.00   20121005
850000.00 0.042500 360 360 20121201 208     0.00   20121027 899000.00 0.038750
360 360 20121201 209     0.00   20121106 962000.00 0.041250 360 360 20121201 210
    0.00   20120727 1000000.00 0.045000 360 360 20120901 211     0.00   20121016
1000000.00 0.043750 360 360 20121201 212     0.00   20121025 1147000.00 0.043750
360 360 20121201 213     0.00   20121101 1155000.00 0.038750 360 360 20130101
214     0.00   20120808 1523000.00 0.041250 360 360 20121001 215     0.00  
20120117 1693000.00 0.043750 360 360 20120301 216     199999.00   20121018
521000.00 0.040000 360 360 20121201 217     0.00   20120904 570000.00 0.040000
360 360 20121101 218     0.00   20120920 583000.00 0.040000 360 360 20121101 219
    0.00   20120906 608000.00 0.045000 360 360 20121101 220     0.00   20121024
625000.00 0.042500 360 360 20121201 221     0.00   20121018 644000.00 0.041250
360 360 20121201 222     0.00   20120914 688000.00 0.043750 360 360 20121101 223
    0.00   20120917 694000.00 0.043750 360 360 20121101 224     0.00   20121119
701500.00 0.038750 360 360 20130101 225     200000.00   20120926 707000.00
0.043750 360 360 20121201 226     0.00   20120928 870000.00 0.038750 360 360
20121101 227     0.00   20121001 870000.00 0.042500 360 360 20121201 228    
0.00   20121019 925000.00 0.040000 360 360 20121201 229     0.00   20120904
931000.00 0.042500 360 360 20121101 230     0.00   20120918 954750.00 0.042500
360 360 20121101 231     0.00   20120821 963000.00 0.043750 360 360 20121001 232
    0.00   20120926 978000.00 0.040000 360 360 20121101 233     0.00   20121022
999750.00 0.042500 360 360 20121201 234     0.00   20121022 526000.00 0.041250
360 360 20121201 235     0.00   20121024 576000.00 0.040000 360 360 20121201 236
    0.00   20121017 763750.00 0.040000 360 360 20121201 237     0.00   20110520
490000.00 0.048750 360 360 20110701 238     0.00   20110404 500000.00 0.048750
360 360 20110601 239     0.00   20120509 495000.00 0.039900 360 360 20120701 240
    50000.00   20120523 519000.00 0.039900 360 360 20120701 241     0.00  
20120511 558000.00 0.039900 360 360 20120701 242     0.00   20120613 565000.00
0.039900 360 360 20120801 243     0.00   20120524 616000.00 0.039900 360 360
20120701 244     0.00   20110805 650000.00 0.046250 360 360 20111001 245    
0.00   20120113 645000.00 0.042500 360 360 20120301 246     0.00   20101221
670000.00 0.048750 360 360 20110201 247     350000.00   20120619 675000.00
0.039900 360 360 20120801 248     450000.00   20120621 675000.00 0.039900 360
360 20120801 249     0.00   20120321 700000.00 0.039900 360 360 20120501 250    
0.00   20120326 706000.00 0.039900 360 360 20120501 251     0.00   20120330
706000.00 0.041250 360 360 20120601 252     200000.00   20120716 735000.00
0.039900 360 360 20120901 253     0.00   20120405 747000.00 0.039900 360 360
20120601 254     0.00   20120312 750000.00 0.041250 360 360 20120501 255    
0.00   20110610 900000.00 0.048750 360 360 20110801 256     0.00   20091218
800000.00 0.055000 360 360 20100201 257     0.00   20120103 790000.00 0.042500
360 360 20120301 258     0.00   20110815 830000.00 0.046250 360 360 20111001 259
    0.00   20120223 831000.00 0.039900 360 360 20120401 260     0.00   20091019
890000.00 0.055000 360 360 20091201 261     0.00   20120308 926000.00 0.041250
360 360 20120501 262     200000.00   20120223 980000.00 0.039900 360 360
20120401 263     0.00   20120613 1000000.00 0.039900 360 360 20120801 264    
0.00   20111215 1100000.00 0.046250 360 360 20120201 265     0.00   20120323
1323000.00 0.042500 360 360 20120501 266     0.00   20121024 740000.00 0.040000
360 360 20121201 267     0.00   20121023 534000.00 0.042500 360 360 20121201 268
    0.00   20121024 545000.00 0.037500 360 360 20121201 269     0.00   20121023
559992.00 0.043750 360 360 20121201 270     0.00   20120823 623500.00 0.043750
360 360 20121001 271     0.00   20121029 675000.00 0.036250 360 360 20121201 272
    0.00   20121025 693000.00 0.038750 360 360 20121201 273     150000.00  
20121008 697000.00 0.040000 360 360 20121201 274     0.00   20121030 709000.00
0.038750 360 360 20121201 275     0.00   20121001 850000.00 0.033750 180 180
20121101 276     0.00   20121011 924000.00 0.040000 360 360 20121201 277    
0.00   20121029 962500.00 0.040000 360 360 20121201 278     0.00   20121008
964000.00 0.038750 360 360 20121201 279     0.00   20121018 1000000.00 0.038750
360 360 20121201

 

  31 32 33 34 35 36 37 38 39 40  

Interest Type

Indicator

Original Interest

Only Term

Buy Down Period HELOC Draw Period

Current Loan

Amount

Current Interest

Rate

Current Payment

Amount Due

Interest Paid

Through Date

Current Payment

Status

Index Type 1 1 0 0   696994.31 0.040000 3332.36 20130101 0   2 1 0 0   733404.31
0.037500 3407.14 20130101 0   3 1 0 0   837575.41 0.040000 4010.29 20130101 0  
4 1 0 0   872417.74 0.038750 4114.57 20130101 0   5 1 0 0   994333.90 0.041250
4846.49 20130101 0   6 1 0 0   539168.58 0.036250 2462.68 20130101 0   7 1 0 0  
574374.05 0.041250 2791.58 20130101 0   8 1 0 0   644111.38 0.042500 3173.01
20130101 0   9 1 0 0   997013.85 0.040000 4773.68 20130101 0   10 1 0 0  
721956.26 0.041250 3508.86 20130101 0   11 1 0 0   557422.04 0.041250 2709.19
20130101 0   12 1 0 0   771249.52 0.045000 3933.90 20130101 0   13 1 0 0  
560189.55 0.033750 2484.58 20130101 0   14 1 0 0   590365.89 0.042500 2912.28
20130101 0   15 1 0 0   607242.16 0.040000 2907.46 20130101 0   16 1 0 0  
742974.36 0.043750 3724.67 20130101 0   17 1 0 0   801679.30 0.040000 3838.42
20130101 0   18 1 0 0   838518.08 0.038750 3954.69 20130101 0   19 1 0 0  
994762.70 0.041250 4841.65 20130101 0   20 1 0 0   1135376.38 0.043750 5691.85
20130101 0   21 1 0 0   492772.21 0.037500 3628.84 20130101 0   22 1 0 0  
496549.37 0.041250 2409.92 20130101 0   23 1 0 0   500582.93 0.041250 2432.94
20130101 0   24 1 0 0   516936.64 0.041250 2512.42 20130101 0   25 1 0 0  
558383.60 0.040000 2673.53 20130101 0   26 1 0 0   558488.60 0.043750 2796.00
20130101 0   27 1 0 0   563481.96 0.043750 2848.42 20130101 0 39 28 1 0 0  
588733.39 0.041250 2861.37 20130101 0   29 1 0 0   612186.98 0.038750 2887.26
20130101 0   30 1 0 0   644488.33 0.041250 3215.65 20130101 0 39 31 1 0 0  
663080.51 0.040000 3174.81 20130101 0   32 1 0 0   669312.47 0.040000 3204.65
20130101 0   33 1 0 0   685162.93 0.035000 4961.28 20130101 0   34 1 0 0  
690068.43 0.041250 3363.47 20130101 0   35 1 0 0   741899.81 0.041250 3605.79
20130101 0   36 1 0 0   760195.16 0.035000 5504.60 20130101 0   37 1 0 0  
777798.19 0.041250 3780.27 20130101 0   38 1 0 0   789528.78 0.032500 5621.35
20130101 0   39 1 0 0   929240.75 0.038570 4373.02 20130101 0   40 1 0 0  
947196.39 0.038750 4467.25 20130101 0   41 1 0 0   957290.08 0.041250 4652.64
20130101 0   42 1 0 0   997112.57 0.040000 4774.15 20130101 0   43 1 0 0  
997176.16 0.041250 4846.49 20130101 0   44 1 0 0   1101151.43 0.037500 5186.89
20130101 0 39 45 1 0 0   499521.47 0.038750 2355.89 20130101 0   46 1 0 0  
730930.86 0.041250 3552.48 20130101 0   47 1 0 0   1420977.47 0.041250 6906.26
20130101 0   48 1 0 0   640532.09 0.042500 3164.16 20130101 0   49 1 0 0  
951069.41 0.043750 4774.42 20130101 0   50 1 0 0   1010086.69 0.033750 4509.38
20130101 0 39 51 1 0 0   651263.63 0.041250 3174.46 20130101 0   52 1 0 0  
997177.17 0.041250 4846.50 20130101 0   53 1 0 0   473036.83 0.033750 3396.38
20130101 0   54 1 0 0   495761.67 0.035000 3574.41 20130101 0   55 1 0 0  
527761.78 0.036250 3853.94 20130101 0   56 1 0 0   560427.68 0.040000 2683.31
20130101 0   57 1 0 0   560912.16 0.041250 2726.15 20130101 0   58 1 0 0  
560947.31 0.042500 2767.16 20130101 0   59 1 0 0   578288.33 0.038750 2727.38
20130101 0   60 1 0 0   589573.85 0.041250 2883.67 20130101 0 39 61 1 0 0  
634283.48 0.043750 3175.45 20130101 0   62 1 0 0   641640.11 0.033750 4606.94
20130101 0   63 1 0 0   663923.32 0.036250 4848.25 20130101 0   64 1 0 0  
666414.33 0.035000 3031.05 20130101 0 39 65 1 0 0   743604.80 0.041250 3634.87
20130101 0 39 66 1 0 0   746828.10 0.035000 3385.80 20130101 0 39 67 1 0 0  
749450.16 0.036250 3444.56 20130101 0 39 68 1 0 0   763882.86 0.037500 3575.72
20130101 0 39 69 1 0 0   789019.18 0.037500 3704.92 20130101 0 39 70 1 0 0  
797586.39 0.037500 3704.92 20130101 0   71 1 0 0   821770.84 0.037500 3883.22
20130101 0 39 72 1 0 0   835609.23 0.035000 3794.43 20130101 0 39 73 1 0 0  
839170.77 0.040000 4017.93 20130101 0   74 1 0 0   870374.79 0.042500 4299.55
20130101 0   75 1 0 0   882557.10 0.042500 4353.67 20130101 0   76 1 0 0  
965267.49 0.041250 4691.41 20130101 0   77 1 0 0   1195022.59 0.042500 5903.28
20130101 0   78 1 0 0   2986402.21 0.037500 13893.47 20130101 0   79 1 0 0  
780861.56 0.028750 3256.91 20130101 0 39 80 1 120 0   731250.00 0.040000 2437.50
20130101 0 39 81 1 0 0   605986.85 0.036250 2794.00 20130101 0 39 82 1 0 0  
318320.87 0.033750 2873.63 20130101 0 39 83 1 0 0   857053.21 0.038750 4042.11
20130101 0   84 1 0 0   555394.72 0.038750 4107.26 20130101 0   85 1 0 0  
780023.50 0.043750 3910.40 20130101 0   86 1 0 0   883696.21 0.038750 4161.60
20130101 0   87 1 0 0   895349.85 0.038750 4222.73 20130101 0   88 1 0 0  
898644.46 0.037500 4168.04 20130101 0   89 1 0 0   530394.95 0.037500 2463.77
20130101 0   90 1 0 0   639160.88 0.037500 2964.52 20130101 0   91 1 0 0  
658983.81 0.036250 3009.94 20130101 0   92 1 0 0   661681.52 0.041250 3220.50
20130101 0   93 1 0 0   662023.27 0.038750 3117.67 20130101 0   94 1 0 0  
672097.42 0.041250 3266.54 20130101 0   95 1 0 0   674946.16 0.040000 3231.62
20130101 0   96 1 0 0   678080.47 0.041250 3295.62 20130101 0   97 1 0 0  
685924.30 0.037500 3186.24 20130101 0   98 1 0 0   686100.89 0.042500 3384.55
20130101 0   99 1 0 0   705887.33 0.035000 3174.75 20130101 0   100 1 0 0  
707046.31 0.043750 3534.94 20130101 0   101 1 0 0   712538.74 0.037500 3309.86
20130101 0   102 1 0 0   720442.05 0.035000 5218.64 20130101 0   103 1 0 0  
736551.37 0.045000 3741.87 20130101 0   104 1 0 0   745049.22 0.042500 3685.61
20130101 0   105 1 0 0   757902.14 0.042500 3738.74 20130101 0   106 1 0 0  
778850.91 0.038750 3667.85 20130101 0   107 1 0 0   781737.03 0.040000 3742.94
20130101 0   108 1 0 0   786671.52 0.038750 3710.17 20130101 0   109 1 0 0  
797639.07 0.038750 3761.90 20130101 0   110 1 0 0   816138.51 0.038750 3860.65
20130101 0   111 1 0 0   822618.68 0.040000 3938.68 20130101 0   112 1 0 0  
840673.01 0.042500 4147.05 20130101 0   113 1 0 0   940809.96 0.038750 4443.74
20130101 0   114 1 0 0   972247.74 0.041250 4725.33 20130101 0   115 1 0 0  
1029585.43 0.041250 5004.01 20130101 0   116 1 0 0   1120347.07 0.038750 5276.06
20130101 0   117 1 0 0   1235922.25 0.040000 5917.56 20130101 0   118 1 0 0  
784159.80 0.041250 3816.62 20130101 0   119 1 0 0   590328.87 0.041250 2869.13
20130101 0   120 1 0 0   703463.83 0.046250 3664.79 20130101 0 39 121 1 0 0  
722860.41 0.038750 3409.22 20130101 0   122 1 0 0   894185.06 0.033750 3978.87
20130101 0 39 123 1 0 0   1046969.24 0.040000 5012.86 20130101 0   124 1 0 0  
1225486.01 0.043750 6203.62 20130101 0 39 125 1 0 0   1295624.44 0.040000
6203.41 20130101 0   126 1 0 0   493213.96 0.046250 2583.55 20130101 0 39 127 1
0 0   528844.74 0.038750 2497.90 20130101 0   128 1 0 0   645371.84 0.043750
3235.37 20130101 0   129 1 0 0   737667.41 0.035000 3322.93 20130101 0   130 1 0
0   829651.40 0.041250 4032.29 20130101 0   131 1 0 0   939654.89 0.040000
4499.04 20130101 0   132 1 0 0   648387.74 0.042500 3207.45 20130101 0   133 1 0
0   672200.21 0.042500 3320.59 20130101 0   134 1 0 0   708939.19 0.035000
5111.41 20130101 0   135 1 0 0   718918.88 0.040000 3442.16 20130101 0   136 1 0
0   736361.77 0.042500 3632.48 20130101 0   137 1 0 0   837521.02 0.038750
3949.99 20130101 0   138 1 0 0   904729.13 0.040000 4344.48 20130101 0   139 1 0
0   963796.19 0.037500 4470.22 20130101 0   140 1 0 0   996982.97 0.037500
4631.16 20130101 0   141 1 0 0   997167.19 0.041250 4846.45 20130101 0   142 1 0
0   582387.95 0.042500 2872.93 20130101 0   143 1 0 0   647995.40 0.036250
2964.33 20130101 0   144 1 0 0   697979.50 0.040000 3341.91 20130101 0   145 1 0
0   777798.19 0.041250 3780.27 20130101 0   146 1 0 0   922645.76 0.036250
4220.75 20130101 0   147 1 0 0   937225.91 0.038750 4420.23 20130101 0   148 1 0
0   995663.12 0.040000 4774.15 20130101 0   149 1 0 0   997048.84 0.038750
4702.37 20130101 0   150 1 0 0   1017454.68 0.040000 4871.55 20130101 0   151 1
0 0   1080800.95 0.038750 5097.37 20130101 0   152 1 0 0   1177763.94 0.038750
5554.68 20130101 0   153 1 0 0   499585.75 0.041250 2428.10 20130101 0   154 1 0
0   571952.16 0.043750 2863.40 20130101 0   155 1 0 0   619086.61 0.038750
2915.47 20130101 0   156 1 0 0   622315.86 0.043750 3115.54 20130101 0   157 1 0
0   643219.59 0.042500 3173.01 20130101 0   158 1 0 0   697888.09 0.037500
3241.81 20130101 0   159 1 0 0   850482.66 0.038750 4011.12 20130101 0   160 1 0
0   918038.89 0.033750 6591.47 20130101 0   161 1 0 0   810082.88 0.038750
5990.73 20130101 0   162 1 0 0   858651.60 0.037500 3988.58 20130101 0   163 1 0
0   685877.04 0.037500 3190.87 20130101 0   164 1 0 0   696638.90 0.042500
3431.77 20130101 0   165 1 0 0   965143.27 0.038750 4551.89 20130101 0   166 1 0
0   1464741.29 0.036250 6690.27 20130101 0   167 1 0 0   512299.78 0.041250
2489.89 20130101 0   168 1 0 0   687030.61 0.041250 3334.39 20130101 0   169 1 0
0   895621.06 0.038750 4224.01 20130101 0   170 1 0 0   677948.43 0.037500
3149.19 20130101 0   171 1 0 0   542996.99 0.042500 2678.61 20130101 0   172 1 0
0   549373.91 0.038750 2591.01 20130101 0   173 1 0 0   602191.80 0.042500
2974.76 20130101 0   174 1 0 0   611008.73 0.042500 3014.12 20130101 0   175 1 0
0   663878.21 0.040000 3178.63 20130101 0   176 1 0 0   698110.75 0.043750
3495.00 20130101 0   177 1 0 0   853529.21 0.040000 4086.67 20130101 0   178 1 0
0   679840.75 0.041250 3299.50 20130101 0   179 1 0 0   697888.09 0.037500
3241.81 20130101 0   180 1 0 0   732830.90 0.038750 3456.24 20130101 0   181 1 0
0   834795.48 0.040000 3991.19 20130101 0   182 1 0 0   862390.29 0.037500
4005.95 20130101 0   183 1 0 0   909538.56 0.043750 4553.48 20130101 0   184 1 0
0   995663.12 0.040000 4774.15 20130101 0   185 1 0 0   1088321.75 0.036250
4970.96 20130101 0   186 1 0 0   583348.64 0.041250 2835.20 20130101 0   187 1 0
0   648038.94 0.037500 3010.25 20130101 0   188 1 0 0   972058.42 0.037500
4515.38 20130101 0   189 1 0 0   991317.25 0.043750 4962.90 20130101 0   190 1 0
0   474595.24 0.038750 2238.33 20130101 0   191 1 0 0   518596.55 0.043750
2596.28 20130101 0   192 1 0 0   599173.36 0.042500 2951.64 20130101 0   193 1 0
0   648165.17 0.041250 3150.22 20130101 0   194 1 0 0   650216.91 0.047500
3422.01 20130101 0   195 1 0 0   678268.03 0.035000 4932.69 20130101 0   196 1 0
0   700268.30 0.043750 3510.57 20130101 0   197 1 0 0   702965.06 0.040000
3365.78 20130101 0   198 1 0 0   703916.48 0.038750 3319.87 20130101 0   199 1 0
0   704050.35 0.043750 3519.96 20130101 0   200 1 0 0   708992.96 0.041250
3445.86 20130101 0   201 1 0 0   709037.41 0.042500 3497.69 20130101 0   202 1 0
0   711622.27 0.040000 3413.52 20130101 0   203 1 0 0   719008.03 0.042500
3541.97 20130101 0   204 1 0 0   732878.24 0.041250 3567.02 20130101 0   205 1 0
0   807209.20 0.043750 4069.17 20130101 0 39 206 1 0 0   821500.73 0.041250
3998.36 20130101 0   207 1 0 0   847653.71 0.042500 4181.49 20130101 0   208 1 0
0   896346.90 0.038750 4227.43 20130101 0   209 1 0 0   959284.44 0.041250
4662.33 20130101 0   210 1 0 0   993355.99 0.045000 5066.85 20130101 0   211 1 0
0   997301.05 0.043750 4992.85 20130101 0   212 1 0 0   1143904.31 0.043750
5726.80 20130101 0   213 1 0 0   1153298.45 0.038750 5431.24 20130101 0   214 1
0 0   1514372.03 0.041250 7381.22 20130101 0   215 1 0 0   1665398.05 0.043750
8452.90 20130101 0 39 216 1 0 0   519496.17 0.040000 2487.33 20130101 0   217 1
0 0   567527.98 0.040000 2721.27 20130101 0   218 1 0 0   580471.59 0.040000
2783.33 20130101 0   219 1 0 0   605589.04 0.045000 3080.65 20130101 0   220 1 0
0   623274.79 0.042500 3074.62 20130101 0   221 1 0 0   642182.10 0.041250
3121.14 20130101 0   222 1 0 0   685209.60 0.043750 3435.08 20130101 0   223 1 0
0   691185.28 0.043750 3465.04 20130101 0   224 1 0 0   700466.55 0.038750
3298.71 20130101 0   225 1 0 0   705091.84 0.043750 3529.95 20130101 0   226 1 0
0   866142.52 0.038750 4091.06 20130101 0   227 1 0 0   867598.50 0.042500
4279.88 20130101 0   228 1 0 0   922330.04 0.040000 4416.09 20130101 0   229 1 0
0   927138.35 0.042500 4579.96 20130101 0   230 1 0 0   950789.83 0.042500
4696.80 20130101 0   231 1 0 0   957782.85 0.043750 4808.12 20130101 0   232 1 0
0   973758.53 0.040000 4669.12 20130101 0   233 1 0 0   996990.34 0.042500
4918.17 20130101 0   234 1 0 0   524515.20 0.041250 2549.26 20130101 0   235 1 0
0   574337.41 0.040000 2749.91 20130101 0   236 1 0 0   761545.50 0.040000
3646.26 20130101 0   237 1 0 0   476927.62 0.039900 2336.51 20130101 0   238 1 0
0   480968.73 0.039900 2380.07 20130101 0   239 1 0 0   489948.52 0.039900
2360.35 20130101 0   240 1 0 0   513285.90 0.039900 2474.79 20130101 0   241 1 0
0   552305.58 0.039900 2660.76 20130101 0   242 1 0 0   560066.05 0.039900
2694.14 20130101 0   243 1 0 0   607780.76 0.039900 2937.33 20130101 0   244 1 0
0   633191.12 0.039900 3101.86 20130101 0   245 1 0 0   634296.41 0.042500
3173.01 20130101 0   246 1 0 0   647840.72 0.041250 3247.15 20130101 0   247 1 0
0   669105.49 0.039900 3218.66 20130101 0   248 1 0 0   669105.49 0.039900
3218.66 20130101 0   249 1 0 0   690784.78 0.039900 3337.87 20130101 0   250 1 0
0   696705.80 0.039900 3366.48 20130101 0   251 1 0 0   697945.56 0.041250
3421.63 20130101 0   252 1 0 0   729550.60 0.039900 3504.77 20130101 0   253 1 0
0   736433.12 0.039900 3561.99 20130101 0   254 1 0 0   740125.43 0.041250
3634.87 20130101 0   255 1 0 0   755354.45 0.039900 4291.55 20130101 0   256 1 0
0   761320.03 0.039900 3814.71 20130101 0   257 1 0 0   777813.17 0.042500
3886.33 20130101 0   258 1 0 0   810924.89 0.039900 3962.12 20130101 0   259 1 0
0   817145.17 0.039900 3962.53 20130101 0   260 1 0 0   842435.03 0.039900
4270.91 20130101 0   261 1 0 0   914094.62 0.041250 4487.86 20130101 0   262 1 0
0   965641.26 0.039900 4673.02 20130101 0   263 1 0 0   991267.35 0.039900
4768.39 20130101 0   264 1 0 0   1070963.66 0.041150 5324.76 20130101 0   265 1
0 0   1306361.07 0.042500 6508.36 20130101 0   266 1 0 0   737864.03 0.040000
3532.87 20130101 0   267 1 0 0   532525.97 0.042500 2626.96 20130101 0   268 1 0
0   543355.74 0.037500 2523.98 20130101 0   269 1 0 0   558480.62 0.043750
2795.96 20130101 0   270 1 0 0   620122.14 0.043750 3113.04 20130101 0   271 1 0
0   672918.29 0.036250 3078.35 20130101 0   272 1 0 0   690954.85 0.038750
3258.74 20130101 0   273 1 0 0   694988.16 0.040000 3327.58 20130101 0   274 1 0
0   706907.63 0.038750 3333.98 20130101 0   275 1 0 0   839067.83 0.033750
6024.46 20130101 0   276 1 0 0   921332.93 0.040000 4411.32 20130101 0   277 1 0
0   959721.80 0.040000 4595.12 20130101 0   278 1 0 0   961155.08 0.038750
4533.09 20130101 0   279 1 0 0   997048.84 0.038750 4702.37 20130101 0  

 

  41 42 43 44 45 46 47 48 49 50  

ARM Look-back

Days

Gross Margin ARM Round Flag ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change Down)

Subsequent Interest

Rate Reset Period

Subsequent Interest

Rate Cap (Change Down)

Subsequent Interest

Rate Cap (Change

Up)

1                     2                     3                     4            
        5                     6                     7                     8    
                9                     10                     11                
    12                     13                     14                     15    
                16                     17                     18                
    19                     20                     21                     22    
                23                     24                     25                
    26                     27 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 28                     29                     30 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 31                     32  
                  33                     34                     35              
      36                     37                     38                     39  
                  40                     41                     42              
      43                     44 45 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 0.020000 45                     46                     47              
      48                     49                     50 45 0.022500 3 0.001250 84
0.050000 0.050000 12 0.020000 0.020000 51                     52                
    53                     54                     55                     56    
                57                     58                     59                
    60 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 61    
                62                     63                     64 45 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000 0.020000 65 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 66 45 0.022500 3 0.001250 60 0.050000
0.050000 12 0.020000 0.020000 67 45 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 0.020000 68 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000
0.020000 69 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000 70
                    71 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000
0.020000 72 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000 73
                    74                     75                     76            
        77                     78                     79 45 0.022500 3 0.001250
60 0.050000 0.050000 12 0.020000 0.020000 80 45 0.022500 3 0.001250 60 0.050000
0.050000 12 0.020000 0.020000 81 45 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 0.020000 82 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000
0.020000 83                     84                     85                     86
                    87                     88                     89            
        90                     91                     92                     93
                    94                     95                     96            
        97                     98                     99                     100
                    101                     102                     103        
            104                     105                     106                
    107                     108                     109                     110
                    111                     112                     113        
            114                     115                     116                
    117                     118                     119                     120
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 121          
          122 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000
123                     124 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 125                     126 45 0.027500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 127                     128              
      129                     130                     131                    
132                     133                     134                     135    
                136                     137                     138            
        139                     140                     141                    
142                     143                     144                     145    
                146                     147                     148            
        149                     150                     151                    
152                     153                     154                     155    
                156                     157                     158            
        159                     160                     161                    
162                     163                     164                     165    
                166                     167                     168            
        169                     170                     171                    
172                     173                     174                     175    
                176                     177                     178            
        179                     180                     181                    
182                     183                     184                     185    
                186                     187                     188            
        189                     190                     191                    
192                     193                     194                     195    
                196                     197                     198            
        199                     200                     201                    
202                     203                     204                     205 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 206              
      207                     208                     209                    
210                     211                     212                     213    
                214                     215 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 216                     217                    
218                     219                     220                     221    
                222                     223                     224            
        225                     226                     227                    
228                     229                     230                     231    
                232                     233                     234            
        235                     236                     237                    
238                     239                     240                     241    
                242                     243                     244            
        245                     246                     247                    
248                     249                     250                     251    
                252                     253                     254            
        255                     256                     257                    
258                     259                     260                     261    
                262                     263                     264            
        265                     266                     267                    
268                     269                     270                     271    
                272                     273                     274            
        275                     276                     277                    
278                     279                    

 

  51 52 53 54 55 56 57 58 59 60  

Lifetime Maximum

Rate (Ceiling)

Lifetime Minimum

Rate (Floor)

Negative

Amortization Limit

Initial Negative

Amortization Recast

Period

Subsequent

Negative

Amortization Recast

Period

Initial Fixed

Payment Period

Subsequent

Payment Reset

Period

Initial Periodic

Payment Cap

Subsequent

Periodic Payment

Cap

Initial Minimum

Payment Reset

Period

1                     2                     3                     4            
        5                     6                     7                     8    
                9                     10                     11                
    12                     13                     14                     15    
                16                     17                     18                
    19                     20                     21                     22    
                23                     24                     25                
    26                     27 0.093750 0.022500                 28              
      29                     30 0.091250 0.022500                 31            
        32                     33                     34                     35
                    36                     37                     38            
        39                     40                     41                     42
                    43                     44 0.087500 0.022500                
45                     46                     47                     48        
            49                     50 0.083750 0.022500                 51      
              52                     53                     54                  
  55                     56                     57                     58      
              59                     60 0.091250 0.022500                 61    
                62                     63                     64 0.085000
0.022500                 65 0.091250 0.022500                 66 0.085000
0.022500                 67 0.086250 0.022500                 68 0.087500
0.022500                 69 0.087500 0.022500                 70                
    71 0.087500 0.022500                 72 0.085000 0.022500                 73
                    74                     75                     76            
        77                     78                     79 0.078750 0.022500      
          80 0.090000 0.022500                 81 0.086250 0.022500            
    82 0.083750 0.022500                 83                     84              
      85                     86                     87                     88  
                  89                     90                     91              
      92                     93                     94                     95  
                  96                     97                     98              
      99                     100                     101                     102
                    103                     104                     105        
            106                     107                     108                
    109                     110                     111                     112
                    113                     114                     115        
            116                     117                     118                
    119                     120 0.096250 0.022500                 121          
          122 0.083750 0.022500                 123                     124
0.093750 0.022500                 125                     126 0.096250 0.027500
                127                     128                     129            
        130                     131                     132                    
133                     134                     135                     136    
                137                     138                     139            
        140                     141                     142                    
143                     144                     145                     146    
                147                     148                     149            
        150                     151                     152                    
153                     154                     155                     156    
                157                     158                     159            
        160                     161                     162                    
163                     164                     165                     166    
                167                     168                     169            
        170                     171                     172                    
173                     174                     175                     176    
                177                     178                     179            
        180                     181                     182                    
183                     184                     185                     186    
                187                     188                     189            
        190                     191                     192                    
193                     194                     195                     196    
                197                     198                     199            
        200                     201                     202                    
203                     204                     205 0.093750 0.022500          
      206                     207                     208                    
209                     210                     211                     212    
                213                     214                     215 0.093750
0.022500                 216                     217                     218    
                219                     220                     221            
        222                     223                     224                    
225                     226                     227                     228    
                229                     230                     231            
        232                     233                     234                    
235                     236                     237                     238    
                239                     240                     241            
        242                     243                     244                    
245                     246                     247                     248    
                249                     250                     251            
        252                     253                     254                    
255                     256                     257                     258    
                259                     260                     261            
        262                     263                     264                    
265                     266                     267                     268    
                269                     270                     271            
        272                     273                     274                    
275                     276                     277                     278    
                279                    

 

  61 62 63 64 65 66 67 68 69 70  

Subsequent

Minimum Payment

Reset Period

Option ARM

Indicator

Options at Recast

Initial Minimum

Payment

Current Minimum

Payment

Prepayment Penalty

Calculation

Prepayment Penalty

Type

Prepayment Penalty

Total Term

Prepayment Penalty

Hard Term

Primary Borrower ID 1               0   172 2               0   257 3          
    0   231 4               0   186 5               0   393 6               0  
352 7               0   138 8               0   350 9               0   36 10  
            0   394 11               0   153 12               0   326 13        
      0   211 14               0   194 15               0   213 16              
0   170 17               0   205 18               0   29 19               0   85
20               0   200 21               0   261 22               0   494 23  
            0   136 24               0   527 25               0   294 26        
      0   219 27               0   511 28               0   334 29              
0   32 30               0   38 31               0   467 32               0   82
33               0   202 34               0   190 35               0   137 36  
            0   404 37               0   225 38               0   373 39        
      0   495 40               0   174 41               0   466 42              
0   35 43               0   444 44               0   523 45               0  
486 46               0   478 47               0   513 48               0   379
49               0   411 50               0   376 51               0   77 52    
          0   241 53               0   306 54               0   291 55          
    0   340 56               0   242 57               0   72 58               0
  171 59               0   335 60               0   239 61               0   359
62               0   277 63               0   256 64               0   503 65  
            0   175 66               0   284 67               0   316 68        
      0   46 69               0   521 70               0   122 71              
0   234 72               0   286 73               0   278 74               0  
489 75               0   375 76               0   517 77               0   367
78               0   74 79               0   322 80               0   199 81    
          0   258 82               0   279 83               0   314 84          
    0   62 85               0   25 86               0   369 87               0  
204 88               0   54 89               0   345 90               0   483 91
              0   470 92               0   206 93               0   414 94      
        0   327 95               0   453 96               0   519 97            
  0   450 98               0   474 99               0   236 100               0
  114 101               0   480 102               0   425 103               0  
485 104               0   344 105               0   417 106               0  
501 107               0   315 108               0   460 109               0  
463 110               0   430 111               0   445 112               0  
374 113               0   442 114               0   451 115               0  
230 116               0   295 117               0   406 118               0   69
119               0   395 120               0   330 121               0   232
122               0   516 123               0   362 124               0   459
125               0   384 126               0   364 127               0   243
128               0   360 129               0   125 130               0   358
131               0   124 132               0   308 133               0   386
134               0   420 135               0   215 136               0   475
137               0   313 138               0   251 139               0   166
140               0   385 141               0   471 142               0   134
143               0   297 144               0   302 145               0   353
146               0   140 147               0   457 148               0   130
149               0   113 150               0   487 151               0   30 152
              0   441 153               0   212 154               0   89 155    
          0   33 156               0   432 157               0   26 158        
      0   108 159               0   324 160               0   73 161            
  0   289 162               0   128 163               0   126 164              
0   240 165               0   508 166               0   94 167               0  
528 168               0   336 169               0   422 170               0  
405 171               0   307 172               0   201 173               0  
192 174               0   461 175               0   383 176               0  
506 177               0   439 178               0   415 179               0   88
180               0   149 181               0   518 182               0   429
183               0   407 184               0   63 185               0   410 186
              0   198 187               0   147 188               0   150 189  
            0   98 190               0   9 191               0   437 192        
      0   290 193               0   337 194               0   387 195          
    0   127 196               0   361 197               0   426 198            
  0   454 199               0   507 200               0   476 201              
0   403 202               0   477 203               0   493 204               0
  338 205               0   223 206               0   423 207               0  
60 208               0   218 209               0   435 210               0   424
211               0   421 212               0   391 213               0   146
214               0   399 215               0   431 216               0   34 217
              0   28 218               0   224 219               0   303 220    
          0   357 221               0   91 222               0   490 223        
      0   343 224               0   300 225               0   101 226          
    0   504 227               0   380 228               0   409 229            
  0   227 230               0   497 231               0   59 232               0
  427 233               0   526 234               0   281 235               0  
13 236               0   179 237               0   75 238               0   57
239               0   14 240               0   7 241               0   55 242  
            0   24 243               0   10 244               0   5 245        
      0   23 246               0   440 247               0   49 248            
  0   121 249               0   97 250               0   19 251               0
  11 252               0   347 253               0   18 254               0   44
255               0   178 256               0   65 257               0   22 258
              0   217 259               0   3 260               0   27 261      
        0   301 262               0   12 263               0   92 264          
    0   8 265               0   16 266               0   76 267               0
  397 268               0   104 269               0   341 270               0  
418 271               0   398 272               0   472 273               0  
465 274               0   68 275               0   21 276               0   509
277               0   469 278               0   282 279               0   31

 

 

  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   0 0 0 1     2 1   0   33   0 1     3 1   0   6.5   5 1  
  4 2   0   2   14 1     5 1   0   5 18 11 1     6 2   1   6   0 1     7 1   0  
4 1 1.5 1     8 1   1   20 21 7 1     9 1   0   9.75   1 1     10 1   0   5 4.5
0 1     11 2   0   1.25 6 0 1     12 1   0   1   5 1 20121212   13 1   0   28  
8 1     14 1   0   0   1 1     15 1   0   7 7 1 1     16 1   0   9.8 0 2 1    
17 1   0   1.25   6 1     18 1   0   10   4 1     19 2   0   0.5 2.8 0 1     20
2   1   6.9 0.6 0 1     21 1   0   1 6 6 1     22 1   0   16.5 6.5 14 1     23 1
  1   20 12 7 1     24 3   0   0 8 0 1     25 1   1   10 10 18 1     26 1   1  
30   13 1     27 2   0   0   0 1 20121212   28 1   1   7   7 1     29 1   0   0
5.5 2 1     30 2   0   30 22 16 1 20121212   31 5   0   4 5.5 16 1     32 2   0
  0   0 1     33 1   1   8.5   9 1     34 2   1   33   13 1     35 1   1   3   6
1     36 3   1   33 33 4 1     37 1   1   20.75 20.75 6 1     38 3   1   15   3
1     39 1   0   6.75 9 7 1     40 1   0   11.5   2.5 1     41 1   0   13   1.25
1     42 3   1   5 9 1 1     43 2   1   32.25 12 1 1     44 1   0   4   1 1
20121212   45 1   0   2.25   2 1     46 2   0   3.5 3.5 1 1     47 2   1   9 3.5
0 1     48 3   0   10   0 1     49 2   0   31 15 0 1     50 2   0   22.9 0 9 1
20121212   51 2   1   8.5   1 1     52 1   1   16.25   3 1     53 1   0   0 0.75
0 1     54 3   0   12   0 1     55 4   1   28 13 5 1     56 1   0   5   5 1    
57 1   0   3 9.5 0 1     58 2   0   3.5 10 0 1     59 2   1   20   0 1     60 2
  0   6.5   0 1 20121212   61 2   0   5   0 1     62 2   0   8.5   1.5 1     63
2   1   29   20 1     64 2   0   11   0 1 20121212   65 1   0   4.25   0 1
20121212   66 2   1   8 0 0 1 20121212   67 1   0   4.75 4.25 0 1 20121212   68
1   1   15   0 1 20121212   69 1   0   0   0 1 20121212   70 2   0   14   0 1  
  71 1   1   2.6 0 7 1 20121212   72 3   1   16 15 0 1 20121212   73 1   0   13
4.5 0 1     74 2   1   5   0 1     75 2   1   12 12 10 1     76 1   1   5   4 1
    77 1   0   21   0 1     78 3   0   21.5 18.5 0.75 1     79 1   0   3.1 0
2.92 1     80 2   0   0 0 5.25 1 20121212   81 1   0   0.8 0 5.17 1 20121212  
82 1   0   1.6 0 0 1 20121218   83 1   0   12   4 1     84 3   1   55 40 0 1    
85 2   0   19   0 1     86 3   1   14 17 2 1     87 1   0   2.25 1 3.25 1     88
1   0   39 2 11 1     89 2   0   30 2 0 1     90 3   0   18 6 1 1     91 1   0  
0.5   17 1     92 2   1   29   13 1     93 2   0   10   0 1     94 1   0   1.75
  1 1     95 2   0   4 4 2.25 1     96 1   0   9 5 5 1     97 1   0   0   18 1  
  98 2   0   3.25 7 6 1     99 1   0   4 4 3 1     100 4   1   7.5   0 1     101
1   0   3   3 1     102 3   0   0   9 1     103 1   0   9.5   8 1     104 1   0
  14   0 1     105 1   0   0.25   6 1     106 1   0   0   0 1     107 3   0  
10.25 7.5 0 1     108 1   0   18 0.5 4 1     109 2   0   4   14 1     110 1   0
  0   17 1     111 3   0   0   0 1     112 3   0   20 0 1 1     113 1   0   6 35
8 1     114 2   0   5 0 0 1     115 1   0   0.5   15 1     116 3   1   22   11 1
    117 4   1   30   1 1     118 2   1   9   0 1     119 1   0   5 3 0 1     120
1   0   14 11 4 1 20121212   121 2   0   18.5 11 0 1     122 1   0   4   0 1    
123 1   0   0   0 1     124 3   1   15 4 0 1 20121212   125 1   0   5 9.5 0 1  
  126 1   1   0.5 3.8 4 1 20121212   127 3   0   0.3 0 0 1     128 1   1   9.6 5
11 1     129 3   0   13 13 0 1     130 1   0   2   1.5 1     131 1   0   8.5 12
0 1     132 1   0   19   11 1     133 1   0   14 11 11 1     134 2   0   11   2
1     135 1   0   0 2 1 1     136 1   0   7 0 0 1     137 2   0   7 5 1.5 1    
138 2   0   4 7 0 1     139 1   0   0.25 5.5 0 1     140 1   0   1 1 0 1     141
1   0   0 2 9 1     142 2   0   5 9 0 1     143 1   0   6   0 1     144 2   0  
28   15 1     145 3   0   5.5   3 1     146 2   0   10   0 1     147 1   0   11
1 0 1     148 1   0   2 6.75 2.25 1     149 2   0   4 5 0 1     150 1   0   12  
1.5 1     151 1   0   7   1 1     152 3   0   27   0 1     153 1   0   2   5 1  
  154 1   1   8 3.25 1 1     155 4   0   3.25   0 1     156 1   0   8.5   1 1  
  157 2   0   0.25 5 0.75 1     158 1   1   10   0 1     159 1   0   15   3 1  
  160 1   0   9   4 1     161 1   0   20 5 10 1     162 1   0   2   3 1     163
1   0   15   2 1     164 1   1   18   0 1     165 1   0   7.75   7.5 1     166 3
  0   4 12 4 1     167 3   0   1.75   0 1     168 1   0   31   0 1     169 4   1
  20 4 1.5 1     170 2   0   0 15 0 1     171 1   0   1   5 1     172 2   0  
4.5   1.75 1     173 1   0   7   8 1     174 1   0   30 25 39 1     175 1   0  
5 12 3 1     176 4   0   2 6.5 0 1     177 1   0   0.75   0.25 1     178 1   0  
6.75 7.5 2 1     179 1   0   0   0 1     180 1   1   1   0 1     181 4   0   3 8
0 1     182 1   0   12.5 2 0.5 1     183 1   0   11   7 1     184 2   1   16   1
1     185 2   0   2.25   0 1     186 1   1   11   7 1     187 1   0   14.5   0 1
    188 4   1   3.5   0 1     189 2   1   21   4 1     190 1   0   7 9 1 1    
191 2   0   3 2 0 1     192 2   1   20   1 1     193 1   1   20   5 1     194 1
  0   4   8 1 20121212   195 4   0   13 20 13 1     196 2   0   2   0 1     197
1   0   8 23 5 1     198 2   1   7.25   3 1     199 1   0   6   3 1     200 3  
0   30 18 7 1     201 2   0   17   18 1     202 1   0   3   17 1     203 1   0  
11   0 1     204 1   0   2 12 14 1     205 1   0   0   19 1 20121212   206 3   0
  2.5   9 1     207 1   1   8.25 1 2 1     208 1   0   16 4.25 5 1     209 2   0
  3.75   0 1     210 2   0   13.25 1 0.5 1     211 4   1   17 17 0 1     212 2  
1   20.25   14 1     213 1   0   22 2.5 11 1     214 2   1   0 10.25 9 1     215
2   1   10 10 18 1 20121212   216 2   0   39 4 22 1     217 1   0   8 5 2.75 1  
  218 1   0   4 0 6.75 1     219 1   0   15.2 0 5.5 1     220 2   0   2 9 0 1  
  221 1   0   7 7 3.25 1     222 2   0   11.6 11.4 1 1     223 1   1   0.5   10
1     224 1   0   7   7 1     225 1   0   7.5   9 1     226 1   0   5 10 1 1    
227 1   1   24   24 1     228 2   0   17 1 0 1     229 1   1   8.6 5.6 2 1    
230 2   0   4.9 0 0 1     231 3   0   0.8 0 3 1     232 1   0   10 14 2 1    
233 1   0   3.5 4.5 4 1     234 1   0   0 5 1 1     235 1   0   12   0 1     236
2   0   3   2.5 1     237 2   0   20   0 1 20121022   238 2   0   14   0 1
20121022   239 1   0   15 5 14 1 20121022   240 1   0   10 10 4.5 1 20121022  
241 1   0   4   1 1 20121022   242 1   0   10   6 1 20121022   243 1   1   9 6 7
1 20121022   244 1   0   7 0 0 1 20121022   245 1   0   1.5   1 1 20121022   246
1   0   1   6 1 20121022   247 1   0   6 3 3 1 20121022   248 1   0   25   0 1
20121022   249 1   0   2.5   5 1 20121022   250 3   1   20   5 1 20121022   251
4   0   31   7 1 20121022   252 1   0   6 2.25 12.25 1 20121022   253 1   0   11
25 6 1 20121022   254 1   0   0.75 1 10 1 20121022   255 1   0   1 1.5 0 1
20121022   256 1   0   0.5 2 0 1 20121022   257 1   0   8   0 1 20121022   258 1
  0   0   0 1 20121022   259 3   0   3 11 7 1 20121022   260 1   0   6.5 9 3.75
1 20121022   261 1   0   1.25 7 2.5 1 20121022   262 2   1   11 3 2.25 1
20121022   263 1   0   5   2.5 1 20121022   264 2   1   24   24 1 20121022   265
1   0   6   4 1 20121022   266 4   1   10   0 1     267 2   0   18   31 1    
268 4   0   2.75 6 7 1     269 2   1   3.75   0 1     270 1   1   6   6 1    
271 2   0   18   0 1     272 3   0   3 13 8 1     273 4   1   17   8 1     274 2
  0   8 5.5 18 1     275 1   0   1.5   0 1     276 2   0   6.25 5.75 1 1     277
4   0   18.5 3 12 1     278 2   1   7   0 1     279 1   0   19.5   3 1    

 

  81 82 83 84 85 86 87 88 89 90  

Primary Wage

Earner Original

FICO: Experian

Primary Wage

Earner Original

FICO: TransUnion

Secondary Wage

Earner Original

FICO: Equifax

Secondary Wage

Earner Original

FICO: Experian

Secondary Wage

Earner Original

FICO: TransUnion

Original

Primary Borrower

FICO

Most Recent

Primary Borrower

FICO

Most Recent Co-

Borrower FICO

Most Recent FICO

Method

VantageScore:

Primary Borrower

1           745         2           783         3           799         4      
    764         5           774         6           764         7           766
        8           754         9           784         10           735        
11           787         12           758 762   3   13           765         14
          797         15           742         16           782         17      
    806         18           798         19           766         20          
779         21           755         22           730         23           804  
      24           786         25           795         26           766        
27           779 791   3   28           789         29           807         30
          759 774   3   31           793         32           789         33    
      767         34           783         35           782         36          
797         37           745         38           786         39           753  
      40           790         41           736         42           733        
43           720         44           741 751   3   45           790         46
          788         47           742         48           792         49      
    761         50           798 770   3   51           722         52          
755         53           748         54           784         55           713  
      56           770         57           796         58           791        
59           790         60           808 786   3   61           720         62
          778         63           801         64           762 766   3   65    
      755 697   3   66           800 698   3   67           778 771   3   68    
      788 785   3   69           742 803   3   70           800         71      
    701 666   3   72           789 765   3   73           732         74        
  728         75           762         76           760         77           787
        78           746         79           809         80           793 791  
3   81           788 768   3   82           807 790   3   83           794      
  84           773         85           798         86           775         87
          732         88           759         89           803         90      
    790         91           731         92           786         93          
794         94           791         95           773         96           797  
      97           811         98           778         99           757        
100           787         101           774         102           807        
103           758         104           774         105           802        
106           734         107           773         108           737        
109           792         110           776         111           759        
112           798         113           761         114           781        
115           760         116           740         117           726        
118           786         119           737         120           757 736   3  
121           797         122           762         123           781        
124           720 699   3   125           788         126           762 743   3
  127           801         128           778         129           789        
130           793         131           749         132           753        
133           758         134           772         135           788        
136           811         137           802         138           743        
139           773         140           794         141           758        
142           783         143           783         144           769        
145           780         146           739         147           809        
148           792         149           752         150           796        
151           808         152           759         153           802        
154           815         155           723         156           789        
157           765         158           790         159           762        
160           774         161           770         162           779        
163           798         164           778         165           763        
166           754         167           754         168           805        
169           781         170           736         171           761        
172           769         173           773         174           794        
175           797         176           749         177           791        
178           768         179           803         180           782        
181           783         182           776         183           799        
184           802         185           789         186           783        
187           766         188           782         189           774        
190           726         191           763         192           793        
193           814         194           702 695   3   195           780        
196           783         197           790         198           775        
199           761         200           748         201           793        
202           789         203           797         204           784        
205           781 775   3   206           776         207           723        
208           790         209           764         210           785        
211           728         212           791         213           781        
214           760         215           734 723   3   216           800        
217           804         218           764         219           767        
220           723         221           779         222           809        
223           752         224           780         225           786        
226           787         227           789         228           779        
229           770         230           790         231           799        
232           724         233           734         234           793        
235           764         236           782         237           798 801   3  
238           802 787   3   239           801 806   3   240           779 793  
3   241           719 716   3   242           748 793   3   243           802
773   3   244           792 779   3   245           753 769   3   246          
794 785   3   247           787 794   3   248           735 729   3   249      
    783 760   3   250           743 771   3   251           782 757   3   252  
        735 731   3   253           756 707   3   254           757 750   3  
255           811 790   3   256           786 787   3   257           781 778  
3   258           809 765   3   259           748 764   3   260           798
784   3   261           787 788   3   262           768 718   3   263          
781 778   3   264           667 698   3   265           790 753   3   266      
    759         267           751         268           761         269        
  760         270           795         271           775         272          
804         273           796         274           799         275          
800         276           761         277           760         278          
776         279           728        

 

  91 92 93 94 95 96 97 98 99 100  

VantageScore: Co-

Borrower

Most Recent

VantageScore

Method

VantageScore Date

Credit Report:

Longest Trade Line

Credit Report:

Maximum Trade

Line

Credit Report:

Number of Trade

Lines

Credit Line Usage

Ratio

Most Recent 12-

month Pay History

Months Bankruptcy Months Foreclosure 1               000000000000     2        
      000000000000     3               000000000000     4              
000000000000     5               000000000000     6               000000000000  
  7               000000000000     8               000000000000     9          
    000000000000     10               000000000000     11              
000000000000     12               000000000000     13               000000000000
    14               000000000000     15               000000000000     16      
        000000000000     17               000000000000     18              
000000000000     19               000000000000     20               000000000000
    21               000000000000     22               000000000000     23      
        000000000000     24               000000000000     25              
000000000000     26               000000000000     27               000000000000
    28               000000000000     29               000000000000     30      
        000000000000     31               000000000000     32              
000000000000     33               000000000000     34               000000000000
    35               000000000000     36               000000000000     37      
        000000000000     38               000000000000     39              
000000000000     40               000000000000     41               000000000000
    42               000000000000     43               000000000000     44      
        000000000000     45               000000000000     46              
000000000000     47               000000000000     48               000000000000
    49               000000000000     50               000000000000     51      
        000000000000     52               000000000000     53              
000000000000     54               000000000000     55               000000000000
    56               000000000000     57               000000000000     58      
        000000000000     59               000000000000     60              
000000000000     61               000000000000     62               000000000000
    63               000000000000     64               000000000000     65      
        000000000000     66               000000000000     67              
000000000000     68               000000000000     69               000000000000
    70               000000000000     71               000000000000     72      
        000000000000     73               000000000000     74              
000000000000     75               000000000000     76               000000000000
    77               000000000000     78               000000000000     79      
        000000000000     80               000000000000     81              
000000000000     82               000000000000     83               000000000000
    84               000000000000     85               000000000000     86      
        000000000000     87               000000000000     88              
000000000000     89               000000000000     90               000000000000
    91               000000000000     92               000000000000     93      
        000000000000     94               000000000000     95              
000000000000     96               000000000000     97               000000000000
    98               000000000000     99               000000000000     100    
          000000000000     101               000000000000     102              
000000000000     103               000000000000     104              
000000000000     105               000000000000     106              
000000000000     107               000000000000     108              
000000000000     109               000000000000     110              
000000000000     111               000000000000     112              
000000000000     113               000000000000     114              
000000000000     115               000000000000     116              
000000000000     117               000000000000     118              
000000000000     119               000000000000     120              
000000000000     121               000000000000     122              
000000000000     123               000000000000     124              
000000000000     125               000000000000     126              
000000000000     127               000000000000     128              
000000000000     129               000000000000     130              
000000000000     131               000000000000     132              
000000000000     133               000000000000     134              
000000000000     135               000000000000     136              
000000000000     137               000000000000     138              
000000000000     139               000000000000     140              
000000000000     141               000000000000     142              
000000000000     143               000000000000     144              
000000000000     145               000000000000     146              
000000000000     147               000000000000     148              
000000000000     149               000000000000     150              
000000000000     151               000000000000     152              
000000000000     153               000000000000     154              
000000000000     155               000000000000     156              
000000000000     157               000000000000     158              
000000000000     159               000000000000     160              
000000000000     161               000000000000     162              
000000000000     163               000000000000     164              
000000000000     165               000000000000     166              
000000000000     167               000000000000     168              
000000000000     169               000000000000     170              
000000000000     171               000000000000     172              
000000000000     173               000000000000     174              
000000000000     175               000000000000     176              
000000000000     177               000000000000     178              
000000000000     179               000000000000     180              
000000000000     181               000000000000     182              
000000000000     183               000000000000     184              
000000000000     185               000000000000     186              
000000000000     187               000000000000     188              
000000000000     189               000000000000     190              
000000000000     191               000000000000     192              
000000000000     193               000000000000     194              
000000000000     195               000000000000     196              
000000000000     197               000000000000     198              
000000000000     199               000000000000     200              
000000000000     201               000000000000     202              
000000000000     203               000000000000     204              
000000000000     205               000000000000     206              
000000000000     207               000000000000     208              
000000000000     209               000000000000     210              
000000000000     211               000000000000     212              
000000000000     213               000000000000     214              
000000000000     215               000000000000     216              
000000000000     217               000000000000     218              
000000000000     219               000000000000     220              
000000000000     221               000000000000     222              
000000000000     223               000000000000     224              
000000000000     225               000000000000     226              
000000000000     227               000000000000     228              
000000000000     229               000000000000     230              
000000000000     231               000000000000     232              
000000000000     233               000000000000     234              
000000000000     235               000000000000     236              
000000000000     237               000000000000     238              
000000000000     239               000000000000     240              
000000000000     241               000000000000     242              
000000000000     243               000000000000     244              
000000000000     245               000000000000     246              
000000000000     247               000000000000     248              
000000000000     249               000000000000     250              
000000000000     251               000000000000     252              
000000000000     253               000000000000     254              
000000000000     255               000000000000     256              
000000000000     257               000000000000     258              
000000000000     259               000000000000     260              
000000000000     261               000000000000     262              
000000000000     263               000000000000     264              
000000000000     265               000000000000     266              
000000000000     267               000000000000     268              
000000000000     269               000000000000     270              
000000000000     271               000000000000     272              
000000000000     273               000000000000     274              
000000000000     275               000000000000     276              
000000000000     277               000000000000     278              
000000000000     279               000000000000    

 

  101 102 103 104 105 106 107 108 109 110  

Primary Borrower

Wage Income

Co-Borrower Wage

Income

Primary Borrower

Other Income

Co-Borrower Other

Income

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

Borrower

Employment

Verification

1 12916.66 11666.66 0.00 0.00 24583.32 24583.32 1 5   3 2 32201.34 0.00 0.00
0.00 32201.34 32201.34 1 5   3 3 18875.00   0.00   18875.00 18875.00 1 5   3 4
19445.13 0.00 0.00 0.00 19445.13 19445.13 1 5   3 5 18333.34 7442.93 0.00 0.00
25776.27 25776.27 1 5   3 6 15418.08 0.00 0.00 0.00 15418.08 15418.08 1 4   3 7
9146.04 12250.01 0.00 0.00 21396.05 21396.05 1 5   3 8 11493.64 5124.59 0.00
0.00 16618.23 16618.23 1 5   3 9 18471.34 0.00 0.00 0.00 18471.34 18471.34 1 5  
3 10 8924.83 9708.31 0.00 10857.84 18633.14 29490.98 1 5   3 11 9168.00 4637.34
0.00 0.00 13805.34 13805.34 1 5   3 12 18754.89 0.00 0.00 0.00 18754.89 18754.89
1 5   3 13 12131.30 0.00 0.00 0.00 12131.30 12131.30 1 5   3 14 22083.34   0.00
  22083.34 22083.34 1 5   3 15 7683.67 8333.33 0.00 4435.96 16017.00 20452.96 1
5   3 16 10583.00 0.00 7516.00 0.00 10583.00 18099.00 0 5   3 17 14583.33   0.00
  14583.33 14583.33 1 5   3 18 31250.09 0.00 0.00 0.00 31250.09 31250.09 1 5   3
19 9583.00 4635.00 4724.83 634.00 14218.00 19576.83 1 5   3 20 20292.00 5833.00
0.00 0.00 26125.00 26125.00 1 5   3 21 11030.79 2228.30 0.00 0.00 13259.09
13259.09 1 5   3 22 19719.62 0.00 0.00 0.00 19719.62 19719.62 1 5   3 23 0.00
21462.84 0.00 0.00 21462.84 21462.84 1 5   3 24 13332.80 2665.87 0.00 0.00
15998.67 15998.67 1 5   3 25 10841.96 8279.05 0.00 0.00 19121.01 19121.01 1 5  
3 26 9626.92   746.91   9626.92 10373.83 1 5   3 27 13000.00   0.00   13000.00
13000.00 1 5   3 28 16781.71   0.00   16781.71 16781.71 1 5   3 29 0.00 80296.30
0.00 0.00 80296.30 80296.30 1 5   3 30 4054.42 12428.00 0.00 0.00 16482.42
16482.42 1 5   3 31 18862.00 5690.16 4313.11 0.00 24552.16 28865.27 1 5   3 32
12500.00   4166.66   12500.00 16666.66 1 5   3 33 24723.00 0.00 0.00 0.00
24723.00 24723.00 1 5   3 34 16878.60   0.00   16878.60 16878.60 1 5   3 35
51823.62 0.00 0.00 0.00 51823.62 51823.62 1 5   3 36 269436.19 269436.19 0.00
0.00 538872.38 538872.38 1 5   3 37 4636.71 3943.00 818.90 818.90 8579.71
10217.51 1 5   3 38 22253.77 0.00 0.00 0.00 22253.77 22253.77 1 5   3 39
14583.33 0.00 23504.63 0.00 14583.33 38087.96 1 5   3 40 22641.28 0.00 0.00 0.00
22641.28 22641.28 1 5   3 41 14992.77 0.00 0.00 0.00 14992.77 14992.77 1 5   3
42 16138.33 8463.26 0.00 0.00 24601.59 24601.59 1 5   3 43 10666.67 33381.29
0.00 0.00 44047.96 44047.96 1 5   3 44 12500.00   7003.82   12500.00 19503.82 1
5   3 45 19166.67 0.00 0.00 0.00 19166.67 19166.67 1 5   3 46 20108.33 5125.00
0.00 0.00 25233.33 25233.33 1 5   3 47 40338.75 6000.00 0.00 1976.55 46338.75
48315.30 1 5   3 48 14854.67 0.00 5456.84 0.00 14854.67 20311.51 1 5   3 49
19000.00 915.59 6666.67 0.00 19915.59 26582.26 1 5   3 50 20557.00 0.00 -1320.00
0.00 20557.00 19237.00 1 5   3 51 18464.70   10333.33   18464.70 28798.03 1 5  
3 52 35093.04 0.00 0.00 0.00 35093.04 35093.04 1 5   3 53 9583.34 12083.33 0.00
0.00 21666.67 21666.67 1 5   3 54 16666.68 0.00 37595.06 0.00 16666.68 54261.74
1 5   3 55 14443.67 3375.00 0.00 0.00 17818.67 17818.67 1 5   3 56 14583.27 0.00
0.00 0.00 14583.27 14583.27 1 5   3 57 12500.00 8626.80 0.00 0.00 21126.80
21126.80 1 5   3 58 19166.66 7271.55 0.00 0.00 26438.21 26438.21 1 5   3 59
28767.75 0.00 0.00 0.00 28767.75 28767.75 1 5   3 60 24500.67   0.00   24500.67
24500.67 1 5   3 61 13820.00 0.00 0.00 0.00 13820.00 13820.00 1 5   3 62
26608.50 0.00 0.00 0.00 26608.50 26608.50 1 5   3 63 116173.15   0.00  
116173.15 116173.15 1 5   3 64 18744.24   15521.88   18744.24 34266.12 1 5   3
65 14445.76   10159.25   14445.76 24605.01 1 5   3 66 65354.00 0.00 0.00 0.00
65354.00 65354.00 1 4   3 67 17660.83 2348.42 0.00 0.00 20009.25 20009.25 1 5  
3 68 53884.00   0.00   53884.00 53884.00 1 5   3 69 30416.66 0.00 0.00 0.00
30416.66 30416.66 1 5   3 70 1948.45   15200.00   1948.45 17148.45 1 5   3 71
28277.00 0.00 -1381.00 -683.00 28277.00 26213.00 1 5   3 72 50000.00 0.00 0.00
0.00 50000.00 50000.00 1 5   3 73 27562.91 0.00 0.00 0.00 27562.91 27562.91 1 5
  3 74 37142.00   0.00   37142.00 37142.00 1 5   3 75 5193.33 2098.50 4708.91
0.00 7291.83 12000.74 1 5   3 76 20420.08   0.00   20420.08 20420.08 1 5   3 77
9370.50 0.00 5321.61 0.00 9370.50 14692.11 1 5   3 78 295781.58 0.00 0.00 0.00
295781.58 295781.58 1 5   3 79 20333.92 0.00 8246.00 0.00 20333.92 28579.92 1 5
  3 80 0.00 0.00 22028.70 1067.10 0.00 23095.80 1 5   3 81 16512.00 0.00 0.00
0.00 16512.00 16512.00 1 5   3 82 30667.00 0.00 0.00 0.00 30667.00 30667.00 1 5
  3 83 22916.66 0.00 17744.50 0.00 22916.66 40661.16 0 5   3 84 50733.88 0.00
0.00 0.00 50733.88 50733.88 1 5   3 85 18985.86 0.00 0.00 0.00 18985.86 18985.86
1 5   3 86 16900.00 6760.13 79059.00 0.00 23660.13 102719.13 1 5   3 87 13596.18
16666.67 0.00 0.00 30262.85 30262.85 1 5   3 88 8861.58 2677.33 16207.04 0.00
11538.91 27745.95 1 5   3 89 7805.55 8652.87 0.00 0.00 16458.42 16458.42 1 5   3
90 14804.34 17833.40 0.00 0.00 32637.74 32637.74 1 5   3 91 8750.00   0.00  
8750.00 8750.00 1 5   3 92 10796.00 0.00 0.00 0.00 10796.00 10796.00 1 5   3 93
20799.29 0.00 0.00 0.00 20799.29 20799.29 1 5   3 94 13384.38   0.00   13384.38
13384.38 1 5   3 95 9446.26 3483.46 0.00 0.00 12929.72 12929.72 1 5   3 96
8193.74 5659.33 0.00 0.00 13853.07 13853.07 1 5   3 97 7220.73 7420.01 0.00 0.00
14640.74 14640.74 1 5   3 98 10226.25 8372.49 0.00 0.00 18598.74 18598.74 1 5  
3 99 27304.87 0.00 0.00 0.00 27304.87 27304.87 1 5   3 100 95737.33   0.00  
95737.33 95737.33 1 5   3 101 12500.00 0.00 1594.09 0.00 12500.00 14094.09 1 5  
3 102 35427.34 0.00 0.00 0.00 35427.34 35427.34 1 5   3 103 8332.92   7253.96  
8332.92 15586.88 1 5   3 104 15000.00 0.00 8958.33 0.00 15000.00 23958.33 1 5  
3 105 12368.00   0.00   12368.00 12368.00 1 5   3 106 15000.00 0.00 0.00 0.00
15000.00 15000.00 1 5   3 107 27250.00 9016.80 0.00 0.00 36266.80 36266.80 1 5  
3 108 23618.25 0.00 0.00 0.00 23618.25 23618.25 1 5   3 109 12500.00 0.00
19437.33 0.00 12500.00 31937.33 1 5   3 110 8228.00 0.00 1422.00 0.00 8228.00
9650.00 1 5   3 111 34598.71   0.00   34598.71 34598.71 1 5   3 112 9750.00
5666.68 19867.17 0.00 15416.68 35283.85 1 5   3 113 15806.74 3666.00 0.00 0.00
19472.74 19472.74 1 5   3 114 6716.54 26250.00 0.00 0.00 32966.54 32966.54 1 5  
3 115 15833.34   0.00   15833.34 15833.34 1 5   3 116 59956.75   0.00   59956.75
59956.75 1 5   3 117 22522.52 0.00 0.00 0.00 22522.52 22522.52 1 5   3 118
20585.58 0.00 0.00 0.00 20585.58 20585.58 1 5   3 119 10728.86 0.00 0.00 0.00
10728.86 10728.86 1 5   3 120 12500.00 3750.00 0.00 0.00 16250.00 16250.00 1 5  
3 121 23743.04 6236.82 0.00 0.00 29979.86 29979.86 1 5   3 122 29620.00 0.00
0.00 0.00 29620.00 29620.00 1 5   3 123 36911.33 0.00 2648.00 0.00 36911.33
39559.33 1 5   3 124 42670.00 5225.00 -1163.00 2668.00 47895.00 49400.00 1 4   3
125 8154.16 7341.66 4195.16 1458.33 15495.82 21149.31 1 5   3 126 6229.17
7355.79 0.00 0.00 13584.96 13584.96 1 5   3 127 25000.00 0.00 -1609.00 0.00
25000.00 23391.00 1 5   3 128 15604.00 5460.00 0.00 0.00 21064.00 21064.00 1 4  
3 129 13645.97 14471.77 0.00 0.00 28117.74 28117.74 1 5   3 130 11166.13   0.00
  11166.13 11166.13 1 5   3 131 14820.00 10213.75 0.00 0.00 25033.75 25033.75 1
5   3 132 23206.95 0.00 0.00 0.00 23206.95 23206.95 1 5   3 133 6553.44 7347.82
0.00 0.00 13901.26 13901.26 1 5   3 134 25781.25   0.00   25781.25 25781.25 1 5
  3 135 15000.00 2950.67 0.00 0.00 17950.67 17950.67 1 5   3 136 7925.50 7083.34
0.00 0.00 15008.84 15008.84 1 5   3 137 9243.08 9943.76 9642.87 0.00 19186.84
28829.71 1 5   3 138 13217.00 17232.00 0.00 0.00 30449.00 30449.00 1 5   3 139
19208.91 8125.02 0.00 0.00 27333.93 27333.93 1 5   3 140 12553.83 11700.22 0.00
0.00 24254.05 24254.05 1 5   3 141 12292.48 6784.27 0.00 0.00 19076.75 19076.75
1 5   3 142 6371.09 27083.32 0.00 0.00 33454.41 33454.41 1 5   3 143 7682.25
0.00 5583.00 0.00 7682.25 13265.25 1 5   3 144 23333.34 0.00 0.00 0.00 23333.34
23333.34 1 5   3 145 15833.32 0.00 5000.00 0.00 15833.32 20833.32 1 5   3 146
20833.33 0.00 8930.08 0.00 20833.33 29763.41 1 5   3 147 16334.07 8333.33 0.00
0.00 24667.40 24667.40 1 5   3 148 12692.91 13993.00 0.00 0.00 26685.91 26685.91
1 5   3 149 20000.00 4524.98 6604.17 0.00 24524.98 31129.15 1 5   3 150 16501.92
0.00 0.00 0.00 16501.92 16501.92 1 5   3 151 40381.75   0.00   40381.75 40381.75
1 5   3 152 0.00 0.00 47187.00 0.00 0.00 47187.00 1 5   3 153 15022.88 0.00
10781.67 0.00 15022.88 25804.55 1 5   3 154 18128.71 5137.14 0.00 0.00 23265.85
23265.85 1 5   3 155 1972.00   19281.82   1972.00 21253.82 1 5   3 156 16356.91
0.00 0.00 0.00 16356.91 16356.91 1 5   3 157 13333.33 6746.58 0.00 0.00 20079.91
20079.91 1 5   3 158 11618.22 0.00 0.00 0.00 11618.22 11618.22 1 5   3 159
1247.50 0.00 29342.00 0.00 1247.50 30589.50 1 5   3 160 43169.42   0.00  
43169.42 43169.42 1 5   3 161 0.00 0.00 32485.00 0.00 0.00 32485.00 1 5   3 162
7308.15 0.00 4000.10 0.00 7308.15 11308.25 1 5   3 163 12473.35 0.00 13955.80
0.00 12473.35 26429.15 1 5   3 164 28201.75   0.00   28201.75 28201.75 1 5   3
165 16158.33   3685.75   16158.33 19844.08 1 5   3 166 13541.66 47903.92
13700.30 0.00 61445.58 75145.88 1 5   3 167 16300.83   9848.29   16300.83
26149.12 1 5   3 168 18937.94   0.00   18937.94 18937.94 1 5   3 169 24103.62
8696.55 0.00 0.00 32800.17 32800.17 1 5   3 170 1491.90 3797.83 5367.06 0.00
5289.73 10656.79 1 5   3 171 10172.17 0.00 0.00 0.00 10172.17 10172.17 1 5   3
172 0.00   38330.00   0.00 38330.00 1 5   3 173 20963.91   0.00   20963.91
20963.91 1 5   3 174 3677.00 0.00 5677.38 921.25 3677.00 10275.63 1 5   3 175
10758.32 0.00 0.00 6260.00 10758.32 17018.32 1 5   3 176 6250.00 11123.00 0.00
2555.50 17373.00 19928.50 1 5   3 177 15833.34   0.00   15833.34 15833.34 1 5  
3 178 4501.44 6666.68 0.00 4426.09 11168.12 15594.21 1 5   3 179 13743.08 0.00
0.00 0.00 13743.08 13743.08 1 5   3 180 25525.67   0.00   25525.67 25525.67 1 5
  3 181 12280.46 10686.35 2762.36 0.00 22966.81 25729.17 1 5   3 182 14582.53
12274.44 5913.42 0.00 26856.97 32770.39 1 5   3 183 20000.50 0.00 0.00 0.00
20000.50 20000.50 1 5   3 184 14905.77 0.00 3162.03 0.00 14905.77 18067.80 1 5  
3 185 10857.42 0.00 0.00 52590.05 10857.42 63447.47 1 5   3 186 25925.00 0.00
9414.66 0.00 25925.00 35339.66 1 5   3 187 15000.00   0.00   15000.00 15000.00 1
5   3 188 46660.00   0.00   46660.00 46660.00 1 5   3 189 31016.00   0.00  
31016.00 31016.00 1 5   3 190 5833.33 2708.51 0.00 0.00 8541.84 8541.84 1 5   3
191 4556.50 6944.62 0.00 0.00 11501.12 11501.12 1 5   3 192 23760.92 0.00 0.00
0.00 23760.92 23760.92 1 5   3 193 14447.41 0.00 0.00 0.00 14447.41 14447.41 1 5
  3 194 18750.00   0.00   18750.00 18750.00 1 5   3 195 17178.00 7719.00 0.00
0.00 24897.00 24897.00 1 5   3 196 12553.33   937.50   12553.33 13490.83 1 5   3
197 7500.00 10426.00 0.00 0.00 17926.00 17926.00 1 5   3 198 33142.17 0.00 0.00
0.00 33142.17 33142.17 1 5   3 199 13835.53   0.00   13835.53 13835.53 1 5   3
200 6203.79 9468.72 0.00 0.00 15672.51 15672.51 1 5   3 201 12495.38   2569.00  
12495.38 15064.38 1 5   3 202 12043.25 0.00 0.00 0.00 12043.25 12043.25 1 5   3
203 15833.34 0.00 0.00 0.00 15833.34 15833.34 1 5   3 204 7714.33 9335.85 0.00
0.00 17050.18 17050.18 1 5   3 205 0.00   27631.25   0.00 27631.25 1 5   3 206
15453.60   3301.00   15453.60 18754.60 1 5   3 207 9395.17 9166.66 0.00 0.00
18561.83 18561.83 1 5   3 208 10333.33 9776.40 0.00 0.00 20109.73 20109.73 1 5  
3 209 20833.32   41992.84   20833.32 62826.16 1 5   3 210 10417.00 13750.00 0.00
0.00 24167.00 24167.00 1 5   3 211 28531.00 28531.00 0.00 0.00 57062.00 57062.00
1 5   3 212 21541.50 0.00 0.00 0.00 21541.50 21541.50 1 5   3 213 16982.41
8026.30 0.00 0.00 25008.71 25008.71 1 5   3 214 0.00 55676.41 0.00 0.00 55676.41
55676.41 1 5   3 215 0.00 0.00 23934.00 0.00 0.00 23934.00 1 4   3 216 16666.67
431.66 2476.44 1788.53 17098.33 21363.30 1 5   3 217 8883.34 4683.34 0.00 0.00
13566.68 13566.68 1 5   3 218 6875.00 8155.68 0.00 0.00 15030.68 15030.68 1 5  
3 219 36250.00 0.00 0.00 0.00 36250.00 36250.00 1 5   3 220 9584.84 5687.75 0.00
0.00 15272.59 15272.59 1 5   3 221 30275.83 6242.24 0.00 0.00 36518.07 36518.07
1 5   3 222 9072.00 9072.00 0.00 0.00 18144.00 18144.00 1 5   3 223 0.00 0.00
99438.29 0.00 0.00 99438.29 1 5   3 224 10045.00 0.00 0.00 4874.33 10045.00
14919.33 1 5   3 225 21248.93   0.00   21248.93 21248.93 1 5   3 226 12500.00
9888.08 0.00 0.00 22388.08 22388.08 1 5   3 227 9241.25 0.00 10224.41 0.00
9241.25 19465.66 1 5   3 228 10790.00 6041.67 1952.50 0.00 16831.67 18784.17 1 5
  3 229 13120.00 7417.00 0.00 0.00 20537.00 20537.00 1 5   3 230 17000.00 0.00
20.56 0.00 17000.00 17020.56 1 5   3 231 12500.00 0.00 6901.00 0.00 12500.00
19401.00 1 5   3 232 6842.90 27000.00 0.00 0.00 33842.90 33842.90 1 5   3 233
9071.96 9152.42 0.00 0.00 18224.38 18224.38 1 5   3 234 0.00 13498.33 0.00 0.00
13498.33 13498.33 1 5   3 235 10090.00 0.00 0.00 0.00 10090.00 10090.00 1 5   3
236 16666.67 0.00 7333.33 0.00 16666.67 24000.00 1 5   3 237 10289.85   1969.00
  10289.85 12258.85 1 5   3 238 8245.18   17387.66   8245.18 25632.84 1 5   3
239 6394.58 5311.83 0.00 0.00 11706.41 11706.41 1 5   3 240 13648.34 11466.26
0.00 0.00 25114.60 25114.60 1 5   3 241 9174.64 0.00 0.00 0.00 9174.64 9174.64 1
5   3 242 17070.21   0.00   17070.21 17070.21 1 5   3 243 10076.58 1239.17 0.00
0.00 11315.75 11315.75 0 4   3 244 7877.32 18360.17 0.00 0.00 26237.49 26237.49
1 5   3 245 14875.00   0.00   14875.00 14875.00 1 5   3 246 22533.34 0.00 0.00
0.00 22533.34 22533.34 1 5   3 247 20000.00 19166.66 0.00 0.00 39166.66 39166.66
1 5   3 248 16250.00 0.00 37019.33 0.00 16250.00 53269.33 1 5   3 249 54166.66  
0.00   54166.66 54166.66 1 5   3 250 25040.75   0.00   25040.75 25040.75 1 5   3
251 18555.93   0.00   18555.93 18555.93 1 5   3 252 20166.66 9567.62 0.00 0.00
29734.28 29734.28 1 5   3 253 7353.17 6989.57 0.00 0.00 14342.74 14342.74 1 5  
3 254 8148.92 8483.63 0.00 0.00 17986.55 17986.55 1 5   3 255 24999.99 15000.00
0.00 0.00 39999.99 39999.99 1 5   3 256 20000.00 3061.88 0.00 0.00 23061.88
23061.88 0 5   3 257 15097.51 0.00 0.00 0.00 15097.51 15097.51 1 5   3 258
23340.00 0.00 0.00 0.00 23340.00 23340.00 1 5   3 259 15606.00 8541.56 0.00 0.00
24147.56 24147.56 1 5   3 260 10266.34 7757.00 0.00 0.00 18023.34 18023.34 1 5  
3 261 14838.55 13942.75 0.00 0.00 28781.30 28781.30 1 5   3 262 21547.62
12082.17 0.00 0.00 33629.79 33629.79 1 5   3 263 20833.33 0.00 242298.12 0.00
20833.33 263131.45 1 5   3 264 57169.42 6786.16 0.00 0.00 63955.58 63955.58 1 5
  3 265 0.00 0.00 106593.00 0.00 0.00 106593.00 1 5   3 266 12065.41 0.00 0.00
0.00 12065.41 12065.41 1 5   3 267 5652.07 2309.82 0.00 670.00 7961.89 8631.89 1
5   3 268 9012.51 2383.41 0.00 0.00 11395.92 11395.92 1 5   3 269 65547.58  
0.00   65547.58 65547.58 1 5   3 270 13053.00 0.00 0.00 0.00 13053.00 13053.00 1
5   3 271 33333.34 0.00 0.00 0.00 33333.34 33333.34 1 5   3 272 8899.93 6796.42
0.00 0.00 15696.35 15696.35 1 5   3 273 14537.50 4354.61 0.00 0.00 18892.11
18892.11 1 5   3 274 13904.90 15844.00 0.00 0.00 29748.90 29748.90 1 5   3 275
40000.00   0.00   40000.00 40000.00 1 5   3 276 13290.29 11641.60 0.00 0.00
24931.89 24931.89 0 5   3 277 21610.83 156.71 0.00 0.00 21767.54 21767.54 1 5  
3 278 30659.08 0.00 0.00 0.00 30659.08 30659.08 1 5   3 279 37559.55   0.00  
37559.55 37559.55 1 5   3

 

  111 112 113 114 115 116 117 118 119  

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower Asset

Verification

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of Down

Payment from

Borrower Own

Funds

1   4   120697.45 4200.31 0.170860     100.000000 2   4   743624.39 9405.37
0.292080       3   4   88624.75 5496.23 0.291191       4   4   196820.17 6096.13
0.313504       5   4   141676.42 8189.28 0.317706       6   4   67880.56 5421.17
0.351611     41.878100 7   4   84028.81 5165.01 0.241400       8   4   30710.01
4212.42 0.253482       9   4   313504.86 6808.76 0.368612       10   4  
69340.08 8614.23 0.292097     82.236800 11   4   145672.32 5570.80 0.403525    
100.000000 12   4   144266.55 5052.30 0.269386       13   4   107285.65 4113.26
0.339062       14   4   54716.17 4696.27 0.212661       15   4   43304.43
6114.25 0.298942       16   4   430272.77 6328.26 0.349647       17   4  
209283.53 4246.01 0.291155       18   4   131102.48 7175.27 0.229608       19  
4   331812.09 7285.34 0.372141     100.000000 20   4   145103.84 10628.83
0.406845     100.000000 21   4   92527.80 5554.35 0.418909       22   4  
232218.34 4813.64 0.244104       23   4   301176.55 4607.69 0.214682       24  
4   54346.54 7119.70 0.445018     100.000000 25   4   147604.93 7491.96 0.391818
      26   4   81984.38 4028.38 0.388321       27   4   221395.27 5812.53
0.447118     100.000000 28   4   95963.58 6076.61 0.362097       29   4  
523259.17 4651.64 0.057931       30   4   294583.80 7253.91 0.440100       31  
4   392942.55 11772.73 0.407851       32   4   251484.83 7486.58 0.449195    
100.000000 33   4   652220.12 8687.54 0.351395       34   4   597550.17 5224.06
0.309508       35   4   190841.87 7727.21 0.149106       36   4   861493.44
50769.32 0.094214       37   4   80670.50 4490.99 0.439539       38   4  
323064.33 7755.17 0.348488       39   4   118337.56 9133.38 0.239797       40  
4   585865.86 7025.20 0.310283       41   4   236642.50 6435.32 0.429228      
42   4   85928.06 9664.07 0.392823       43   4   408451.78 11868.81 0.269452  
    44   4   143956.56 8304.67 0.425797       45   4   106440.66 4077.36
0.212732       46   4   45667.36 8090.51 0.320628       47   4   949984.85
15648.21 0.323877     100.000000 48   4   43481.59 7460.91 0.367324    
100.000000 49   4   218356.70 11276.86 0.424225     100.000000 50   4  
142195.04 7316.06 0.380312       51   4   337932.66 12209.50 0.423970       52  
4   461609.78 7236.75 0.206216       53   4   32587.07 5475.60 0.252720    
100.000000 54   4   1573146.26 12578.63 0.231814     100.000000 55   4  
139301.33 7264.05 0.407665       56   4   90133.31 4695.43 0.321974       57   4
  259342.03 7554.12 0.357561     100.000000 58   4   257115.82 8984.31 0.339823
    100.000000 59   4   896903.99 6159.43 0.214109     100.000000 60   4  
308409.48 8979.50 0.366500     100.000000 61   4   180341.66 4893.54 0.354091  
  100.000000 62   4   163487.07 11287.46 0.424205       63   4   446229.95
15513.76 0.133540       64   4   476309.46 6241.37 0.182144     100.000000 65  
4   54106.65 5985.34 0.243257     100.000000 66   4   256386.35 10750.73
0.164500     100.000000 67   4   404695.87 8455.87 0.422598     100.000000 68  
4   1178369.98 13955.96 0.259000     100.000000 69   4   124194.90 5997.31
0.197172     100.000000 70   4   47273.30 7519.77 0.438510     86.142300 71   4
  44780.13 10278.12 0.392100       72   4   404016.96 16830.00 0.336600    
100.000000 73   4   179740.29 10593.39 0.384335     100.000000 74   4  
165849.82 14275.79 0.384357     100.000000 75   4   68855.89 5343.70 0.445281  
    76   4   84318.44 9057.08 0.443538       77   4   402284.89 7473.27 0.508659
    100.000000 78   4   1196206.44 30257.27 0.102296       79   4   139193.50
8297.27 0.290318       80   4   4323971.43 7849.48 0.339866       81   4  
219443.23 4932.56 0.298726       82   4   109494.57 6024.96 0.196464    
100.000000 83   4   539437.83 7480.96 0.183983       84   4   899088.93 20907.84
0.412108       85   4   442604.61 7985.38 0.420596     100.000000 86   4  
74137.50 7523.87 0.073247       87   4   68651.97 8289.75 0.273925       88   4
  246998.01 7969.14 0.287218       89   4   401154.31 4000.66 0.243077    
100.000000 90   4   1369393.09 9286.32 0.284527       91   4   73299.50 3858.02
0.440917       92   4   212724.62 3881.09 0.359493       93   4   88584.39
6405.93 0.307988     100.000000 94   4   35194.69 4867.16 0.363645       95   4
  45304.15 5539.45 0.428428       96   4   118782.39 4262.60 0.307701       97  
4   198713.79 6561.22 0.448148       98   4   288511.08 5857.41 0.314936      
99   4   746129.12 4896.83 0.179339       100   4   915793.50 16928.18 0.176819
      101   4   123130.53 6211.56 0.440721       102   4   10565905.72 6684.75
0.188689       103   4   66583.27 5786.75 0.371258       104   4   88736.23
5102.31 0.212966     100.000000 105   4   94817.65 5418.09 0.438073       106  
4   324880.77 5660.10 0.377340     100.000000 107   4   438069.84 10202.83
0.281327     100.000000 108   4   40007.99 8235.14 0.348677       109   4  
777374.11 12896.17 0.403796       110   4   208252.31 4985.92 0.516676       111
  4   391896.14 13731.57 0.396881     100.000000 112   4   93951.37 9105.14
0.258054       113   4   185170.76 7095.98 0.364406       114   4   581369.56
14612.16 0.443242     100.000000 115   4   283203.60 5739.02 0.362464       116
  4   790056.01 17553.84 0.292775       117   4   745639.91 8949.82 0.397372    
  118   4   518419.30 9133.60 0.443689     100.000000 119   4   85414.19 3979.55
0.370920     100.000000 120   4   180995.22 6747.98 0.415260       121   4  
58188.97 7925.00 0.264344     100.000000 122   4   322348.81 9271.83 0.313026  
  100.000000 123   4   4759601.10 10661.75 0.269513     100.000000 124   4  
185093.38 21420.04 0.433604     100.000000 125   4   108433.77 8183.68 0.386948
    100.000000 126   4   67201.40 5879.57 0.432800       127   4   239606.38
7992.14 0.341676     100.000000 128   4   100999.34 6065.69 0.287965       129  
4   656151.44 8039.37 0.285918     100.000000 130   4   182379.11 4747.54
0.425173       131   4   77772.49 6116.65 0.244336     100.000000 132   4  
306916.31 6092.52 0.262530       133   4   92750.62 5448.79 0.391964       134  
4   196542.45 8405.41 0.326028       135   4   209002.35 5495.90 0.306167      
136   4   161766.86 4911.51 0.327241     87.631000 137   4   258949.36 6968.92
0.241727       138   4   72180.59 9888.40 0.324753     100.000000 139   4  
2206298.53 6267.83 0.229306     100.000000 140   4   782067.69 7995.88 0.329672
    100.000000 141   4   72715.61 7834.12 0.410663       142   4   133453.25
6631.94 0.198238     100.000000 143   4   58936.22 4819.84 0.363343    
100.000000 144   4   216300.49 6767.72 0.290045       145   4   1820988.61
7429.87 0.356634       146   4   166671.35 11587.94 0.389335     100.000000 147
  4   441237.96 9449.02 0.383057     100.000000 148   4   168548.00 7342.39
0.275141       149   4   163871.11 10131.14 0.325455     100.000000 150   4  
580671.76 7021.30 0.425484       151   4   2087621.62 8013.48 0.198443       152
  4   522537.21 15371.12 0.325749     100.000000 153   4   35585.39 4713.23
0.182651       154   4   39008.37 3716.04 0.159721       155   4   636153.13
5671.52 0.266847     100.000000 156   4   107059.49 4969.44 0.303813       157  
4   161635.49 7561.53 0.376572       158   4   83646.17 5284.47 0.454843    
100.000000 159   4   190524.48 6620.30 0.216424       160   4   138358.18
9235.67 0.213940       161   4   49231.91 8191.58 0.252165       162   4  
716548.50 4538.65 0.401357       163   4   163330.90 4992.76 0.188911       164
  4   356980.09 5196.91 0.184276     100.000000 165   4   152858.61 7058.88
0.355717       166   4   739529.01 21899.54 0.291427       167   4   69898.17
10489.12 0.401127     100.000000 168   4   35197.68 4734.62 0.250007    
100.000000 169   4   69415.19 9562.82 0.291548       170   4   61355.63 4541.23
0.426135     100.000000 171   4   295866.87 3617.24 0.355602       172   4  
33099.31 7877.27 0.205512       173   4   167644.72 5003.98 0.238695       174  
4   32294.61 4597.50 0.447418       175   4   147204.49 5132.44 0.301583      
176   4   329527.68 5912.11 0.296666     100.000000 177   4   59656.17 5856.15
0.369862       178   4   130083.10 5045.76 0.323566       179   4   74716.90
4334.69 0.315409     57.695400 180   4   155513.95 7402.19 0.289990    
100.000000 181   4   239112.82 10355.32 0.402474     100.000000 182   4  
404254.61 5974.86 0.182325       183   4   198602.05 6085.23 0.304254       184
  4   655044.19 7761.19 0.429559       185   4   14039644.22 15756.35 0.248337  
  100.000000 186   4   67876.90 5664.03 0.160274       187   4   74182.65
4729.90 0.315327     100.000000 188   4   236939.25 15679.81 0.336044    
100.000000 189   4   193533.01 10782.34 0.347638       190   4   106829.00
3615.37 0.423254       191   4   128544.33 4165.96 0.362222     74.630000 192  
4   217874.74 3775.71 0.158904       193   4   354300.00 4544.23 0.314536      
194   4   51146.99 4933.13 0.263100       195   4   330674.34 9876.07 0.396677  
    196   4   77751.83 5811.39 0.430766     100.000000 197   4   236641.68
4501.04 0.251090       198   4   394507.92 8379.00 0.252820       199   4  
51060.03 5346.45 0.386429       200   4   112342.74 2950.13 0.188236       201  
4   162810.09 6200.35 0.411590       202   4   308110.30 4226.58 0.350950      
203   4   96308.89 4706.97 0.297282     100.000000 204   4   85723.59 5651.73
0.331476       205   4   2836982.17 11511.18 0.416600       206   4   663701.38
8118.49 0.432880       207   4   356250.06 8246.28 0.444260       208   4  
141258.67 7305.06 0.363260       209   4   373910.94 17051.33 0.271405       210
  4   118593.51 10307.78 0.426523       211   4   292631.18 11507.47 0.201666  
  100.000000 212   4   239425.29 8796.47 0.408350       213   4   122986.19
7414.11 0.296461       214   4   219025.07 10821.99 0.194373       215   4  
370465.00 10491.92 0.438369       216   4   1498323.99 7059.67 0.330458      
217   4   55386.97 3695.92 0.272426       218   4   231812.69 4063.59 0.270353  
    219   4   222949.97 5960.88 0.164438       220   4   190885.04 4977.20
0.325891     100.000000 221   4   63968.21 8568.31 0.234632       222   4  
260340.33 6161.70 0.339600       223   4   237918.86 8297.03 0.083439       224
  4   217690.79 5390.16 0.361287       225   4   1094386.55 5743.39 0.270291    
  226   4   185344.79 5337.68 0.238416       227   4   1019428.73 5252.79
0.269849       228   4   201605.77 7215.86 0.384146     100.000000 229   4  
85345.26 6443.38 0.313745       230   4   87140.99 6119.01 0.359507    
44.380000 231   4   2734075.26 7904.18 0.407411       232   4   580100.06
7168.10 0.211805       233   4   174096.63 6581.84 0.361156       234   4  
35308.46 4992.79 0.369882       235   4   41947.31 3591.91 0.355987    
100.000000 236   4   62528.12 7510.66 0.312944       237   4   112810.99 4220.35
0.344270     100.000000 238   4   186229.41 6009.00 0.234426     100.000000 239
  4   171856.66 3153.96 0.269422       240   4   101805.25 4682.06 0.186428    
  241   4   38166.08 3324.03 0.362306       242   4   60205.28 5006.80 0.293306
      243   4   43500.56 4491.10 0.396889       244   4   124587.74 4331.02
0.165070     100.000000 245   4   38328.32 5193.26 0.349127       246   4  
391049.56 5956.64 0.264348       247   4   475191.44 5293.22 0.135146       248
  4   123221.64 6669.43 0.125202       249   4   2050136.49 5064.42 0.093497    
  250   4   935327.41 5850.07 0.233622       251   4   165813.46 5259.20
0.283424       252   4   214422.85 10548.59 0.354762       253   4   86089.77
5256.82 0.366514       254   4   74526.50 6133.36 0.340997       255   4  
892728.49 6279.04 0.156976     100.000000 256   4   333990.67 5518.06 0.239272  
  100.000000 257   4   532925.26 4535.10 0.300387     100.000000 258   4  
531411.00 5969.51 0.255763       259   4   194239.54 7923.76 0.328139       260
  4   115021.59 6209.74 0.344539       261   4   137492.50 6434.92 0.223580    
  262   4   77277.04 14275.91 0.424502       263   4   103939.09 9161.97
0.034819       264   4   150071.24 10267.56 0.160542       265   4   2874616.05
8906.70 0.083558       266   4   92346.12 5280.61 0.437665     100.000000 267  
4   88094.63 3845.89 0.445544       268   4   66276.52 4385.33 0.384816      
269   4   240234.34 11363.26 0.173359     100.000000 270   4   180859.30 4926.70
0.377438       271   4   72294.89 12838.24 0.385147     100.000000 272   4  
111906.04 6123.37 0.390114       273   4   382924.59 6524.26 0.345343       274
  4   55335.10 7666.35 0.257702       275   4   2676407.73 8221.44 0.205536    
100.000000 276   4   293862.96 7308.46 0.293137       277   4   130815.07
6826.78 0.313622       278   4   376795.90 8633.35 0.281592     100.000000 279  
4   1196487.68 8322.37 0.221578      

 

  120 121 122 123 124 125 126 127 128   City State Postal Code Property Type
Occupancy Sales Price

Original Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

1 Seattle WA 98112 1 1 998000.00 998000.00 3 20121008 2 Colleyville TX 76034 1 1
  1150000.00 3 20120622 3 San Fransisco CA 94107 1 1   1400000.00 3 20120801 4
Santa Clarita CA 91390 1 1   1145000.00 3 20120910 5 San Carlos CA 94070 1 1  
1390000.00 3 20120720 6 WOODINVILLE WA 98077 7 1 720000.00 725000.00 3 20121002
7 SAMMAMISH WA 98075 7 1 745000.00 745000.00 3 20121018 8 KELSO WA 98626 1 1  
832000.00 3 20121015 9 REDMOND WA 98074 7 1   1928000.00 3 20121005 10 Prosper
TX 75058 7 1 932204.73 905000.00 3 20120924 11 Golden CO 80401 7 1 775000.00
775000.00 3 20120919 12 Greeley CO 80631 1 1   985000.00 3 20120601 13
NORTHFIELD IL 60093 1 1   1000000.00 3 20120713 14 ELMHURST IL 60126 1 1  
740000.00 3 20120801 15 HINSDALE IL 60521 1 1   1250000.00 3 20120730 16
NAPERVILLE IL 60540 1 1   1050000.00 3 20120723 17 CLARENDON HILLS IL 60514 1 1
  1095000.00 3 20120730 18 WILMETTE IL 60091 1 1   1500000.00 3 20120810 19
CHICAGO IL 60657 1 1 1280000.00 1300000.00 3 20120718 20 WESTERN SPRINGS IL
60558 1 1 1425000.00 1425000.00 3 20120725 21 Atlanta GA 30339 7 1   885000.00 3
20120811 22 Brisbane CA 94005 1 1   765000.00 3 20121022 23 Virginia Beach VA
23454 1 1   715000.00 3 20120825 24 Atlanta GA 30338 7 1 648000.00 650000.00 3
20120919 25 Stillwater MN 55082 1 1   800000.00 3 20120910 26 WASHINGTON TWP MI
48094 6 1   710000.00 3 20120910 27 WESTON FL 33332 7 1 925000.00 1000000.00 3
20120321 28 Austin TX 78703 1 1   738000.00 3 20120830 29 Lakeland FL 33803 7 1
  1140000.00 3 20120918 30 IRVINE CA 92606 7 1   1050000.00 3 20120504 31 SAN
DIEGO CA 92103 1 1   1320000.00 3 20121001 32 Jupiter FL 33458 7 1 895000.00
895000.00 3 20120927 33 BARRINGTON HILLS IL 60010 1 1   900000.00 3 20120419 34
San Rafael CA 94901 1 1   1250000.00 3 20120626 35 Centreville VA 20120 7 1  
930000.00 3 20120907 36 Rancho Cucamonga CA 91737 7 1   1100000.00 3 20120710 37
Santa Fe NM 87505 1 1   1200000.00 3 20120917 38 LAS VEGAS NV 89134 7 1  
1400000.00 3 20120912 39 Newport Coast CA 92657 7 1   1200000.00 3 20120905 40
Indianapolis IN 46250 7 1   1625000.00 3 20121008 41 ALAMO CA 94507 1 1  
1200000.00 3 20120702 42 Los Angeles CA 90034 1 1   1820000.00 3 20120927 43
Portland OR 97210 1 1   1250000.00 98 20120815 44 MIAMI BEACH FL 33140 1 1  
1600000.00 3 20111208 45 Granite Bay CA 95746 7 1   750000.00 3 20120913 46
Berkeley CA 94705 1 1   960000.00 3 20120908 47 Santa Barbara CA 93108 1 1
1900000.00 1900000.00 3 20120928 48 TORRANCE CA 90501 1 1 804000.00 810000.00 3
20120827 49 NOVATO CA 94945 1 1 1275000.00 1275000.00 3 20120620 50 San Mateo CA
94402 1 1   1500000.00 3 20120326 51 Menlo Park CA 94025 6 1   1200000.00 3
20120716 52 HOUMA LA 70360 1 1   1468000.00 3 20120814 53 DALLAS TX 75206 1 1
599000.00 603000.00 3 20120815 54 SANTA FE NM 87506 7 2 1025000.00 1075000.00 3
20120924 55 RENO NV 89511 7 1   820000.00 3 20120703 56 SPRING TX 77382 1 1  
733500.00 3 20120924 57 PHOENIX AZ 85050 7 1 750000.00 750000.00 3 20120911 58
MILTON DE 19968 1 2 750000.00 765000.00 3 20120823 59 PHOENIX AZ 85048 7 1
725000.00 725000.00 3 20120919 60 WATERSOUND FL 32413 3 2 995000.00 996000.00 3
20120517 61 MARYSVILLE WA 98271 1 1 795000.00 800000.00 3 20120926 62 TERRELL
HILLS TX 78209 1 1   1300000.00 3 20120727 63 AUSTIN TX 78746 7 1   1900000.00 3
20120821 64 SCOTTSDALE AZ 85258 1 1 900000.00 1050000.00 3 20120216 65 NAPLES FL
34109 7 1 938900.00 940000.00 3 20120608 66 PANAMA CITY BEACH FL 32413 7 2
1160000.00 1160000.00 3 20120509 67 BELLAIRE TX 77401 1 1 1079000.00 1100000.00
3 20120621 68 SANTA ROSA BEACH FL 32459 7 2 1103000.00 1252000.00 3 20120427 69
PONTE VEDRA BEACH FL 32082 1 1 1390000.00 1450000.00 3 20120218 70 GLENELG MD
21737 7 1 1000000.00 1001000.00 3 20120924 71 OXFORD MS 38655 1 1   1315000.00 3
20111024 72 AUSTIN TX 78703 1 1 1300000.00 1340000.00 3 20120430 73 HIGHLAND
PARK TX 75205 1 1 1052050.00 1115000.00 3 20121001 74 DANVILLE CA 94506 7 1
1099000.00 1100000.00 3 20120730 75 Yorba Linda CA 92886 1 1   1160000.00 3
20121019 76 San Ramon CA 94583 1 1   1212000.00 3 20120906 77 BOULDER CO 80302 1
1 1600000.00 1600000.00 3 20120824 78 FAIRFIELD CT 06824 1 1   4800000.00 3
20120810 79 Paradise Valley AZ 85253 1 1   1730000.00 3 20120828 80 Addison TX
75254 1 1   1031000.00 3 20120531 81 Dallas TX 75225 1 1   1119000.00 3 20120411
82 Dallas TX 75209 1 1 985000.00 995000.00 3 20120418 83 Englewood CO 80113 7 1
  1475000.00 3 20120926 84 BOCA RATON FL 33496 7 2   1981000.00 3 20120907 85
SAN FRANCISCO CA 94127 1 1 979000.00 979000.00 3 20120906 86 EL CAJON CA 92021 1
1   1200000.00 3 20121015 87 MOUNTAIN VIEW CA 94040 1 1   1510000.00 3 20121004
88 SANTA BARBARA CA 93108 3 1   1550000.00 3 20121018 89 SEBASTOPOL CA 95472 1 1
665000.00 665000.00 3 20121003 90 SAN JOSE CA 95120 6 1   853500.00 3 20120927
91 LOS ALTOS CA 94022 1 1   1455000.00 3 20120904 92 PLEASANTON CA 94566 1 1  
1008000.00 3 20120701 93 SAN DIEGO CA 92107 1 1 829000.00 830000.00 3 20121008
94 SAN JOSE CA 95120 1 1   975000.00 3 20121003 95 DANVILLE CA 94506 7 1  
1025000.00 3 20120831 96 SAN DIEGO CA 92130 7 1   1020000.00 3 20121010 97
LIVERMORE CA 94550 7 1   1060000.00 3 20120912 98 SAN DIEGO CA 92131 7 1  
860000.00 3 20120913 99 PLEASANTON CA 94566 1 1   1516000.00 3 20121024 100
TAHOE CITY CA 96145 7 2   900000.00 3 20120722 101 BERKELEY CA 94708 1 1  
1385000.00 3 20121006 102 CARDIFF BY THE SEA CA 92007 1 1   1400000.00 3
20120816 103 SAN JOSE CA 95135 1 1   1055000.00 3 20120905 104 ALBANY CA 94706 1
1 936500.00 960000.00 3 20120812 105 SAN MATEO CA 94403 1 1   1300000.00 3
20120912 106 LAFAYETTE CA 94549 1 1 975000.00 1024000.00 3 20121012 107
KENSINGTON CA 94707 1 1 1184000.00 1184000.00 3 20121010 108 WOODLAND HILLS CA
91367 7 1   1100000.00 3 20121008 109 LAGUNA BEACH CA 92651 7 1   4500000.00 3
20120913 110 DANVILLE CA 94506 1 1   1425000.00 3 20120605 111 NAPA CA 94558 1 2
1100000.00 1100000.00 3 20121003 112 SAN FRANCISCO CA 94132 1 1   1150000.00 3
20121003 113 REDWOOD CITY CA 94062 1 1   1200000.00 3 20120830 114 ALAMEDA CA
94502 7 1 1300000.00 1230000.00 3 20120913 115 SAN FRANCISCO CA 94114 1 1  
1475000.00 3 20120917 116 PASADENA CA 91103 1 1   2100000.00 3 20121008 117 LOS
ALTOS HILLS CA 94022 1 1   2250000.00 3 20120905 118 Indian Harbo FL 32937 7 1
1050000.00 1090000.00 3 20120831 119 MERCER ISLAND WA 98040 1 1 740000.00
775000.00 3 20120921 120 El Paso TX 79912 7 1   1100000.00 3 20120126 121
OOLTEWAH TN 37363 1 1 1100000.00 1100000.00 3 20121004 122 Dallas TX 75230 1 1
1200000.00 1230000.00 3 20120723 123 BOERNE TX 78006 7 1 1410000.00 1400000.00 3
20121009 124 LOS ANGELES CA 90266 1 1 1775000.00 1790000.00 3 20120208 125
manhattan Beach CA 90266 1 1 1750000.00 1750000.00 3 20121011 126 Portland OR
97229 7 1   670000.00 3 20110906 127 Vancouver WA 98661 3 1 664000.00 665000.00
3 20120730 128 Missoula MT 59802 1 1   850000.00 3 20120605 129 Kirkland WA
98033 1 1 1040000.00 1045000.00 3 20121018 130 Bellevue WA 98004 1 1  
1050000.00 3 20120924 131 Seattle WA 98144 1 1 1256500.00 1260000.00 3 20121008
132 San Francisco CA 94117 1 1   1750000.00 3 20120720 133 Redwood City CA 94061
1 1   1000000.00 3 20120804 134 Burlingame CA 94010 1 1   2100000.00 3 20121003
135 Redwood City CA 94062 1 1   1310000.00 3 20121004 136 Orinda CA 94563 1 1
923000.00 923000.00 3 20120907 137 La Jolla CA 92037 1 1   1062000.00 3 20120806
138 San Francisco CA 94118 3 1 1300000.00 1300000.00 3 20120813 139 Saratoga CA
95070 1 1 1485000.00 1500000.00 3 20121010 140 Mill Valley CA 94941 1 1
2200000.00 2200000.00 3 20121013 141 San Anselmo CA 94960 1 1   1350000.00 3
20120904 142 Virginia Beach VA 23454 1 1 730000.00 738000.00 3 20120925 143
Weston MA 02493 1 1 870000.00 870000.00 3 20121003 144 San Mateo CA 94403 1 1  
1250000.00 3 20120830 145 North Bend WA 98045 1 1   975000.00 3 20120828 146
Hingham MA 02043 1 1 1465000.00 1465000.00 3 20120912 147 Millbrae CA 94030 1 1
1175000.00 1175000.00 3 20120816 148 San Carlos CA 94070 1 1   1450000.00 3
20120720 149 Wellesley MA 02481 1 1 1352000.00 1400000.00 3 20120913 150 San
Mateo CA 94402 1 1   1890000.00 3 20120919 151 Boston MA 02118 1 1   1850000.00
3 20120828 152 San Francisco CA 94114 1 1 1575000.00 1575000.00 3 20121002 153
Norfolk MA 02056 1 1   655000.00 3 20120913 154 Needham MA 02492 1 1   760000.00
3 20120920 155 Cohasset MA 02025 1 1 910000.00 930000.00 3 20120924 156 Hingham
MA 02043 1 1   796000.00 3 20120906 157 Concord MA 01742 1 1   835000.00 3
20120618 158 Natick MA 01760 1 1 1150000.00 1150000.00 3 20120919 159 Medfield
MA 02052 1 1   1180000.00 3 20120911 160 Boston MA 02116 4 1   1500000.00 3
20120702 161 Coppell TX 75019 1 1   1150000.00 3 20120710 162 Rehoboth Beach DE
19971 7 1 1325000.00 1325000.00 3 20120911 163 Fairfield CT 06824 1 1  
1015000.00 3 20121009 164 PROVINCETOWN MA 02657 1 1 872000.00 875000.00 3
20120906 165 Santa Monica CA 90402 1 1   2280000.00 3 20121003 166 New York NY
10065 2 1   2900000.00 3 20120927 167 Weston FL 33331 7 1 685000.00 775000.00 3
20120920 168 RANCHO SANTA MARGARITA CA 92679 6 1 860000.00 865000.00 3 20121016
169 Las Vegas NV 89135 7 1   1600000.00 3 20120820 170 Granite Bay CA 95746 7 1
850000.00 850000.00 3 20120914 171 St. Louis MO 63124 1 1   707500.00 3 20120928
172 Chesterfield MO 63005 7 1   705000.00 3 20120830 173 St. Louis MO 63128 1 1
  760000.00 3 20120725 174 LOOMIS CA 95650 1 1   900000.00 3 20120807 175
THOUSAND OAKS CA 91361 7 1   975000.00 3 20120924 176 SAN FRANCISCO CA 94127 1 1
875000.00 875000.00 3 20120920 177 SAN FRANCISCO CA 94131 12 1   1450000.00 3
20120918 178 MANHATTAN BEACH CA 90266 1 1   1575000.00 3 20121001 179 WALNUT
CREEK CA 94598 1 1 875000.00 875000.00 3 20121008 180 VISALIA CA 93291 1 1
980000.00 980000.00 3 20121011 181 SAN DIEGO CA 92130 1 1 1045000.00 1045000.00
3 20121012 182 Boulder CO 80304 1 1   1125000.00 3 20121009 183 Walnut Creek CA
94595 1 1   1150000.00 3 20120925 184 Oakland CA 94619 1 1   1650000.00 3
20120706 185 Los Gatos CA 95030 1 2 2150000.00 2150000.00 3 20121018 186 Duluth
GA 30097 7 1   800000.00 3 20120621 187 dunwoody GA 30338 1 1 812500.00
812500.00 3 20120926 188 Hilton Head Island SC 29928 1 2 1500000.00 1500000.00 3
20120917 189 Nashville TN 37205 1 1   1425000.00 3 20120611 190 NORTH EASTON MA
02356 1 1   650000.00 3 20120924 191 RANCHO CUCAMONGA CA 91737 1 1 650000.00
650000.00 3 20120924 192 WIMBERLEY TX 78676 1 1   854700.00 3 20120824 193
SCOTTSDALE AZ 85255 7 1   2500000.00 3 20120904 194 MENLO PARK CA 94025 1 1  
1440000.00 3 20120208 195 STUART FL 34994 1 1   1150000.00 3 20120808 196 DUBLIN
CA 94568 7 1 878923.00 879000.00 3 20120822 197 TORRANCE CA 90503 1 1  
940000.00 3 20120922 198 IRVINE CA 92620 7 1   1200000.00 3 20120923 199 LOS
ANGELES CA 90068 1 1   916000.00 3 20120917 200 GRANITE BAY CA 95746 1 1  
1000000.00 3 20121018 201 OAKLAND CA 94618 1 1   1245000.00 3 20121015 202
WALNUT CREEK CA 94596 1 1   1000000.00 3 20120911 203 LA JOLLA CA 92037 1 1
900000.00 900000.00 3 20121106 204 SANTA BARBARA CA 93108 1 1   1930000.00 3
20120815 205 TENAFLY NJ 07670 1 1   1575000.00 3 20120216 206 HALF MOON BAY CA
94019 1 1   1369000.00 3 20120828 207 BOCA RATON FL 33496 7 1   1290000.00 3
20120808 208 IRVINE CA 92603 7 1   1445000.00 3 20120912 209 STRATTON VT 05155 1
2   2050000.00 3 20120912 210 MENLO PARK CA 94025 3 1   1290000.00 3 20120715
211 LOS ANGELES CA 90077 7 1 1490000.00 1490000.00 3 20120925 212 LOS ALAMITOS
CA 90720 1 1   1565000.00 3 20120821 213 LOS ANGELES CA 90049 1 1   1650000.00 3
20121018 214 SAN MATEO CA 94402 1 1   2400000.00 3 20120713 215 LA JOLLA CA
92037 1 1   2450000.00 3 20111126 216 Lexington MA 02420 1 1   1270000.00 3
20120917 217 San Diego CA 92130 7 1   831000.00 3 20120804 218 Salem SC 29676 7
1   1150000.00 3 20120723 219 Oak Park IL 60302 1 1   979000.00 3 20120607 220
Kirkland WA 98033 1 1 875000.00 876000.00 3 20120919 221 Hillsborough NJ 08844 7
1   925000.00 3 20120822 222 Sugar Land TX 77479 7 1   1024000.00 3 20120808 223
YARROW POINT WA 98004 1 1   1300000.00 3 20120813 224 Orinda CA 94563 1 1  
1175000.00 3 20121003 225 Palo Alto CA 94306 12 1   1600000.00 3 20120728 226
Bellevue WA 98006 7 1   1160000.00 3 20120814 227 MILL VALLEY CA 94941 1 1  
2507000.00 3 20120814 228 Huntington Beach CA 92649 7 1 1335595.00 1335595.00 3
20121006 229 La Canada Flintridge CA 91011 1 1   1350000.00 3 20120710 230 Los
Gatos CA 95032 1 1 1273000.00 1300000.00 3 20120822 231 Menlo Park CA 94025 1 1
  2320000.00 3 20120801 232 Burlingame CA 94010 1 1   1650000.00 3 20120828 233
Mountain View CA 94040 1 1   1600000.00 3 20120927 234 Southboro MA 01772 1 1  
685000.00 3 20120820 235 Newton MA 02460 1 1 720000.00 720000.00 3 20121003 236
NEEDHAM MA 02494 1 1   1175000.00 3 20120727 237 SOMERVILLE MA 02145 1 1
800000.00 800000.00 3 20110427 238 SOUTHBOROUGH MA 01772 1 1 745000.00 775000.00
3 20110317 239 NEEDHAM MA 02492 1 1   860000.00 3 20120413 240 WRENTHAM MA 02093
1 1   800000.00 3 20120315 241 BROOKLINE MA 02445 1 1   850000.00 3 20120405 242
EASTON MA 02356 1 1   873000.00 3 20120504 243 NEEDHAM MA 02495 1 1   900000.00
3 20120412 244 HINGHAM MA 02043 1 1 932900.00 940000.00 3 20110701 245 CARLISLE
MA 01741 1 1   1200000.00 3 20111207 246 SUDBURY MA 01776 1 1   975000.00 3
20101115 247 NEWTON MA 02459 1 1   1400000.00 3 20120331 248 WESTON MA 02493 1 1
  1500000.00 3 20120204 249 CAMBRIDGE MA 02140 1 1   2150000.00 3 20120213 250
WELLESLEY MA 02481 1 1   1195000.00 3 20120102 251 CHARLESTOWN MA 02129 1 1  
1100000.00 3 20120224 252 IPSWICH MA 01938 1 1   1200000.00 3 20120302 253
LEXINGTON MA 02421 1 1   1100000.00 3 20120308 254 LEXINGTON MA 02421 1 1  
1370000.00 3 20120213 255 WINCHESTER MA 01890 1 1 1520000.00 1570000.00 3
20110418 256 BELMONT MA 02478 1 1 1312500.00 1320000.00 3 20091026 257 WELLESLEY
HILLS MA 02481 1 1 1272500.00 1300000.00 3 20111221 258 BROOKLINE MA 02467 1 1  
1775000.00 3 20110628 259 CHESTNUT HILL MA 02467 1 1   1250000.00 3 20120209 260
NEEDHAM MA 02492 1 1   1290000.00 3 20090914 261 WELLESLEY MA 02481 1 1  
1450000.00 3 20120117 262 CHESTNUT HILL MA 02467 1 1   2350000.00 3 20110621 263
NEEDHAM MA 02492 1 1   2350000.00 3 20120427 264 WINCHESTER MA 01890 1 1  
1775000.00 3 20110718 265 NEWTON MA 02467 1 1   1890000.00 3 20120214 266 Staten
Island NY 10309 7 1 927500.00 925000.00 3 20120904 267 BASS LAKE CA 93604 1 1  
700000.00 3 20120917 268 DENVER CO 80209 1 1   1225000.00 3 20121001 269 LAS
VEGAS NV 89141 7 1 699990.00 700000.00 3 20121020 270 SAN DIEGO CA 92130 7 1  
1068000.00 3 20120810 271 GIG HARBOR WA 98332 1 1 1075000.00 1075000.00 3
20121010 272 LARKSPUR CA 94939 1 1   1200000.00 3 20120913 273 NEWPORT BEACH CA
92663 1 1   2000000.00 3 20120917 274 PALO ALTO CA 94303 1 1   2300000.00 3
20121014 275 OAKLAND CA 94618 1 1 1695000.00 1550000.00 3 20120908 276 IRVINE CA
92620 7 1   1271000.00 3 20120731 277 SAN DIEGO CA 92130 7 1   1900000.00 3
20121004 278 LA JOLLA CA 92037 1 1 1205000.00 1205000.00 3 20120925 279 LOS
ANGELES CA 90064 1 1   1670000.00 3 20121001

 

  129 130 131 132 133 134 135 136 137 138 139 140  

Original Automated

Valuation Model

(AVM) Model Name

Original AVM

Confidence Score

Most Recent

Property Value2

Most Recent

Property Valuation

Type

Most Recent

Property Valuation

Date

Most Recent AVM

Model Name

Most Recent AVM

Confidence Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage Insurance

Company Name

Mortgage Insurance

Percent

1               0.699300 0.699300 0 0 0 2               0.639700 0.639700 0 0 0
3               0.603600 0.600000 0 0 0 4               0.764100 0.764100 0 0 0
5               0.719400 0.719400 0 0 0 6               0.750000 0.750000 0 0 0
7               0.773100 0.773100 0 0 0 8               0.775200 0.775200 0 0 0
9               0.518600 0.518600 0 0 0 10               0.800000 0.800000 0 0 0
11               0.721200 0.721200 0 0 0 12               0.788200 0.788200 0 0
0 13               0.562000 0.562000 0 0 0 14               0.800000 0.800000 0
0 0 15               0.487200 0.487200 0 0 0 16               0.710400 0.710400
0 0 0 17               0.734200 0.734200 0 0 0 18               0.560600
0.560600 0 0 0 19               0.780400 0.780400 0 0 0 20              
0.800000 0.800000 0 0 0 21               0.563800 0.563800 0 0 0 22            
  0.650000 0.650000 0 0 0 23               0.786000 0.702000 0 0 0 24          
    0.800000 0.800000 0 0 0 25               0.700000 0.700000 0 0 0 26        
      0.788700 0.788700 0 0 0 27               0.616700 0.616700 0 0 0 28      
        0.800000 0.800000 0 0 0 29               0.538500 0.538500 0 0 0 30    
          0.631900 0.631900 0 0 0 31               0.503700 0.503700 0 0 0 32  
            0.750000 0.750000 0 0 0 33               0.771100 0.771100 0 0 0 34
              0.795200 0.555200 0 0 0 35               0.800000 0.800000 0 0 0
36               0.700000 0.700000 0 0 0 37               0.650000 0.650000 0 0
0 38               0.571400 0.571400 0 0 0 39               0.776600 0.776600 0
0 0 40               0.713800 0.584600 0 0 0 41               0.800000 0.800000
0 0 0 42               0.549400 0.549400 0 0 0 43               0.799900
0.799900 0 0 0 44               0.700000 0.700000 0 0 0 45              
0.668000 0.668000 0 0 0 46               0.763500 0.763500 0 0 0 47            
  0.750000 0.750000 0 0 0 48               0.800000 0.800000 0 0 0 49          
    0.750000 0.750000 0 0 0 50               0.680000 0.680000 0 0 0 51        
      0.545800 0.545800 0 0 0 52               0.681100 0.681100 0 0 0 53      
        0.800000 0.800000 0 0 0 54               0.487800 0.487800 0 0 0 55    
          0.651800 0.651800 0 0 0 56               0.766200 0.766200 0 0 0 57  
            0.750000 0.750000 0 0 0 58               0.750000 0.750000 0 0 0 59
              0.800000 0.800000 0 0 0 60               0.597900 0.597900 0 0 0
61               0.800000 0.800000 0 0 0 62               0.500000 0.500000 0 0
0 63               0.353800 0.353800 0 0 0 64               0.750000 0.750000 0
0 0 65               0.798800 0.798800 0 0 0 66               0.650000 0.650000
0 0 0 67               0.700000 0.700000 0 0 0 68               0.700000
0.700000 0 0 0 69               0.575500 0.575500 0 0 0 70              
0.800000 0.800000 0 0 0 71               0.637600 0.637600 0 0 0 72            
  0.650000 0.650000 0 0 0 73               0.799900 0.799900 0 0 0 74          
    0.795200 0.795200 0 0 0 75               0.762900 0.762900 0 0 0 76        
      0.798600 0.798600 0 0 0 77               0.750000 0.750000 0 0 0 78      
        0.625000 0.625000 0 0 0 79               0.598200 0.453700 0 0 0 80    
          0.709200 0.709200 0 0 0 81               0.547400 0.547400 0 0 0 82  
            0.659800 0.659800 0 0 0 83               0.582700 0.582700 0 0 0 84
              0.282600 0.282600 0 0 0 85               0.800000 0.800000 0 0 0
86               0.737500 0.737500 0 0 0 87               0.594700 0.594700 0 0
0 88               0.580600 0.580600 0 0 0 89               0.800000 0.800000 0
0 0 90               0.750000 0.750000 0 0 0 91               0.453600 0.453600
0 0 0 92               0.684000 0.659200 0 0 0 93               0.799700
0.799700 0 0 0 94               0.691200 0.691200 0 0 0 95              
0.733500 0.660300 0 0 0 96               0.666600 0.666600 0 0 0 97            
  0.649000 0.649000 0 0 0 98               0.800000 0.800000 0 0 0 99          
    0.466300 0.466300 0 0 0 100               0.786600 0.786600 0 0 0 101      
        0.582400 0.516000 0 0 0 102               0.521400 0.521400 0 0 0 103  
            0.700000 0.700000 0 0 0 104               0.800000 0.800000 0 0 0
105               0.584600 0.584600 0 0 0 106               0.800000 0.800000 0
0 0 107               0.662100 0.662100 0 0 0 108               0.717200
0.717200 0 0 0 109               0.288800 0.177700 0 0 0 110              
0.576100 0.576100 0 0 0 111               0.750000 0.750000 0 0 0 112          
    0.733000 0.733000 0 0 0 113               0.787500 0.787500 0 0 0 114      
        0.792600 0.792600 0 0 0 115               0.700000 0.700000 0 0 0 116  
            0.534200 0.534200 0 0 0 117               0.550800 0.550800 0 0 0
118               0.750000 0.750000 0 0 0 119               0.800000 0.800000 0
0 0 120               0.648000 0.648000 0 0 0 121               0.659000
0.659000 0 0 0 122               0.750000 0.750000 0 0 0 123              
0.750000 0.750000 0 0 0 124               0.700000 0.700000 0 0 0 125          
    0.742500 0.742500 0 0 0 126               0.835800 0.750000 0 0 0 127      
        0.800000 0.800000 0 0 0 128               0.762300 0.762300 0 0 0 129  
            0.711500 0.711500 0 0 0 130               0.792300 0.792300 0 0 0
131               0.750000 0.750000 0 0 0 132               0.572500 0.372500 0
0 0 133               0.675000 0.675000 0 0 0 134               0.459500
0.340400 0 0 0 135               0.550300 0.550300 0 0 0 136              
0.800000 0.800000 0 0 0 137               0.790900 0.790900 0 0 0 138          
    0.700000 0.700000 0 0 0 139               0.650000 0.650000 0 0 0 140      
        0.454500 0.454500 0 0 0 141               0.740700 0.740700 0 0 0 142  
            0.800000 0.800000 0 0 0 143               0.747100 0.747100 0 0 0
144               0.560000 0.560000 0 0 0 145               0.800000 0.800000 0
0 0 146               0.700000 0.631700 0 0 0 147               0.800000
0.800000 0 0 0 148               0.689600 0.689600 0 0 0 149              
0.739600 0.739600 0 0 0 150               0.539800 0.539800 0 0 0 151          
    0.585900 0.585900 0 0 0 152               0.750000 0.750000 0 0 0 153      
        0.764800 0.764800 0 0 0 154               0.754600 0.754600 0 0 0 155  
            0.681300 0.681300 0 0 0 156               0.783900 0.783900 0 0 0
157               0.772400 0.772400 0 0 0 158               0.608600 0.608600 0
0 0 159               0.744000 0.722800 0 0 0 160               0.620000
0.620000 0 0 0 161               0.710200 0.710200 0 0 0 162              
0.650000 0.650000 0 0 0 163               0.678800 0.678800 0 0 0 164          
    0.800000 0.800000 0 0 0 165               0.424500 0.424500 0 0 0 166      
        0.505800 0.505800 0 0 0 167               0.750000 0.750000 0 0 0 168  
            0.800000 0.800000 0 0 0 169               0.561400 0.561400 0 0 0
170               0.800000 0.800000 0 0 0 171               0.769600 0.769600 0
0 0 172               0.781500 0.781500 0 0 0 173               0.795600
0.795600 0 0 0 174               0.680700 0.680700 0 0 0 175              
0.682800 0.682800 0 0 0 176               0.800000 0.800000 0 0 0 177          
    0.590300 0.590300 0 0 0 178               0.432200 0.432200 0 0 0 179      
        0.800000 0.800000 0 0 0 180               0.750000 0.750000 0 0 0 181  
            0.800000 0.800000 0 0 0 182               0.768800 0.768800 0 0 0
183               0.793000 0.793000 0 0 0 184               0.606000 0.606000 0
0 0 185               0.506900 0.506900 0 0 0 186               0.800000
0.731200 0 0 0 187               0.800000 0.800000 0 0 0 188              
0.650000 0.650000 0 0 0 189               0.697500 0.697500 0 0 0 190          
    0.732300 0.732300 0 0 0 191               0.800000 0.800000 0 0 0 192      
        0.702000 0.702000 0 0 0 193               0.260000 0.260000 0 0 0 194  
            0.455500 0.455500 0 0 0 195               0.600000 0.600000 0 0 0
196               0.799900 0.799900 0 0 0 197               0.750000 0.750000 0
0 0 198               0.767500 0.588300 0 0 0 199               0.769600
0.769600 0 0 0 200               0.711000 0.711000 0 0 0 201              
0.571000 0.571000 0 0 0 202               0.715000 0.715000 0 0 0 203          
    0.800000 0.800000 0 0 0 204               0.381300 0.381300 0 0 0 205      
        0.517400 0.517400 0 0 0 206               0.602600 0.602600 0 0 0 207  
            0.658900 0.658900 0 0 0 208               0.622100 0.622100 0 0 0
209               0.469200 0.469200 0 0 0 210               0.775100 0.775100 0
0 0 211               0.671100 0.671100 0 0 0 212               0.732900
0.732900 0 0 0 213               0.700000 0.700000 0 0 0 214              
0.634500 0.634500 0 0 0 215               0.691000 0.691000 0 0 0 216          
    0.567700 0.410200 0 0 0 217               0.685900 0.685900 0 0 0 218      
        0.506900 0.506900 0 0 0 219               0.621000 0.621000 0 0 0 220  
            0.714200 0.714200 0 0 0 221               0.696200 0.696200 0 0 0
222               0.671800 0.671800 0 0 0 223               0.533800 0.533800 0
0 0 224               0.597000 0.597000 0 0 0 225               0.566800
0.441800 0 0 0 226               0.750000 0.750000 0 0 0 227              
0.347000 0.347000 0 0 0 228               0.692500 0.692500 0 0 0 229          
    0.689600 0.689600 0 0 0 230               0.750000 0.750000 0 0 0 231      
        0.415000 0.415000 0 0 0 232               0.592700 0.592700 0 0 0 233  
            0.624800 0.624800 0 0 0 234               0.767800 0.767800 0 0 0
235               0.800000 0.800000 0 0 0 236               0.650000 0.650000 0
0 0 237     640000 5 20121023     0.612500 0.612500 0 0 0 238              
0.671100 0.671100 0 0 0 239               0.575500 0.575500 0 0 0 240          
    0.711200 0.648700 0 0 0 241               0.656400 0.656400 0 0 0 242      
        0.647100 0.647100 0 0 0 243               0.684400 0.684400 0 0 0 244  
  1210000 5 20121023     0.696700 0.696700 0 0 0 245               0.537500
0.537500 0 0 0 246               0.687100 0.687100 0 0 0 247              
0.732100 0.482100 0 0 0 248               0.750000 0.450000 0 0 0 249          
    0.325500 0.325500 0 0 0 250               0.590700 0.590700 0 0 0 251      
        0.641800 0.641800 0 0 0 252               0.779100 0.612500 0 0 0 253  
            0.679000 0.679000 0 0 0 254               0.547400 0.547400 0 0 0
255     1530000 5 20121025     0.592100 0.592100 0 0 0 256              
0.609500 0.609500 0 0 0 257               0.620800 0.620800 0 0 0 258    
1345000 5 20121023     0.467600 0.467600 0 0 0 259               0.664800
0.664800 0 0 0 260     1235000 5 20121022     0.689900 0.689900 0 0 0 261      
        0.638600 0.638600 0 0 0 262               0.502100 0.417000 0 0 0 263  
            0.425500 0.425500 0 0 0 264     1370000 5 20121024     0.619700
0.619700 0 0 0 265               0.700000 0.700000 0 0 0 266              
0.800000 0.800000 0 0 0 267               0.762800 0.762800 0 0 0 268          
    0.444800 0.444800 0 0 0 269               0.800000 0.800000 0 0 0 270      
        0.583800 0.583800 0 0 0 271               0.627900 0.627900 0 0 0 272  
            0.577500 0.577500 0 0 0 273               0.423500 0.348500 0 0 0
274               0.308200 0.308200 0 0 0 275               0.548300 0.548300 0
0 0 276               0.726900 0.726900 0 0 0 277               0.506500
0.506500 0 0 0 278               0.800000 0.800000 0 0 0 279              
0.598800 0.598800 0 0 0

 

  141 142 143 144 145 146 147 148 149 150  

MI: Lender or

Borrower Paid?

Pool Insurance Co.

Name

Pool Insurance Stop

Loss %

MI Certificate

Number

Updated DTI

(Front-end)

Updated DTI

(Back-end)

Modification

Effective Payment

Date

Total Capitalized

Amount

Total Deferred

Amount

Pre-Modification

Interest (Note) Rate

1                     2                     3                     4            
        5                     6                     7                     8    
                9                     10                     11                
    12                     13                     14                     15    
                16                     17                     18                
    19                     20                     21                     22    
                23                     24                     25                
    26                     27                     28                     29    
                30                     31                     32                
    33                     34                     35                     36    
                37                     38                     39                
    40                     41                     42                     43    
                44                     45                     46                
    47                     48                     49                     50    
                51                     52                     53                
    54                     55                     56                     57    
                58                     59                     60                
    61                     62                     63                     64    
                65                     66                     67                
    68                     69                     70                     71    
                72                     73                     74                
    75                     76                     77                     78    
                79                     80                     81                
    82                     83                     84                     85    
                86                     87                     88                
    89                     90                     91                     92    
                93                     94                     95                
    96                     97                     98                     99    
                100                     101                     102            
        103                     104                     105                    
106                     107                     108                     109    
                110                     111                     112            
        113                     114                     115                    
116                     117                     118                     119    
                120                     121                     122            
        123                     124                     125                    
126                     127                     128                     129    
                130                     131                     132            
        133                     134                     135                    
136                     137                     138                     139    
                140                     141                     142            
        143                     144                     145                    
146                     147                     148                     149    
                150                     151                     152            
        153                     154                     155                    
156                     157                     158                     159    
                160                     161                     162            
        163                     164                     165                    
166                     167                     168                     169    
                170                     171                     172            
        173                     174                     175                    
176                     177                     178                     179    
                180                     181                     182            
        183                     184                     185                    
186                     187                     188                     189    
                190                     191                     192            
        193                     194                     195                    
196                     197                     198                     199    
                200                     201                     202            
        203                     204                     205                    
206                     207                     208                     209    
                210                     211                     212            
        213                     214                     215                    
216                     217                     218                     219    
                220                     221                     222            
        223                     224                     225                    
226                     227                     228                     229    
                230                     231                     232            
        233                     234                     235                    
236                     237             4/25/2012     0.04875 238            
3/16/2012     0.04875 239                     240                     241      
              242                     243                     244            
4/20/2012     0.04625 245                     246             1/28/2012    
0.04875 247                     248                     249                    
250                     251                     252                     253    
                254                     255             2/23/2012     0.04875
256             4/17/2012     0.055 257                     258            
4/24/2012     0.04625 259                     260             9/19/2011    
0.055 261                     262                     263                    
264             4/24/2012     0.04625 265                     266              
      267                     268                     269                    
270                     271                     272                     273    
                274                     275                     276            
        277                     278                     279                    

 

  151 152 153 154 155 156 157 158 159 160  

Pre-Modification P&I

Payment

Pre-Modification

Initial Interest Rate

Change Downward

Cap

Pre-Modification

Subsequent Interest

Rate Cap

Pre-Modification

Next Interest Rate

Change Date

Pre-Modification I/O

Term

Forgiven Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1                   15 2
                  33 3                   10 4                   20 5            
      5 6                   6 7                   4 8                   20 9    
              9.75 10                   20 11                   15 12          
        21 13                   28 14                   9 15                   7
16                   20 17                   1.25 18                   10 19    
              8 20                   10 21                   16 22              
    23 23                   20 24                   4 25                   22 26
                  30 27                   30 28                   12 29        
          0 30                   30 31                   6 32                  
20 33                   25 34                   33 35                   25 36  
                33 37                   20.75 38                   15 39        
          12 40                   12 41                   14 42                
  5 43                   32.25 44                   10 45                   30
46                   20 47                   9.5 48                   25 49    
              31 50                   22.9 51                   20 52          
        16.25 53                   10 54                   15 55                
  28 56                   13 57                   12 58                   17 59
                  20 60                   29 61                   25 62        
          13 63                   29 64                   11 65                
  25 66                   30 67                   12 68                   30 69
                  20 70                   14 71                   25 72        
          29 73                   14 74                   5 75                  
12 76                   5 77                   21 78                   21.5 79  
                20 80                   0 81                   0.8 82          
        17 83                   20 84                   55 85                  
23 86                   14 87                   30 88                   43 89  
                30 90                   18 91                   19 92          
        29 93                   10 94                   16 95                  
4 96                   9 97                   0 98                   13 99      
            9 100                   12.5 101                   15 102          
        0 103                   10 104                   14 105                
  29 106                   7 107                   10.25 108                  
18 109                   30 110                   35 111                   0 112
                  20 113                   6 114                   13 115      
            25 116                   22 117                   35 118            
      12 119                   21 120                   18 121                  
30 122                   13 123                   0 124                   25 125
                  17 126                   12 127                   12 128      
            35 129                   13 130                   2 131            
      8.5 132                   22 133                   14 134                
  12 135                   5 136                   25 137                   13
138                   11 139                   24 140                   7 141  
                20 142                   5 143                   10 144        
          28 145                   12 146                   10 147              
    11 148                   20 149                   9 150                   12
151                   7 152                   27 153                   12 154  
                10 155                   12 156                   8.5 157      
            20 158                   10 159                   15 160            
      15 161                   26 162                   2 163                  
15 164                   18 165                   14 166                   14
167                   15 168                   33 169                   20 170  
                0 171                   11 172                   16 173        
          14 174                   45 175                   11 176              
    2 177                   5 178                   15 179                   15
180                   7 181                   10 182                   12.5 183
                  20 184                   16 185                   2.25 186    
              11 187                   15 188                   28 189          
        21 190                   7 191                   17 192                
  20 193                   20 194                   16 195                   13
196                   12 197                   8 198                   7.25 199
                  6 200                   30 201                   26 202      
            3 203                   11 204                   2 205              
    0 206                   23 207                   38 208                   25
209                   20 210                   25 211                   32 212  
                20.25 213                   27 214                   0 215      
            10 216                   39 217                   15 218            
      4 219                   16 220                   20 221                  
13 222                   11.6 223                   25 224                   15
225                   17 226                   8 227                   24 228  
                17 229                   10 230                   14 231        
          21 232                   10 233                   13 234              
    0 235                   20 236                   3 237 2593.12              
  20 238 2646.04                 14 239                   20 240                
  25 241                   4 242                   14 243                   20
244 3341.91                 15 245                   7 246 3545.7              
  23 247                   10 248                   25 249                   30
250                   20 251                   31 252                   26 253  
                11 254                   15 255 4762.87                 11 256
4542.31                 20 257                   9 258 4267.36                
15 259                   10 260 5053.32                 15 261                  
10 262                   11 263                   24 264 5655.53                
24 265                   15 266                   10 267                   30
268                   10 269                   31 270                   23 271  
                43 272                   15 273                   28 274        
          20 275                   30 276                   17 277              
    18.5 278                   12 279                   23

 

  161 162 163 164 165 166 167   CoBrrw - Yrs at in Industry Junior Mortgage
Drawn Amount Maturity Date Primary Borrower Wage Income (Salary) Primary
Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) 1 13 0 20421201 12916.66 0 0 11666.66 2   0
20421101 32201.34 0 0 0 3   5050 20421101 18875 0 0 0 4   0 20421101 19445.13 0
0 0 5 18 0 20420901 18333.34 0 0 7442.93 6   0 20421201 15418.08 0 0 0 7 12 0
20421101 9146.04 0 0 12250.01 8 21 0 20421201 11493.64 0 0 5124.59 9   0
20421101 18471.34 0 0 0 10 15 0 20421101 8924.83 0 0 9708.31 11 9 0 20421101
9168 0 0 4637.34 12   0 20420801 18754.89 0 0 0 13   0 20421101 12131.3 0 0 0 14
  0 20421101 22083.34 0 0 0 15 7 0 20421101 7683.67 0 0 8333.33 16 0 0 20421001
10583 7667 0 0 17   0 20421101 14583.33 0 0 0 18   0 20421101 31250.09 0 0 0 19
3 0 20421001 9583 4167 0 4635 20 10 0 20421001 20292 0 0 5833 21 6 0 20271001
11030.79 0 0 2228.3 22 6.5 0 20421201 19719.62 0 0 0 23 12 60000 20421101 0 0 0
21462.84 24 8 0 20421101 13332.8 0 0 2665.87 25 18 0 20421101 10841.96 0 0
8279.05 26   0 20421101 9626.92 0 0 0 27   0 20420401 13000 0 0   28   0
20421101 16781.71 0 0 0 29 8.5 0 20421101 0 0 0 80296.3 30 22 0 20420601 4054.42
0 0 12428 31 16 0 20421101 18862 0 0 5690.16 32   0 20421101 12500 0 0 0 33   0
20271001 24723 0 0 0 34   300000 20420901 16878.6 0 0 0 35   0 20421101 51823.62
0 0 0 36 33 0 20271001 269436.19 0 0 269436.19 37 20.75 0 20421101 4636.71 0 0
3943 38   0 20271001 22253.77 0 0 0 39   0 20421101 14583.33 23504.63 0 0 40  
176596 20421101 22641.28 0 0 0 41   0 20421101 14992.77 0 0 0 42 9 0 20421101
16138.33 0 0 8463.26 43 12 0 20421101 10666.67 0 0 33381.29 44   0 20420201
12500 0 6614.77   45   0 20421101 19166.67 0 0 0 46 7 0 20421101 20108.33 0 0
5125 47 10.5 0 20421101 40338.75 0 0 6000 48   0 20421001 14854.67 5456.84 0 0
49 15 0 20420901 19000 6666.67 0 915.59 50 0 0 20420601 20557 0 0 0 51   0
20420901 18464.7 3333.33 0 0 52   0 20421101 35093.04 0 0 0 53 10 0 20271001
9583.34 0 0 12083.33 54   0 20271101 16666.68 0 37595.06 0 55 13 0 20271001
14443.67 0 0 3375 56   0 20421101 14583.27 0 0 0 57 9.5 0 20421101 12500 0 0
8626.8 58 15 0 20421101 19166.66 0 0 7271.55 59   0 20421101 28767.75 0 0 0 60  
0 20420701 24500.67 0 0   61   0 20421101 13820 0 0 0 62   0 20271001 26608.5 0
0 0 63   0 20271001 116173.15 0 0 0 64   0 20420501 18744.24 15521.88 0   65   0
20420701 14445.76 10159.25 0 0 66 0 0 20420701 65354 0 0 0 67 10 0 20420801
17660.83 0 0 2348.42 68   0 20420601 53884 0 0   69   0 20420401 30416.66 0 0 0
70   0 20421101 1948.45 0 15200 0 71 0 0 20411201 28277 0 0 0 72 23 0 20420601
50000 0 0 0 73 16 0 20421101 27562.91 0 0 0 74   0 20421001 37142 0 0 0 75 12 0
20421101 5193.33 0 0 2098.5 76   0 20421101 20420.08 0 0 0 77   0 20421001
9370.5 0 0 0 78 18.5 0 20421001 295781.58 0 0 0 79 0 250000 20421001 20333.92
8246 0 0 80 0 0 20420701 0 0 0 0 81 0 0 20420501 16512 0 0 0 82 0 0 20420601
30667 0 0 0 83   0 20421101 22916.66 0 0 0 84 40 0 20271101 50733.88 0 0 0 85  
0 20421001 18985.86 0 0 0 86 17 0 20421201 16900 0 0 6760.13 87 10 0 20421101
13596.18 0 0 16666.67 88 38 0 20421201 8861.58 0 0 2677.33 89 23 0 20421101
7805.55 0 0 8652.87 90 6 0 20421201 14804.34 0 0 17833.4 91   0 20421201 8750 0
0 0 92   25000 20421001 10796 0 0 0 93   0 20421201 20799.29 0 0 0 94   0
20421101 13384.38 0 0 0 95 8 75000 20421101 9446.26 0 0 3483.46 96 6 0 20421101
8193.74 0 0 5659.33 97   0 20421101 7220.73 0 0 7420.01 98 12 0 20421101
10226.25 0 0 8372.49 99 9 0 20421201 27304.87 0 0 0 100   0 20421201 95737.33 0
0 0 101   92000 20421101 12500 1594.09 0 0 102   0 20271001 35427.34 0 0 0 103  
0 20421101 8332.92 0 0 0 104   0 20420901 15000 8958.33 0 0 105   0 20421101
12368 0 0 0 106   0 20421201 15000 0 0 0 107 7.5 0 20421101 27250 0 0 9016.8 108
13 0 20421101 23618.25 0 0 0 109   500000 20421101 12500 19437.33 0 0 110   0
20420901 8228 0 0 0 111   0 20421101 34598.71 0 0 0 112 14 0 20421101 9750
19867.17 0 5666.68 113 35 0 20421001 15806.74 0 0 3666 114 12 0 20421101 6716.54
0 0 26250 115   0 20421101 15833.34 0 0 0 116   0 20421201 59956.75 0 0 0 117  
0 20421101 22522.52 0 0 0 118   0 20421001 20585.58 0 0 0 119 20 0 20421101
10728.86 0 0 0 120 12 0 20420301 12500 0 0 3750 121 22 0 20421101 23743.04 0 0
6236.82 122   0 20420901 29620 0 0 0 123   0 20421101 36911.33 0 0 0 124 15 0
20420301 42670 0 0 5225 125 15 0 20421101 8154.16 0 0 7341.66 126 3.8 57500
20411101 6229.17 0 0 7355.79 127 0 0 20421001 25000 0 0 0 128 7 0 20421001 15604
0 0 5460 129 13 0 20421101 13645.97 0 0 14471.77 130   0 20421101 11166.13 0 0 0
131 12 0 20421101 14820 0 0 10213.75 132   333732 20420901 23206.95 0 0 0 133 11
0 20421001 6553.44 0 0 7347.82 134   130389 20271101 25781.25 0 0 0 135 2 0
20421101 15000 0 0 2950.67 136 15 0 20421101 7925.5 0 0 7083.34 137 17 0
20421101 9243.08 9642.87 0 9943.76 138 11 0 20420901 13217 0 0 17232 139 12 0
20421201 19208.91 0 0 8125.02 140 2 0 20421101 12553.83 0 0 11700.22 141 15 0
20421101 12292.48 0 0 6784.27 142 9 0 20421101 6371.09 0 0 27083.32 143   0
20421101 7682.25 0 5583 0 144   0 20421101 23333.34 0 0 0 145   0 20421101
15833.32 5000 0 0 146   150000 20421101 20833.33 8930.08 0 0 147 2 0 20421101
16334.07 0 0 8333.33 148 20 0 20421001 12692.91 0 0 13993 149 7 0 20421101 20000
6604.17 0 4524.98 150   0 20421101 16501.92 0 0 0 151   0 20421101 40381.75 0 0
0 152   0 20421101 0 0 0 0 153   0 20421101 15022.88 0 0 0 154 15 0 20421101
18128.71 0 0 5137.14 155   0 20421201 1972 0 19281.82 0 156   0 20421101
16356.91 0 0 0 157 15 0 20421101 13333.33 0 0 6746.58 158   0 20421101 11618.22
0 0 0 159   25000 20421101 1247.5 0 29342 0 160   0 20271001 43169.42 0 0 0 161
5 0 20271101 0 0 32485 0 162   0 20421101 7308.15 0 0 0 163   0 20421101
12473.35 13955.8 0 0 164   0 20421201 28201.75 0 0 0 165   0 20421101 16158.33
3685.75 0 0 166 14 0 20421201 13541.66 0 0 47903.92 167   0 20421101 16300.83
2986.32 6861.97 0 168   0 20421201 18937.94 0 0 0 169 28 0 20421101 24103.62 0 0
8696.55 170 15 0 20421101 1491.9 0 0 3797.83 171   0 20421101 10172.17 0 0 0 172
  0 20421101 0 0 38330 0 173   0 20421001 20963.91 0 0 0 174 48 0 20421101 3677
0 0 0 175 12 0 20421101 10758.32 0 0 0 176 6.5 0 20421101 6250 0 0 11123 177   0
20421101 15833.34 0 0 0 178 15 0 20421201 4501.44 0 0 6666.68 179   0 20421101
13743.08 0 0 0 180   0 20421101 25525.67 0 0 0 181 8 0 20421201 12280.46 2762.36
0 10686.35 182 12 0 20421101 14582.53 5913.42 0 12274.44 183   0 20421101
20000.5 0 0 0 184   0 20421001 14905.77 0 0 0 185   0 20421201 10857.42 0 0 0
186   25557 20421101 25925 0 0 0 187   0 20421101 15000 0 0 0 188   0 20421101
46660 0 0 0 189   0 20421101 31016 0 0 0 190 9 0 20421101 5833.33 0 0 2708.51
191 12 0 20421101 4556.5 0 0 6944.62 192   0 20421201 23760.92 0 0 0 193   0
20421101 14447.41 0 0 0 194   0 20420701 18750 0 0   195 20 0 20270901 17178 0 0
7719 196   0 20421001 12553.33 0 0 0 197 23 0 20421101 7500 0 0 10426 198  
215000 20421101 33142.17 0 0 0 199   0 20421201 13835.53 0 0 0 200 18 0 20421101
6203.79 0 0 9468.72 201   0 20421101 12495.38 2569 0 0 202   0 20421001 12043.25
0 0 0 203   0 20421201 15833.34 0 0 0 204 12 0 20421001 7714.33 0 0 9335.85 205
  0 20420601 0 0 0   206   0 20421001 15453.6 3301 0 0 207 10 0 20421101 9395.17
0 0 9166.66 208 20 0 20421101 10333.33 0 0 9776.4 209   0 20421101 20833.32
41992.84 0 0 210 14 0 20420801 10417 0 0 13750 211 30 0 20421101 28531 0 0 28531
212   0 20421101 21541.5 0 0 0 213 3 0 20421201 16982.41 0 0 8026.3 214 10.25 0
20420901 0 0 0 55676.41 215 10 0 20420201 0 0 0 0 216 4 175200 20421101 16666.67
0 0 431.66 217 13 0 20421001 8883.34 0 0 4683.34 218 20 0 20421001 6875 0 0
8155.68 219 0 0 20421001 36250 0 0 0 220 10 0 20421101 9584.84 0 0 5687.75 221
13 0 20421101 30275.83 0 0 6242.24 222 11.4 0 20421001 9072 0 0 9072 223   0
20421001 0 0 99438.29 0 224   0 20421201 10045 0 0 0 225   200000 20421101
21248.93 0 0 0 226 17 0 20421001 12500 0 0 9888.08 227   0 20421101 9241.25 0 0
0 228 8 0 20421101 10790 0 0 6041.67 229 7 0 20421001 13120 0 0 7417 230 0 0
20421001 17000 0 0 0 231 0 0 20420901 12500 0 0 0 232 16 0 20421001 6842.9 0 0
27000 233 13 0 20421101 9071.96 0 0 9152.42 234 9 0 20421101 0 0 0 13498.33 235
  0 20421101 10090 0 0 0 236   0 20421101 16666.67 7333.33 0 0 237   0 20410601
10289.85 0 0 0 238   0 20410501 8245.18 0 0 0 239 16 0 20420601 6394.58 0 0
5311.83 240 15 50000 20420601 13648.34 0 0 11466.26 241   0 20420601 9174.64 0 0
0 242   0 20420701 17070.21 0 0 0 243 12 0 20420601 10076.58 0 0 1239.17 244 10
0 20410901 7877.32 0 0 18360.17 245   0 20420201 14875 0 0 0 246   0 20410101
22533.34 0 0 0 247 3 140035 20420701 20000 0 0 19166.66 248   450000 20420701
16250 37019.33 0 0 249   0 20420401 54166.66 0 0 0 250   0 20420401 25040.75 0 0
0 251   0 20420501 18555.93 0 0 0 252 20 200000 20420801 20166.66 0 0 9567.62
253 25 0 20420501 7353.17 0 0 6989.57 254 15 0 20420401 8148.92 0 0 8483.63 255
10 0 20410701 24999.99 0 0 15000 256 20 0 20400101 20000 0 0 3061.88 257   0
20420201 15097.51 0 0 0 258   0 20410901 23340 0 0 0 259 11 0 20420301 15606 0 0
8541.56 260 9 0 20391101 10266.34 0 0 7757 261 7 0 20420401 14838.55 0 0
13942.75 262 3 200000 20420301 21547.62 0 0 12082.17 263   0 20420701 20833.33
242298.12 0 0 264   0 20420101 57169.42 0 0 6786.16 265   0 20420401 0 0 0 0 266
  0 20421101 12065.41 0 0 0 267   0 20421101 5652.07 0 0 2309.82 268 12 0
20421101 9012.51 0 0 2383.41 269   0 20421101 65547.58 0 0 0 270   0 20420901
13053 0 0 0 271   0 20421101 33333.34 0 0 0 272 13 0 20421101 8899.93 0 0
6796.42 273   41509 20421101 14537.5 0 0 4354.61 274 15 0 20421101 13904.9 0 0
15844 275   0 20271001 40000 0 0 0 276 14 0 20421101 13290.29 0 0 11641.6 277 10
0 20421101 21610.83 0 0 156.71 278   0 20421101 30659.08 0 0 0 279   0 20421101
37559.55 0 0 0

 

  168 169 170 171 172   Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income
(Commission) Originator Doc Code RWT Income Verification RWT Asset Verification
1 0 0 Full Two Years Two Months 2 0 0 Full Two Years Two Months 3 0 0 Full Two
Years Two Months 4 0 0 Full Two Years Two Months 5 0 0 Full Two Years Two Months
6 0 0 Full Two Years Two Months 7 0 0 Full Two Years Two Months 8 0 0 Full Two
Years Two Months 9 0 0 Full Two Years Two Months 10 0 10857.84 Full Two Years
Two Months 11 0 0 Full Two Years Two Months 12 0 0 Full Two Years Two Months 13
0 0 Full Two Years Two Months 14 0 0 Full Two Years Two Months 15 413.25 4022.71
Full Two Years Two Months 16 0 0 Full Two Years Two Months 17 0 0 Full Two Years
Two Months 18 0 0 Full Two Years Two Months 19 634 0 Full Two Years Two Months
20 0 0 Full Two Years Two Months 21 0 0 Full Two Years Two Months 22 0 0 Full
Two Years Two Months 23 0 0 Full Two Years Two Months 24 0 0 Full Two Years Two
Months 25 0 0 Full Two Years Two Months 26 0 0 Full Two Years Two Months 27    
Full Two Years Two Months 28 0 0 Full Two Years Two Months 29 0 0 Full Two Years
Two Months 30 0 0 Full Two Years Two Months 31 0 0 Full Two Years Two Months 32
0 0 Full Two Years Two Months 33 0 0 Full Two Years Two Months 34 0 0 Full Two
Years Two Months 35 0 0 Full Two Years Two Months 36 0 0 Full Two Years Two
Months 37 0 0 Full Two Years Two Months 38 0 0 Full Two Years Two Months 39 0 0
Full Two Years Two Months 40 0 0 Full Two Years Two Months 41 0 0 Full Two Years
Two Months 42 0 0 Full Two Years Two Months 43 0 0 Full Two Years Two Months 44
    Full Two Years Two Months 45 0 0 Full Two Years Two Months 46 0 0 Full Two
Years Two Months 47 1976.55 0 Full Two Years Two Months 48 0 0 Full Two Years
Two Months 49 0 0 Full Two Years Two Months 50 0 0 Full Two Years Two Months 51
0 0 Full Two Years Two Months 52 0 0 Full Two Years Two Months 53 0 0 Full Two
Years Two Months 54 0 0 Full Two Years Two Months 55 0 0 Full Two Years Two
Months 56 0 0 Full Two Years Two Months 57 0 0 Full Two Years Two Months 58 0 0
Full Two Years Two Months 59 0 0 Full Two Years Two Months 60     Full Two Years
Two Months 61 0 0 Full Two Years Two Months 62 0 0 Full Two Years Two Months 63
0 0 Full Two Years Two Months 64     Full Two Years Two Months 65 0 0 Full Two
Years Two Months 66 0 0 Full Two Years Two Months 67 0 0 Full Two Years Two
Months 68     Full Two Years Two Months 69 0 0 Full Two Years Two Months 70 0 0
Full Two Years Two Months 71 0 0 Full Two Years Two Months 72 0 0 Full Two Years
Two Months 73 0 0 Full Two Years Two Months 74 0 0 Full Two Years Two Months 75
0 0 Full Two Years Two Months 76 0 0 Full Two Years Two Months 77 0 0 Full Two
Years Two Months 78 0 0 Full Two Years Two Months 79 0 0 Full Two Years Two
Months 80 0 0 Full Two Years Two Months 81 0 0 Full Two Years Two Months 82 0 0
Full Two Years Two Months 83 0 0 Full Two Years Two Months 84 0 0 Full Two Years
Two Months 85 0 0 Full Two Years Two Months 86 0 0 Full Two Years Two Months 87
0 0 Full Two Years Two Months 88 0 0 Full Two Years Two Months 89 0 0 Full Two
Years Two Months 90 0 0 Full Two Years Two Months 91 0 0 Full Two Years Two
Months 92 0 0 Full Two Years Two Months 93 0 0 Full Two Years Two Months 94 0 0
Full Two Years Two Months 95 0 0 Full Two Years Two Months 96 0 0 Full Two Years
Two Months 97 0 0 Full Two Years Two Months 98 0 0 Full Two Years Two Months 99
0 0 Full Two Years Two Months 100 0 0 Full Two Years Two Months 101 0 0 Full Two
Years Two Months 102 0 0 Full Two Years Two Months 103 0 0 Full Two Years Two
Months 104 0 0 Full Two Years Two Months 105 0 0 Full Two Years Two Months 106 0
0 Full Two Years Two Months 107 0 0 Full Two Years Two Months 108 0 0 Full Two
Years Two Months 109 0 0 Full Two Years Two Months 110 0 0 Full Two Years Two
Months 111 0 0 Full Two Years Two Months 112 0 0 Full Two Years Two Months 113 0
0 Full Two Years Two Months 114 0 0 Full Two Years Two Months 115 0 0 Full Two
Years Two Months 116 0 0 Full Two Years Two Months 117 0 0 Full Two Years Two
Months 118 0 0 Full Two Years Two Months 119 0 0 Full Two Years Two Months 120 0
0 Full Two Years Two Months 121 0 0 Full Two Years Two Months 122 0 0 Full Two
Years Two Months 123 0 0 Full Two Years Two Months 124 0 0 Full Two Years Two
Months 125 1458.33 0 Full Two Years Two Months 126 0 0 Full Two Years Two Months
127 0 0 Full Two Years Two Months 128 0 0 Full Two Years Two Months 129 0 0 Full
Two Years Two Months 130 0 0 Full Two Years Two Months 131 0 0 Full Two Years
Two Months 132 0 0 Full Two Years Two Months 133 0 0 Full Two Years Two Months
134 0 0 Full Two Years Two Months 135 0 0 Full Two Years Two Months 136 0 0 Full
Two Years Two Months 137 0 0 Full Two Years Two Months 138 0 0 Full Two Years
Two Months 139 0 0 Full Two Years Two Months 140 0 0 Full Two Years Two Months
141 0 0 Full Two Years Two Months 142 0 0 Full Two Years Two Months 143 0 0 Full
Two Years Two Months 144 0 0 Full Two Years Two Months 145 0 0 Full Two Years
Two Months 146 0 0 Full Two Years Two Months 147 0 0 Full Two Years Two Months
148 0 0 Full Two Years Two Months 149 0 0 Full Two Years Two Months 150 0 0 Full
Two Years Two Months 151 0 0 Full Two Years Two Months 152 0 0 Full Two Years
Two Months 153 0 0 Full Two Years Two Months 154 0 0 Full Two Years Two Months
155 0 0 Full Two Years Two Months 156 0 0 Full Two Years Two Months 157 0 0 Full
Two Years Two Months 158 0 0 Full Two Years Two Months 159 0 0 Full Two Years
Two Months 160 0 0 Full Two Years Two Months 161 0 0 Full Two Years Two Months
162 0 0 Full Two Years Two Months 163 0 0 Full Two Years Two Months 164 0 0 Full
Two Years Two Months 165 0 0 Full Two Years Two Months 166 0 0 Full Two Years
Two Months 167 0 0 Full Two Years Two Months 168 0 0 Full Two Years Two Months
169 0 0 Full Two Years Two Months 170 0 0 Full Two Years Two Months 171 0 0 Full
Two Years Two Months 172 0 0 Full Two Years Two Months 173 0 0 Full Two Years
Two Months 174 0 0 Full Two Years Two Months 175 0 0 Full Two Years Two Months
176 2555.5 0 Full Two Years Two Months 177 0 0 Full Two Years Two Months 178 0
4426.09 Full Two Years Two Months 179 0 0 Full Two Years Two Months 180 0 0 Full
Two Years Two Months 181 0 0 Full Two Years Two Months 182 0 0 Full Two Years
Two Months 183 0 0 Full Two Years Two Months 184 0 0 Full Two Years Two Months
185 0 0 Full Two Years Two Months 186 0 0 Full Two Years Two Months 187 0 0 Full
Two Years Two Months 188 0 0 Full Two Years Two Months 189 0 0 Full Two Years
Two Months 190 0 0 Full Two Years Two Months 191 0 0 Full Two Years Two Months
192 0 0 Full Two Years Two Months 193 0 0 Full Two Years Two Months 194     Full
Two Years Two Months 195 0 0 Full Two Years Two Months 196 0 0 Full Two Years
Two Months 197 0 0 Full Two Years Two Months 198 0 0 Full Two Years Two Months
199 0 0 Full Two Years Two Months 200 0 0 Full Two Years Two Months 201 0 0 Full
Two Years Two Months 202 0 0 Full Two Years Two Months 203 0 0 Full Two Years
Two Months 204 0 0 Full Two Years Two Months 205     Full Two Years Two Months
206 0 0 Full Two Years Two Months 207 0 0 Full Two Years Two Months 208 0 0 Full
Two Years Two Months 209 0 0 Full Two Years Two Months 210 0 0 Full Two Years
Two Months 211 0 0 Full Two Years Two Months 212 0 0 Full Two Years Two Months
213 0 0 Full Two Years Two Months 214 0 0 Full Two Years Two Months 215 0 0 Full
Two Years Two Months 216 0 0 Full Two Years Two Months 217 0 0 Full Two Years
Two Months 218 0 0 Full Two Years Two Months 219 0 0 Full Two Years Two Months
220 0 0 Full Two Years Two Months 221 0 0 Full Two Years Two Months 222 0 0 Full
Two Years Two Months 223 0 0 Full Two Years Two Months 224 0 0 Full Two Years
Two Months 225 0 0 Full Two Years Two Months 226 0 0 Full Two Years Two Months
227 0 0 Full Two Years Two Months 228 0 0 Full Two Years Two Months 229 0 0 Full
Two Years Two Months 230 0 0 Full Two Years Two Months 231 0 0 Full Two Years
Two Months 232 0 0 Full Two Years Two Months 233 0 0 Full Two Years Two Months
234 0 0 Full Two Years Two Months 235 0 0 Full Two Years Two Months 236 0 0 Full
Two Years Two Months 237 0 0 Full Two Years Two Months 238 0 0 Full Two Years
Two Months 239 0 0 Full Two Years Two Months 240 0 0 Full Two Years Two Months
241 0 0 Full Two Years Two Months 242 0 0 Full Two Years Two Months 243 0 0 Full
Two Years Two Months 244 0 0 Full Two Years Two Months 245 0 0 Full Two Years
Two Months 246 0 0 Full Two Years Two Months 247 0 0 Full Two Years Two Months
248 0 0 Full Two Years Two Months 249 0 0 Full Two Years Two Months 250 0 0 Full
Two Years Two Months 251 0 0 Full Two Years Two Months 252 0 0 Full Two Years
Two Months 253 0 0 Full Two Years Two Months 254 0 0 Full Two Years Two Months
255 0 0 Full Two Years Two Months 256 0 0 Full Two Years Two Months 257 0 0 Full
Two Years Two Months 258 0 0 Full Two Years Two Months 259 0 0 Full Two Years
Two Months 260 0 0 Full Two Years Two Months 261 0 0 Full Two Years Two Months
262 0 0 Full Two Years Two Months 263 0 0 Full Two Years Two Months 264 0 0 Full
Two Years Two Months 265 0 0 Full Two Years Two Months 266 0 0 Full Two Years
Two Months 267 0 0 Full Two Years Two Months 268 0 0 Full Two Years Two Months
269 0 0 Full Two Years Two Months 270 0 0 Full Two Years Two Months 271 0 0 Full
Two Years Two Months 272 0 0 Full Two Years Two Months 273 0 0 Full Two Years
Two Months 274 0 0 Full Two Years Two Months 275 0 0 Full Two Years Two Months
276 0 0 Full Two Years Two Months 277 0 0 Full Two Years Two Months 278 0 0 Full
Two Years Two Months 279 0 0 Full Two Years Two Months

  

 

 

 



MERSID Organization 1000383 RRAC/Cenlar 1000199 Guild Mortgage 1000200 PHH
1000235 Evergreen Home Loans 1000290 Colonial Savings 1000302 Cherry Creek
1000312 Wintrust Mortgage A Division of Barrington Bank & Trust Co 1000324 Shore
Financial Services, Inc. 1000342 Prospect 1000457 Provident 1000522 Franklin
American Mortgage 1000536 Prime Lending 1000634 EverBank 1000953 Megastar
Financial 1001098 Plaza Home Mortgage 1001105 Fremont Bank 1001266 South
Carolina Bank & Trust 1001464 Primary Residential 1001770 Cornerstone 1001863
Sterling Savings Bank 1002338 First Republic 1002793 American Pacific 1002956
Monarch Bank 1003626 Boston Private 1003647 Leader Bank 1003924 Fairway 1003970
GuardHill Financial Corp. 1004333 Castle & Cook 1004639 Paramount Equity 1005723
Stifel 1006166 Bay Equity 1006318 Bank of Commerce 1008118 Fidelity Bank
Mortgage 1008498 Flagstar Bank, F.S.B. 1008808 Cole Taylor Bank 1009011 Mortgage
Masters 1009229 Independent Bankcorp 9999995 GFI Mortgage Bankers 9999996 WL
Bradley



 



 

 

 



ASF RMBS DISCLOSURE PACKAGE

  







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

 



 

 



 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.           The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.           The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.           The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: January 15, 2013, except with respect to Section 3 and the
Servicer Acknowledgement(s).”

 

4.           The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: January 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5.           The definition of “Eligible Account” in Section 1 is revised to
read in its entirety as follows:

 

 

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.           The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:

 

“First Remittance Date: February 20, 2013.”

 

7.           A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)           a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)           a court of competent jurisdiction in a particular state rules
that MERS is not an appropriate, permissible or authorized system for
transferring ownership of Mortgage Loans in that state; or

 

(iii)          (A) a decree or order of a court or agency or supervisory
authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

 

 

 

8.            The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the February 2013 Remittance Date, the Principal
Prepayment Period shall be the period commencing on January 1, 2013 through
February 14, 2013.”

 

9.            The definition of “Remittance Date” in Section 1 is revised to
read in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

10.           A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

11.          Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

12.          Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past February 25, 2043 or, if such 25th day is not a
Business Day, the next succeeding Business Day), or accept substitute or
additional collateral or release any collateral for such Mortgage Loan, unless
(1) the Mortgagor is in default with respect to the Mortgage Loan, or such
default is, in the judgment of the Servicer, imminent, (2) the modification is
in accordance with the customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and (3) the Owner has approved
such action.”

 

 

 

 

13.          Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

14.          Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2013-1 Mortgage Pass-Through Certificates.”

 

15.           Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

16.          Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

17.           Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised
to read in their entirety as follows:

 

(b)           to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

 

 

 

(c)           to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)           to reimburse itself or the Servicing Administrator for
unreimbursed Servicing Advances, to the extent that such amounts are
nonrecoverable (as certified by the Servicer or the Servicing Administrator, as
applicable, to the Owner in an Officer’s Certificate) by the Servicer or the
Servicing Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)           to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

18.          Amendments to Subsection 11.13

 

(a)           Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)           Subsection 11.13 is further revised to add the following
paragraphs at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

 

 

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

19.          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

20.          Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17          Advances by the Servicer or Servicing Administrator.

 

 

 

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

21.          The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

22.          The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

 

 

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

23.          The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

24.          The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

25.          Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04          Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

26.          Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

 

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

  



Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)

 

(b)The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

* For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

 

* Other expenses -  copies of corporate advance history showing all payments

 

* REO repairs > $1500 require explanation

 

* REO repairs >$3000 require evidence of at least 2 bids.

 

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

 

* Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.Complete as applicable. Required documentation:

 

 

 

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

   Letter of Proceeds Breakdown.

 

* Copy of EOB for any MI or gov't guarantee

 

* All other credits need to be clearly defined on the 332 form

            

22.The total of lines 14 through 21.



 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________ Date: _______________ Phone:
______________________ Email Address:_____________________



Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No.  

 

Borrower's Name:   Property Address:  

 

Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No



If “Yes”, provide deficiency or cramdown amount
_________________________________________

 

Liquidation and Acquisition Expenses:           (1)   Actual Unpaid Principal
Balance of Mortgage Loan   $     (1) (2)   Interest accrued at Net Rate        
(2) (3)   Accrued Servicing Fees         (3) (4)   Attorney's Fees         (4)
(5)   Taxes (see page 2)         (5) (6)   Property Maintenance         (6) (7)
  MI/Hazard Insurance Premiums (see page 2)         (7) (8)   Utility Expenses  
      (8) (9)   Appraisal/BPO         (9) (10)   Property Inspections        
(10) (11)   FC Costs/Other Legal Expenses         (11) (12)   Other (itemize)  
      (12)     Cash for Keys__________________________         (12)    
HOA/Condo Fees_______________________         (12)    
______________________________________         (12)                     Total
Expenses   $     (13) Credits:           (14)   Escrow Balance   $     (14) (15)
  HIP Refund         (15) (16)   Rental Receipts         (16) (17)   Hazard Loss
Proceeds         (17) (18)   Primary Mortgage Insurance / Gov’t Insurance      
  (18a) HUD Part A                         (18b) HUD Part B           (19)  
Pool Insurance Proceeds         (19) (20)   Proceeds from Sale of Acquired
Property         (20) (21)   Other (itemize)         (21)    
_________________________________________         (21)     Total Credits   $    
(22) Total Realized Loss (or Amount of Gain)   $     (23)

 

 

 

Escrow Disbursement Detail

 

Type

(Tax /Ins.)

Date Paid Period of
Coverage Total Paid Base
Amount Penalties Interest  

             

             

             

             

             

             

             

           

 

 

 

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer



Column/Header Name Description Decimal Format
Comment SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.
This may be different than the LOAN_NBR             LOAN_NBR A unique identifier
assigned to each loan by the originator.             CLIENT_NBR Servicer Client
Number             SERV_INVESTOR_NBR Contains a unique number as assigned by an
external servicer to identify a group of loans in
their system.             BORROWER_FIRST_NAME First Name of the Borrower.      
      BORROWER_LAST_NAME Last name of the borrower.             PROP_ADDRESS
Street Name and Number of Property             PROP_STATE The state where the
property located.             PROP_ZIP Zip code where the property is located.  
          BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is
due
to the servicer at the end of processing cycle, as
reported by Servicer.   MM/DD/YYYY         LOAN_TYPE Loan Type (i.e. FHA, VA,
Conv)             BANKRUPTCY_FILED_DATE The date a particular bankruptcy claim
was filed.   MM/DD/YYYY         BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.             BANKRUPTCY_CASE_NBR The case number
assigned by the court to the bankruptcy filing.            
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY         BANKRUPTCY_DCHRG_DISM_DATE The Date
The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a
Motion For Relief Was Granted.   MM/DD/YYYY         LOSS_MIT_APPR_DATE The Date
The Loss Mitigation Was Approved By The Servicer   MM/DD/YYYY        
LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such As;          
 



  

 

 

 



Column/Header Name Description Decimal Format
Comment LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled
To End/Close   MM/DD/YYYY         LOSS_MIT_ACT_COMP_DATE The Date The Loss
Mitigation Is Actually Completed   MM/DD/YYYY         FRCLSR_APPROVED_DATE The
date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.   MM/DD/YYYY         ATTORNEY_REFERRAL_DATE Date File
Was Referred To Attorney to Pursue Foreclosure   MM/DD/YYYY        
FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a Foreclosure
Action   MM/DD/YYYY         FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY         FRCLSR_SALE_DATE The
actual date of the foreclosure sale.   MM/DD/YYYY         FRCLSR_SALE_AMT The
amount a property sold for at the foreclosure sale. 2 No commas(,)
or dollar
signs ($)         EVICTION_START_DATE The date the servicer initiates eviction
of the borrower.   MM/DD/YYYY         EVICTION_COMPLETED_DATE The date the court
revokes legal possession of the property from the borrower.   MM/DD/YYYY        
LIST_PRICE The price at which an REO property is marketed. 2 No commas(,)
or dollar
signs ($)         LIST_DATE The date an REO property is listed at a particular
price.   MM/DD/YYYY         OFFER_AMT The dollar value of an offer for an REO
property. 2 No commas(,)
or dollar
signs ($)         OFFER_DATE_TIME The date an offer is received by DA Admin or
by the Servicer.   MM/DD/YYYY         REO_CLOSING_DATE The date the REO sale of
the property is scheduled to close.   MM/DD/YYYY         REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale   MM/DD/YYYY         OCCUPANT_CODE Classification of how
the property is occupied.             PROP_CONDITION_CODE A code that indicates
the condition of the property.             PROP_INSPECTION_DATE The date a
property inspection is performed.   MM/DD/YYYY         APPRAISAL_DATE The date
the appraisal was done.   MM/DD/YYYY        



  

 

 

 



Column/Header Name Description Decimal Format
Comment CURR_PROP_VAL  The current "as is" value of the property based on
brokers price opinion or appraisal. 2           REPAIRED_PROP_VAL The amount the
property would be worth if repairs are completed pursuant to a broker's price
opinion or appraisal. 2           If applicable:              
DELINQ_STATUS_CODE FNMA Code Describing Status of Loan            
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan. Code indicates the reason why the loan is in default for this cycle.      
      MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY         MI_CLAIM_AMT Amount of Mortgage
Insurance Claim Filed   No commas(,)
or dollar
signs ($)         MI_CLAIM_PAID_DATE Date Mortgage Insurance Company Disbursed
Claim Payment   MM/DD/YYYY         MI_CLAIM_AMT_PAID Amount Mortgage Insurance
Company Paid On Claim 2 No commas(,)
or dollar
signs ($)         POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance
Company   MM/DD/YYYY         POOL_CLAIM_AMT Amount of Claim Filed With Pool
Insurance Company 2 No commas(,)
or dollar
signs ($)         POOL_CLAIM_PAID_DATE Date Claim Was Settled and The Check Was
Issued By The Pool Insurer   MM/DD/YYYY         POOL_CLAIM_AMT_PAID Amount Paid
On Claim By Pool Insurance Company 2 No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed
With HUD   MM/DD/YYYY         FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim
Filed 2 No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY         FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part
A Claim 2 No commas(,)
or dollar
signs ($)         FHA_PART_B_CLAIM_FILED_DATE DATE FHA Part B Claim Was Filed
With HUD   MM/DD/YYYY         FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim
Filed 2 No commas(,)
or dollar
signs ($)        



  

 

 

 



Column/Header Name Description Decimal Format
Comment FHA_PART_B_CLAIM_PAID_DATE    Date HUD Disbursed Part B Claim Payment  
MM/DD/YYYY         FHA_PART_B_CLAIM_PAID_AMT   AMOUNT HUD PAID ON PART B CLAIM 2
No commas(,)
or dollar
signs ($)         VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans
Admin   MM/DD/YYYY         VA_CLAIM_PAID_DATE DATE Veterans Admin. Disbursed VA
Claim Payment   MM/DD/YYYY         VA_CLAIM_PAID_AMT   AMOUNT Veterans Admin.
Paid on VA Claim 2 No commas(,)
or dollar
signs ($)         MOTION_FOR_RELIEF_DATE The date the Motion for Relief was
filed 10 MM/DD/YYYY           FRCLSR_BID_AMT The foreclosure sale bid amount 11
No commas(,)
or dollar signs
($)           FRCLSR_SALE_TYPE The foreclosure sales results: REO, Third Party,
Conveyance to HUD/VA             REO_PROCEEDS The net proceeds from the sale of
the REO property.   No commas(,)
or dollar signs
($)           BPO_DATE The date the BPO was done.             CURRENT_FICO The
current FICO score             HAZARD_CLAIM_FILED_DATE The date the Hazard Claim
was filed with the Hazard Insurance Company. 10 MM/DD/YYYY          
HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed. 11 No commas(,)
or dollar signs
($)           HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company
disbursed the claim payment. 10 MM/DD/YYYY           HAZARD_CLAIM_PAID_AMT The
amount the Hazard Insurance Company paid on the claim. 11 No commas(,)
or dollar signs
($)           ACTION_CODE Indicates loan status   Number           NOD_DATE    
MM/DD/YYYY           NOI_DATE     MM/DD/YYYY          
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY           ACTUAL_PAYMENT_
PLAN_END_DATE               ACTUAL_REO_START_DATE     MM/DD/YYYY          
REO_SALES_PRICE     Number           REALIZED_LOSS/GAIN As defined in the
Servicing Agreement   Number          



  



 



 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM- Approved Assumption

·BAP-    Borrower Assistance Program

·CO-      Charge Off

·DIL-     Deed-in-Lieu

·FFA-    Formal Forbearance Agreement

·MOD-  Loan Modification

·PRE-    Pre-Sale

·SS-       Short Sale

·MISC-  Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 



Delinquency
Code Delinquency Description 001 FNMA-Death of principal mortgagor 002
FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration



  

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 



Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy



  



 

